[ex104001.jpg]
LEASE AGREEMENT BY AND BETWEEN 6200 STONERIDGE MALL ROAD INVESTORS LLC, a
Delaware limited liability company AS LANDLORD and 10X GENOMICS, INC., a
Delaware corporation AS TENANT DATED November 6, 2020 1



--------------------------------------------------------------------------------



 
[ex104002.jpg]
TABLE OF CONTENTS Page Index of Defined Terms
.................................................................................................................
iv Basic Lease Information
..................................................................................................................v
1. Demise
.....................................................................................................................................1
2. Premises
...................................................................................................................................1
3. Term
.........................................................................................................................................3
4. Rent
..........................................................................................................................................4
5. Utilities and Services
.............................................................................................................14
6. Late Charge
............................................................................................................................18
7. Letter of Credit
.......................................................................................................................18
8. Delivery of Possession
...........................................................................................................21
9. Use of Premises; Compliance With Laws.
............................................................................22
10. Acceptance of Premises
.........................................................................................................26
11. Surrender
................................................................................................................................27
12. Alterations and Additions
......................................................................................................27
13. Maintenance to and Repairs of Premises
...............................................................................30
14. Landlord’s Insurance
.............................................................................................................32
15. Tenant’s Insurance
.................................................................................................................32
16. Indemnification
......................................................................................................................34
17. Subrogation
............................................................................................................................35
18. Signs
.......................................................................................................................................35
19. Free From Liens
.....................................................................................................................36
20. Entry By Landlord
.................................................................................................................36
21. Destruction and Damage
........................................................................................................37
22. Condemnation
........................................................................................................................39
23. Assignment and Subletting
....................................................................................................40
24. Default
....................................................................................................................................44
25. Landlord’s Remedies
.............................................................................................................46
26. Landlord’s Right to Perform Tenant’s Obligations
...............................................................47 27. Attorneys’
Fees
......................................................................................................................48
28. Taxes
......................................................................................................................................48
i



--------------------------------------------------------------------------------



 
[ex104003.jpg]
29. Effect of Conveyance
.............................................................................................................49
30. Tenant’s Estoppel Certificate
.................................................................................................49
31. Subordination
.........................................................................................................................49
32. Environmental Covenants
......................................................................................................50
33. Notices
...................................................................................................................................55
34. Waiver
....................................................................................................................................55
35. Holding Over
.........................................................................................................................55
36. Successors and Assigns
..........................................................................................................56
37. Time
.......................................................................................................................................56
38. Brokers
...................................................................................................................................56
39. Limitation of Liability
............................................................................................................56
40. Financial Statements
..............................................................................................................57
41. Rules and Regulations
............................................................................................................57
42. Mortgagee Protection
.............................................................................................................58
43. Parking
...................................................................................................................................58
44. Entire Agreement; No Oral Modification; Joint and Several Liability
..................................59 45. Interest
....................................................................................................................................59
46. Governing Law; Construction
................................................................................................60
47. Representations and Warranties of Tenant
............................................................................60
48. Name of Building; Name of Fabian Court
.............................................................................61
49. Security
..................................................................................................................................62
50. Governing Law; Waiver of Trial by Jury; Judicial Reference; Consent to
Venue. ...............62 51. Recordation
............................................................................................................................64
52. Right to Lease
........................................................................................................................64
53. Force Majeure
........................................................................................................................64
54. Quiet Enjoyment
....................................................................................................................64
55. Acceptance
.............................................................................................................................64
56. No Setoff
................................................................................................................................65
57. Options to Extend
..................................................................................................................65
58. Project Amenities
...................................................................................................................68
59. Miscellaneous
........................................................................................................................69
ii



--------------------------------------------------------------------------------



 
[ex104004.jpg]
INDEX OF EXHIBITS A Diagram of the Premises B Tenant Improvements Work Letter C
Rules and Regulations D Form of Estoppel Certificate E Designated Parking Stalls
F Dog Application Form G Hazardous Material Disclosure Certificate H Base Rent
Tables iii



--------------------------------------------------------------------------------



 
[ex104005.jpg]
INDEX OF DEFINED TERMS Accessibility Laws ....................................
23 Landlord .................................................... 49 Additional
Rent ........................................... 4 Landlord Insureds
..................................... 32 Affiliate
..................................................... 44 Landlord Parties
........................................ 57 Alteration
.................................................. 27 Landlord’s Agents
..................................... 21 Alterations
................................................. 27 Laws
.......................................................... 22 Annual Statement
...................................... 11 Lease
........................................................... 1 Anti-Terrorism Law
.................................. 61 Letter of Credit
.......................................... 18 Bank
.......................................................... 18 Mold Conditions
....................................... 31 Base Insurance Expenses
............................ 8 Mold Prevention Practices
........................ 31 Base Operating Expenses ............................
8 Net Worth .................................................. 44 Base Rent
.................................................... 4 Operating Expenses
.................................... 5 Base Taxes
.................................................. 8 Parking Areas
.............................................. 1 Base Utility Expenses
................................. 8 Permitted Transfer
.................................... 44 Base Year
.................................................... 8 Permitted Transfer Costs
........................... 41 Basic Lease Information
............................. 1 Premises
...................................................... 1 Building
...................................................... 1 Private Restrictions
................................... 22 Building Systems
........................................ 5 Prohibited Person
...................................... 61 Casualty Discovery Date
........................... 37 Project
......................................................... 1 Chronic Overuse
....................................... 45 Project’s Sustainability Practices
.............. 52 Commencement Date .................................. 3
Proportionate Share ................................... 11 Common Areas
........................................... 1 Rent
........................................................... 12 Computation Year
....................................... 8 Report Date
............................................... 14 Condemnation
........................................... 39 Rules and Regulations
............................... 57 control
....................................................... 44 Specialty Alterations
................................. 30 Controllable Operating Expenses
............... 9 substantially all of Tenant’s assets ............ 44 Data
Center ............................................... 17 Successor Landlord
................................... 50 Default
....................................................... 44 Superior Lease(s)
...................................... 49 Delivery Date
............................................ 21 Superior Lessor
......................................... 50 Electric Service Provider
.......................... 15 Superior Mortgage(s)
................................ 49 Environmental Interruption
....................... 54 Superior Mortgagee ..................................
50 Environmental Laws ................................. 51 Taxes
........................................................... 7 Executive Order
No. 13224 ...................... 61 Tenant’s Agents
........................................ 22 Expense Adjustment Deadline
.................... 9 Tenant’s CPA ............................................
14 Expense Claim .......................................... 13 Tenant’s Property
...................................... 33 Expenses
..................................................... 4 Term
............................................................ 3 Expiration Date
........................................... 3 Transfer Premium
..................................... 41 FDIC
......................................................... 19 Updated Disclosure
Certificate ................. 51 Force Majeure
........................................... 64 USA Patriot Act
........................................ 61 Green Building Standards
......................... 52 Utilities
........................................................ 7 Hazardous Materials
................................. 51 Utility
.......................................................... 7 Holder
....................................................... 58 Utility Expenses
.......................................... 7 Independent CPA
...................................... 14 Visitors
...................................................... 59 Initial Disclosure
Certificate ..................... 50 Wi-Fi Network
.......................................... 30 Insurance Expenses
..................................... 7 Work Letter
................................................. 6 iv



--------------------------------------------------------------------------------



 
[ex104006.jpg]
L EASE A GREEMENT BASIC LEASE INFORMATION Lease Date: November 6, 2020 Landlord:
6200 STONERIDGE MALL ROAD INVESTORS LLC, a Delaware limited liability company
Landlord’s Address: 6200 Stoneridge Mall Road Investors LLC c/o UBS Realty
Investors LLC 455 Market Street, Suite 1000 San Francisco, California 94105
Attention: Asset Manager, Pleasanton Corporate Commons All notices sent to
Landlord under this Lease shall be sent to the above address, with simultaneous
copies to: UBS Realty Investors LLC Ten State House Square, 15th Floor Hartford,
Connecticut 06103-3604 Attention: General Counsel and to: Hines 6200 Stoneridge
Mall Road, Suite 130 Pleasanton, California 94588 Attention: Property Manager
Tenant: 10X GENOMICS, INC., a Delaware corporation Tenant’s Address: 6230
Stoneridge Mall Road Pleasanton, California 94588 Attention: General Counsel
With a copies to (which shall not constitute notice): 6230 Stoneridge Mall Road
Pleasanton, California 94588 Attn: Head of Real Estate and to: Wilson Sonsini
Goodrich & Rosati, Professional Corporation 650 Page Mill Road Palo Alto, CA
94304-1050 Attn: James P. McCann, Esq. v



--------------------------------------------------------------------------------



 
[ex104007.jpg]
Premises: Those portions of the Building as and once delivered to Tenant, as
provided herein, consisting of: “Suite 500” containing approximately 31,030
rentable square feet, “Suite 400” containing approximately 31,030 rentable
square feet, “Suite 300” containing approximately 31,030 rentable square feet ,
“Suite 200” containing approximately 31,030 rentable square feet, “Suite 140”
containing approximately 11,852 rentable square feet, and “Suite 100” containing
approximately 9,183 rentable square feet (each, a “Suite” and together, the
“Suites”). Premises Address: 6210 Stoneridge Mall Road, Pleasanton, California
94588 Project: Pleasanton Corporate Commons, 6200 – 6230 Stoneridge Mall Road,
Pleasanton, California, consisting of approximately 595,608 rentable square
feet, together with the land on which the Project is situated and all Common
Areas Building: 6210 Stoneridge Mall Road, Pleasanton, California, containing an
aggregate of One Hundred Forty-Five Thousand One Hundred Fifty- Five (145,155)
rentable square feet. Tenant’s An amount determined by a fraction, the numerator
of which is the Proportionate Share rentable square footage of the Premises, as
may exist from time to time, of Project: and the denominator of which is the
rentable square footage of the Project. Tenant’s An amount determined by a
fraction, the numerator of which is the Proportionate Share rentable square
footage of the Premises, as may exist from time to time, of Building: and the
denominator of which is the rentable square footage of the Building. Length of
Term: Approximately One Hundred Twenty (120) months following the Commencement
Date respecting Suite 200 Estimated Commencement Dates: Suite 500: July 1, 2021
Suite 400: July 1, 2022 Suite 300: January 1, 2022 Suite 200: July 1, 2023 Suite
140: July 1, 2022 Suite 100: July 1, 2021 The actual Commencement Dates for each
Suite will be determined pursuant to Paragraph 3 below. vi



--------------------------------------------------------------------------------



 
[ex104008.jpg]
Estimated Delivery Dates: Suite 500: January 1, 2021 Suite 400: January 1, 2022
Suite 300: July 1, 2021 Suite 200: January 1, 2023 Suite 140: January 1, 2022
Suite 100: January 1, 2021 Base Rent: The table of Base Rent for each Suite is
set forth on Exhibit H hereto. Prepaid Base Rent: One Hundred Twenty-Six
Thousand Two Hundred Sixty-Eight and 82/100 Dollars ($126,268.82), representing
the Base Rent for Suite 500 and Suite 100 for the first month for which Base
Rent is due. Month to which Prepaid Base Rent will be Applied: January, 2021
Base Year: Suite 500: 2021 Suite 400: 2022 Suite 300: 2022 Suite 200: 2023 Suite
140: 2022 Suite 100: 2022 Letter of Credit: Four Million Dollars ($4,000,000.00)
Permitted Use: General office use, research and development, engineering,
laboratory, shipping and receiving, warehouse, storage and the generation,
assembly and testing of Tenant’s system components, all subject to applicable
Laws and, to the extent impacting the Common Areas, consistent with the
standards of a “Class A” office project. Parking Spaces: 3.68 parking spaces for
each 1,000 square feet of rentable area within the Premises, as the same may
exist from time-to-time, subject to Paragraph 43 below Broker(s): Colliers
International (Landlord’s Broker) Cushman & Wakefield (Tenant’s Broker) vii



--------------------------------------------------------------------------------



 
[ex104009.jpg]
LEASE AGREEMENT THIS LEASE AGREEMENT is made and entered into by and between
Landlord and Tenant as of the Lease Date. The defined terms used in this Lease
Agreement which are defined in the Basic Lease Information attached to this
Lease Agreement (“Basic Lease Information”) shall have the respective meanings
and definitions given them in the Basic Lease Information. The Basic Lease
Information, the exhibits, the addendum or addenda described in the Index of
Exhibits, and this Lease Agreement are and shall be construed as a single
instrument and are referred to herein as this “Lease”. 1. DEMISE In
consideration for the rents and all other charges and payments payable by
Tenant, and for the agreements, terms and conditions to be performed by Tenant
in this Lease, LANDLORD DOES HEREBY LEASE TO TENANT, AND TENANT DOES HEREBY HIRE
AND TAKE FROM LANDLORD, the Premises described below (the “Premises”), upon the
agreements, terms and conditions of this Lease for the Term hereinafter stated.
2. PREMISES The Premises demised by this Lease, consisting of each Suite once
the Commencement Date has occurred as to such Suite pursuant to this Lease, are
located in that certain building (the “Building”) specified in the Basic Lease
Information, which Building is located in that certain real estate development
(the “Project”) specified in the Basic Lease Information. Each Suite contains
the square footage specified in the Basic Lease Information; provided that any
statement of square footage set forth in this Lease, or that may have been used
in calculating any of the economic terms hereof, is an approximation which
Landlord and Tenant agree is reasonable and, except as expressly set forth in
Paragraphs 4(d)(iii) and 4(d)(v) below, no economic terms based thereon shall be
subject to revision whether or not the actual square footage is more or less.
The general outline of each Suite is depicted on Exhibit A, which is attached
hereto and incorporated herein by this reference. Tenant shall have the
non-exclusive right (in common with the other tenants, Landlord and any other
person granted use by Landlord) to use the Common Areas (as hereinafter
defined), except that with respect to the Project’s parking areas (the “Parking
Areas”), Tenant shall have only the rights set forth in Paragraph 43 below. For
purposes of this Lease, “Common Areas” means all areas and facilities outside
the Premises and within the exterior boundary line of the Project that are, from
time to time, provided and designated by Landlord for the non-exclusive use of
Landlord, Tenant, other tenants of the Project and/or their respective
employees, visitors, clients, customers and invitees, as applicable. Landlord
has the right, in its reasonable discretion, from time to time, to: (a) make
changes to the Common Areas (other than the Common Areas that will be deemed to
be part of the Premises from and after the occurrence of the Delivery Date as to
the entire Premises or as to any Suite, as hereafter provided), the exterior of
the Building, and/or the Project, including, but not limited to, changes in the
location, size, shape and number of driveways, entrances, parking spaces,
parking areas, ingress, egress, direction of driveways, entrances, hallways,
corridors, lobby areas and walkways; (b) close temporarily any of the Common
Areas for maintenance purposes so long as reasonable access to the Premises
remains available; (c) add additional 1



--------------------------------------------------------------------------------



 
[ex104010.jpg]
buildings and improvements to the Common Areas or remove existing buildings or
improvements therefrom; (d) use the Common Areas while engaged in making
additional improvements, repairs or alterations to the Project or any portion
thereof, and (e) do and perform any other acts, alter or expand, or make any
other changes in, to or with respect to the Common Areas and/or the Project as
Landlord may, in its reasonable discretion, deem appropriate. Landlord shall use
reasonable efforts while conducting any of the foregoing activities to minimize
any interference with Tenant’s use of the Premises and the Parking Areas.
Notwithstanding the foregoing, if Landlord makes any alterations pursuant to its
rights under this Paragraph 2, Landlord agrees that such alterations shall not
unreasonably interfere with Tenant’s use of, or access to, the Premises. No
rights to any view or to light or air over any property, whether belonging to
Landlord or any other person, are granted to Tenant by this Lease. If at any
time any windows of the Premises are temporarily darkened or the light or view
therefrom is obstructed, the same shall be without liability to Landlord and
without any reduction or diminution of Tenant’s obligations under this Lease.
Noise, dust or vibration or other incidents to construction of improvements on
lands adjacent to the Building, whether or not owned by Landlord, shall in no
way affect this Lease or impose any liability on Landlord. Landlord shall have
the reasonable right at all times, including an emergency situation, to limit,
restrict, or prevent access to the Building and/or the Project in response to an
actual, suspected, perceived, or publicly or privately announced health or
security threat. Notwithstanding the foregoing, Landlord shall not restrict or
prevent access to the Building or the Premises in connection with COVID-19
pandemic unless required by applicable Laws and shall only be permitted to
restrict or prevent access to the Building or the Premises in such instances to
the extent required by Laws; provided, that, the imposition of commercially
reasonable safety and security protocols (e.g. requirement of face masks or
elevator density restrictions) shall be deemed to not “restrict or prevent
access” as contemplated above. From and after the occurrence of the Delivery
Date as to the entire Premises, Tenant shall have the right to install security
barriers, locks, turnstiles or similar features, in the lobby and common hallway
of the first floor of the Building (or security controls in the elevators) to
limit access to the Building’s elevators to Tenant’s Agents (defined below) and
to secure the east entrance to the Building for exclusive access by Tenant’s
Agents (“Tenant’s Security Systems”) subject to the following conditions: (i)
Tenant’s plans and specifications for the proposed Tenant’s Security System
shall be subject to Landlord’s prior written approval, which approval will not
be unreasonably withheld; provided, however, that Tenant shall coordinate the
installation and operation of Tenant’s Security System with Landlord to assure
that Tenant’s Security System is compatible with the Building’s systems and
equipment and to the extent that Tenant’s Security System is not compatible with
the Building systems and equipment, Tenant shall not be entitled to install or
operate it (and Tenant shall not actually install or operate Tenant’s Security
System unless Tenant has obtained Landlord’s approval of such compatibility in
writing prior to such installation or operation); (ii) Tenant’s Security System
shall be and shall remain compatible with any security and other systems
existing in the Building; (iii) Tenant’s Security System shall be installed and
used in compliance with all other provisions of this Lease; (iv) Landlord shall
be provided with keys, codes and/or access cards, as applicable, sufficient to
exercise all of its entry rights under this Lease with respect to the Premises,
including access for cleaning and maintenance personnel to perform their
functions; and (v) Tenant shall keep 2



--------------------------------------------------------------------------------



 
[ex104011.jpg]
Tenant’s Security System in good operating condition and repair and Tenant shall
be solely responsible, at Tenant’s sole cost and expense, for the monitoring,
operation and removal of Tenant's Security System. Upon the expiration or
earlier termination of this Lease, Tenant shall remove Tenant’s Security System.
All costs and expenses associated with the removal of Tenant’s Security System
and the repair of any damage to the Premises and the Building resulting from the
installation and/or removal of same shall be borne solely by Tenant.
Notwithstanding anything to the contrary, neither Landlord nor any Landlord
Parties shall be directly or indirectly liable to Tenant or any Tenant Parties
or any other person and Tenant hereby waives any and all claims against and
releases Landlord from any and all claims arising as a consequence of or related
to Tenant’s Security System, or the failure thereof. In addition, (A) from and
after the occurrence of the Delivery Date as to the entire Premises, all
internal Common Areas of the Building except for the west entrance to the
Building, the to be completed area of the fitness center and conference center,
and the portions of the first floor common hallway required to access those
areas shall be closed to the general public and other occupants of the Project
and shall be deemed to be part of the Premises and for Tenant’s sole and
exclusive use, and (B) from and after the occurrence of the Delivery Date as to
an entire Suite, all internal hallways located above the first floor that
constitute Common Areas on the floor of the Building on which such Suite is
located shall be deemed to be part of the Premises and for Tenant’s sole and
exclusive use; provided, however, neither of the foregoing clauses (A) or (B)
shall alter the rentable area of the Premises. 3. TERM The term of this Lease
(the “Term”) shall commence on the first Commencement Date (as determined below)
for a Suite and shall terminate on June 30, 2033 (the “Expiration Date”), unless
this Lease is sooner terminated pursuant to its terms. With regard to each
Suite, the “Commencement Date”) shall mean the date that is the earlier to occur
of (i) the date that is one hundred eighty (180) days following the Delivery
Date for such Suite, or (ii) the date that Tenant occupies such Suite for the
conduct of business therein. For purposes of this paragraph, occupancy of a
Suite “for the conduct of business” means occupancy by Tenant of a material
portion of a Suite (i.e., more than 5,000 rentable square feet) for the purposes
of regularly conducting business and excludes (i) use of such Suite for the
purpose of the design and construction of Tenant Improvements (including storage
of furniture, fixtures, materials and equipment and preparation for occupancy)
and (ii) irregular, one-time, inadvertent or non- recurring uses of a Suite for
a business purpose. Notwithstanding the foregoing, Tenant shall be permitted to
use Suite 100 for storage purposes from and after the Delivery Date (without
such storage use constituting use “for the conduct of business”); provided,
that, if Tenant so uses Suite 100 for storage from and after the Delivery Date,
then Tenant shall be required to pay to Landlord, as Additional Rent hereunder,
for all Expenses attributable to Suite 100 on a “triple net” basis without
regard to any Base Year up to the Commencement Date for Suite 100, as determined
pursuant to the foregoing. For purposes of the foregoing, the Expenses
attributable to Suite 100 shall mean 6.33% with respect to the Expenses
attributable to the Building and 1.54% with respect to Expenses attributable to
the Project. 3



--------------------------------------------------------------------------------



 
[ex104012.jpg]
4. RENT (a) Base Rent. With regard to each Suite, Tenant shall pay to Landlord,
in advance on the first day of each month of the Term, without further notice or
demand and without abatement, offset (except as expressly set forth herein),
rebate, credit or deduction for any reason whatsoever, the monthly installments
of rent specified in Exhibit H (the “Base Rent”). Upon execution of this Lease,
Tenant shall pay the Prepaid Base Rent, specified in the Basic Lease Information
to be applied toward Base Rent for the month of the Term specified in the Basic
Lease Information. Notwithstanding anything herein to the contrary, Tenant shall
be excused from the obligation of paying the Base Rent (but not any other
amounts) due hereunder for each Suite for the first six (6) full calendar months
following the Commencement Date for each such Suite (all such amounts, the
"Excused Base Rent"). However, should a Default occur prior to the full
application of all Excused Base Rent, then such application of the Excused Base
Rent shall be tolled until such time as the Default is cured, and in the event
that Landlord properly exercises Landlord's remedy to terminate this Lease
pursuant to Paragraph 25 below as a result of a Default by Tenant, then the
Pro-Rated Excused Base Rent shall no longer be excused and shall become an
obligation of Tenant hereunder, and Landlord shall be entitled to seek recovery
of the Pro-Rated Excused Base Rent as part of the damages to which Landlord is
otherwise entitled pursuant to the terms of this Lease. As used herein, the term
"Pro-Rated Excused Base Rent" shall mean an amount computed by dividing the
aggregate Excused Base Rent by one hundred twenty (120) and then multiplying the
resulting quotient by the number of months which would have remained in the Term
as of the month of such Default by Tenant hereunder. (b) Additional Rent. As
used in this Lease, the term “Additional Rent” means all sums of money, other
than Base Rent, that shall become due from and payable by Tenant pursuant to
this Lease, and “Expenses” means the total of Operating Expenses, Insurance
Expenses, Utility Expenses, and Taxes. (i) Commencing with respect to each
Suite, the date that is twelve (12) months following the Commencement Date
respecting such Suite (subject to Tenant’s obligation to pay on a “triple net”
basis pursuant to Paragraph 8(b) below) and continuing thereafter during the
Term, in addition to the Base Rent, with respect to each Suite Tenant shall pay
to Landlord as Additional Rent, in accordance with this Paragraph 4, (A)
Tenant’s Proportionate Share(s) of the total dollar increase, if any, in
Operating Expenses (as defined below) attributable to each Computation Year (as
defined below) over Base Operating Expenses (as defined below), (B) Tenant’s
Proportionate Share(s) of the total dollar increase, if any, in Insurance
Expenses (as defined below) attributable to each Computation Year over Base
Insurance Expenses (as defined below), (C) Tenant’s Proportionate Share(s) of
the total dollar increase, if any, in Utility Expenses (as defined below)
attributable to each Computation Year over Base Utility Expenses (as defined
below), and (D) Tenant’s Proportionate Share(s) of the total dollar increase, if
any, in Taxes (as defined below) attributable to each Computation Year over Base
Taxes (as defined below). If during any Computation Year, Operating Expenses,
Insurance Expenses, Utility Expenses or Taxes decrease below the amount of Base
Operating Expenses, Base Insurance Expenses, Base Utility Expenses or Base
Taxes, respectively, Tenant’s Proportionate Share(s) of the applicable
passthrough for such Computation Year shall be $0, and Tenant shall not be
entitled to any decrease in Base Rent or credit against amounts due hereunder.
Notwithstanding anything in this Paragraph 4(b) to the contrary, during the
initial Term, Tenant shall not be 4



--------------------------------------------------------------------------------



 
[ex104013.jpg]
required to pay for any Computation Year any Controllable Operating Expenses
that exceed the aggregate Controllable Operating Expenses incurred by Landlord
in, or otherwise attributable to, the calendar year 2021 (the “Cap Base Year”)
as such amount is increased by an annually compounded five percent (5%). For
example, in the event Controllable Operating Expenses were $100 during the Cap
Base Year, then Tenant would have no liability for Controllable Operating
Expenses in excess of $110.25 for the calendar year 2023. (ii) As used in this
Lease, the following terms shall have the meanings specified: (A) “Operating
Expenses” means the total costs and expenses paid or incurred by Landlord in
connection with the ownership, operation, maintenance, management and repair of
the Premises, the Building and/or the Project or any part thereof, including,
but not limited to, all the following items: (1) Common Area Operating Expenses.
All costs to operate, maintain, repair, replace, supervise, insure and
administer the Common Areas, including any Parking Areas and all costs of
resurfacing and restriping Parking Areas, owned or controlled by Landlord for
the use of tenants, supplies, materials, labor and equipment used in or related
to the operation and maintenance of the Common Areas, (including, signs and
directories for the Building and/or the Project, landscaping (including, but not
limited to, maintenance contracts and fees to landscaping consultants),
amenities, sprinkler systems, sidewalks, walkways, driveways, curbs, lighting
systems and security services, if any, provided by Landlord for the Common
Areas, and any charges, assessments, costs or fees levied by any association or
entity of which the Project or any part thereof is a member or to which the
Project or any part thereof is subject. (2) Parking Charges; Public
Transportation Expenses. Any parking charges or other costs levied, assessed or
imposed by, or at the direction of, or resulting from statutes or regulations,
or interpretations thereof, promulgated by any governmental authority in
connection with the use or occupancy of the Building or the Project, and the
cost of maintaining any public transit system, vanpool, transportation
management program, or other public or semi-public transportation requirements
imposed in connection with Landlord’s ownership and operation of the Building
and/or the Project; provided that Tenant has the right to use and access such
transportation programs. (3) Maintenance and Repair Costs. All costs to
maintain, repair, and replace the Premises, the Building and/or the Project or
any part thereof and the personal property used in conjunction therewith and
including, but not limited to: (a) all costs paid under maintenance, management
and service agreements such as contracts for janitorial, security and refuse
removal; (b) all costs to maintain, repair and replace the roof coverings of the
Building or the Project or any part thereof; (c) all costs to monitor, maintain,
repair and replace the heating, ventilation, air conditioning, plumbing, sewer,
drainage, electrical, fire protection, escalator, elevator, life safety and
security systems and other mechanical, electrical and communications systems and
equipment serving the Premises, the Building and/or the Project or any part
thereof (collectively, the “Building Systems”); (d) the cost of all cleaning and
janitorial services and supplies, the cost of window glass replacement and
repair; (e) the cost of maintenance and replacement of machinery, tools and
equipment (if 5



--------------------------------------------------------------------------------



 
[ex104014.jpg]
owned by Landlord) and for rental paid for such machinery, tools and equipment
(if rented) used in the operation or maintenance of the Building; (f) costs of
applying for, obtaining, maintaining, managing, and reporting associated with
the Project’s Sustainability Practices and the applicable Green Building
Standards, if any (defined below). (4) Life Safety and Security Costs. All costs
to install, maintain, monitor, repair and replace all life safety systems,
including, but not limited to: (a) all fire alarm systems, serving the Premises,
the Building, and/or the Project or any part thereof (including all maintenance
contracts and fees payable to life safety consultants) whether such systems are
or shall be required by Landlord’s insurance carriers, Laws (as hereinafter
defined) or otherwise; and (b) all costs of security and security systems at the
Project, including, but not limited to, (i) wages and salaries (including
management fees) of all employees engaged in the security of the Project, (ii)
all supplies, materials, equipment, and devices used in the security of the
Project, and any upgrades thereto, and (iii) all service or maintenance
contracts with independent contractors for Project security, including, but not
limited to, alarm service personnel, security guards, watchmen, and any other
security personnel. (5) Management and Administration. All costs for management
and administration of the Premises, the Building, and/or the Project or any part
thereof, including, but not limited to, fees (not to exceed three percent (3%)
of the Project’s gross receipts) and costs for property management services,
accounting, auditing, sustainability measuring, monitoring and reporting,
billing, postage, salaries and benefits for all employees and contractors
engaged in the management, operation, maintenance, repair and protection of the
Building and the Project, whether located at the Project or off-site, payroll
taxes and legal and accounting costs, fees for licenses and permits related to
the ownership and operation of the Project, and office rent for the Building
and/or Project management office or the rental value of such office if it is
located within the Building and/or the Project. (6) Capital Improvements.
Amounts paid for capital improvements or other costs incurred in connection with
the Building or the Common Areas of the Project (a) which are intended to effect
economies in the operation or maintenance of the Building or the Project, or any
portion thereof, (b) which are replacements or modifications of nonstructural
items located in the Common Areas required to keep the Common Areas in good
order or condition, (c) which are required under any Laws or insurance
requirements (excluding any work that is required to be performed by Landlord at
Landlord’s sole cost and expense or paid for by Landlord in accordance with the
Work Letter attached hereto as Exhibit B (the “Work Letter”)), (d) which
Landlord determines, in its reasonable discretion, are necessary to promote the
health or safety of occupants of the Building or the Project, including
improvements to enhance and improve security at the Building or the Project, or
(e) which are necessary to comply with the applicable Green Building Standards.
Notwithstanding anything to the contrary contained in this Lease, no other
capital costs shall be included in Operating Expenses, and to the extent capital
costs are includable in Operating Expenses in accordance with this Paragraph
4(b)(ii)(A)(6), such costs shall be amortized over the useful life of the
subject capital item in accordance with reasonable real estate accounting and
management principles, consistently applied. 6



--------------------------------------------------------------------------------



 
[ex104015.jpg]
(7) Compliance with Laws. All non-capital costs to comply with the requirements
of any Laws. (8) Environmental. All non-capital costs to comply with the
Project’s Sustainability Practices and the applicable Green Building Standards,
if any. (9) Alternative Transportation. Any and all costs of compliance with
governmental requirements for alternative transportation. Notwithstanding
anything in this Paragraph 4(b) to the contrary, Insurance Expenses, Utility
Expenses and Taxes shall not be deemed to constitute “Operating Expenses” for
purposes of this Paragraph 4(b)(ii)(A). (B) “Insurance Expenses” means the total
costs and expenses paid or incurred by Landlord in connection with obtaining
insurance on the Premises, the Building and/or the Project or any part thereof
or interest therein, including, but not limited to, premiums for “Causes of Loss
– Special Form” property insurance, commercial general liability insurance, rent
loss or abatement insurance, earthquake insurance, flood or surface water
coverage, and other insurance as Landlord deems necessary in its reasonable
discretion, and any deductibles paid under policies of any such insurance;
provided, however, that with respect to any particular casualty event affecting
the Project, in no event shall Tenant’s Proportionate Share any individual
insurance deductible under Landlord’s casualty policy exceed an amount equal to
Two Dollars ($2.00) for each rentable square foot of the Premises. Without
limiting the generality of the above, such Insurance Expenses may include the
cost of “green building” endorsements to its property insurance policies to
ensure that the property insurance proceeds are sufficient to restore the
Building to the condition that may be required to meet the applicable Green
Building Standards, if any. The foregoing shall not be deemed an agreement by
Landlord to carry any particular insurance relating to the Premises, the
Building, or the Project. (C) “Utility Expenses” means the cost of all
electricity, water, gas, sewers, oil and other utilities (individually,
“Utility” and collectively, “Utilities”) for the Common Areas of the Project,
including any surcharges that are not separately metered to Tenant or any other
tenant, and any amounts, taxes, charges, surcharges, assessments or impositions
levied, assessed or imposed upon the Premises, the Building and/or the Project
or any part thereof, or upon Tenant’s use and occupancy thereof, as a result of
any rationing of Utility services or restriction on Utility use affecting the
Premises, the Building and/or the Project, as provided in Paragraph 5 below.
Utility Expenses shall not include the cost of any water, sewer use, sewer
discharge fees, gas, electricity supplied to the Premises, or any other
utilities that are supplied to the Premises and consumed by Tenant. (D) “Taxes”
means all real estate taxes and assessments, which shall include any form of
tax, assessment (including any special or general assessments and any
assessments or charges for Utilities or similar purposes included in any tax
bill for the Building or the Project or any part thereof, including, but not
limited to, entitlement fees, allocation unit fees and/or any similar fees or
charges), fee, levy, penalty, sales tax on rents or rental receipts, rent tax or
gross receipts tax, occupancy tax, or other tax (other than net income, estate,
succession, inheritance, transfer or franchise taxes), imposed by any authority
having the direct or indirect power to tax, 7



--------------------------------------------------------------------------------



 
[ex104016.jpg]
or by any city, county, state or federal government or any improvement or other
district or division thereof, whether such tax is determined by the area of the
Premises, the Building and/or the Project or any part thereof, or the Rent and
other sums payable hereunder by Tenant or by other tenants, including, but not
limited to, (i) any gross income, gross receipts or excise tax levied by any of
the foregoing authorities with respect to receipt of Rent and/or other sums due
under this Lease; (ii) upon any legal or equitable interest of Landlord in the
Premises, the Building and/or the Project or any part thereof, (iii) upon this
transaction or any document to which Tenant is a party creating or transferring
any interest in the Premises, the Building and/or the Project; (iv) levied or
assessed in lieu of, in substitution for, or in addition to, existing or
additional taxes against the Premises, the Building and/or the Project, whether
or not now customary or within the contemplation of the parties; or surcharged
against the Parking Areas. “Taxes” shall also include legal and consultants’
fees, costs and disbursements incurred in connection with proceedings to
contest, determine or reduce Taxes, Landlord specifically reserving the right,
but not the obligation, to contest by appropriate legal proceedings the amount
or validity of any Taxes. Tenant and Landlord acknowledge that Proposition 13
was adopted by the voters of the State of California in the June, 1978 election
and that assessments, taxes, fees, levies and charges may be imposed by
governmental agencies for such purposes as fire protection, street, sidewalk,
road, utility construction and maintenance, refuse removal and for other
governmental services which may formerly have been provided without charge to
property owners or occupants. It is the intention of the parties that all new
and increased assessments, taxes, fees, levies and charges due to any cause
whatsoever are to be included within the definition of real property taxes for
purposes of this Lease. Any assessments included within Taxes shall be
calculated on the basis of the amount due if the same were to be paid in
installments over the longest permitted period. (E) “Base Year” means the
calendar year specified in the Basic Lease Information. (F) “Base Operating
Expenses” means the amount of Operating Expenses for the Base Year. (G) “Base
Insurance Expenses” means the amount of Insurance Expenses for the Base Year.
(H) “Base Taxes” means the amount of Taxes for the Base Year. (I) “Base Utility
Expenses” means the amount of Utility Expenses for the Base Year.
Notwithstanding anything to the contrary contained in this Lease, Base Utility
Expenses shall not include increases in utility costs due to extraordinary
circumstances, including conservation, bond and/or debt repayment, surcharges,
one-time charges, boycotts, strikes, embargoes or other events resulting in
shortages, unless such increases carry-forward into the next Computation Year,
in which event Base Utility Expenses shall contain such increases until such
increases are eliminated. (J) “Computation Year” means each twelve (12)
consecutive month period commencing January 1 of each year during the Term
following the Base Year. 8



--------------------------------------------------------------------------------



 
[ex104017.jpg]
(K) “Controllable Operating Expenses” means Operating Expenses other than union
labor costs, refuse removal and other services provided by monopolies or where
there is only one provider available to Landlord. (L) “Expense Adjustment
Deadline” means December 31 of the calendar year following the year in which
this Lease expires or terminates. Notwithstanding anything to the contrary
contained in this Lease, Tenant shall have no obligation to pay any Expenses to
Landlord which are first billed by Landlord after the Expense Adjustment
Deadline; provided, however, nothing contained herein shall be deemed to relieve
Tenant from its liability to pay Tenant’s Proportionate Share of Expenses under
this Lease which were billed by Landlord prior to the Expense Adjustment
Deadline. Similarly, Landlord shall have no obligation to return, rebate or
credit to Tenant any refund, rebate, or return of Expenses credited to or
received by Landlord after the Expense Adjustment Deadline. (c) Exclusions from
Expenses. Notwithstanding anything to the contrary contained in Paragraph 4(b)
above, Expenses shall not include the following: (i) Any costs or expenses for
which Landlord is reimbursed, whether by an insurer, indemnitor, tenant,
condemnor, or otherwise (other than by tenants as operating expenses); (ii)
Landlord’s general overhead and general administrative expenses; (iii)
Depreciation or amortization of the Premises, the Building, the Project or the
contents or components thereof, except as specifically permitted under Paragraph
4(b)(ii)(A)(6) above; (iv) Expenses for the preparation of leasable space which
Landlord performs for any tenant or prospective tenant of the Project; (v)
Expenses incurred in leasing or obtaining new tenants or retaining existing
tenants in the Project, including leasing commissions, legal expenses,
advertising, entertaining or promotion including disputes with tenants and/or
prospective tenants; (vi) Interest, amortization or other costs, including legal
fees, associated with any mortgage, loan or refinancing of the Project or any
Common Areas, transfer or recordation of taxes and other charges in connection
with the transfer of ownership in the Premises, the Building or the Project,
land trust fees, and rental due under any ground lease related to the Project or
any portion thereof; (vii) Expenses incurred for any necessary replacement of
any item to the extent that it is covered under warranty; (viii) The cost of any
item or service which Tenant separately reimburses Landlord or pays to third
parties, or which Landlord provides selectively to one or more tenants of the
Project, other than Tenant, whether or not Landlord is reimbursed by such other
tenant(s); (ix) Accounting and legal fees relating to any specific lease or
tenant, or to the enforcement of the terms of any lease; 9



--------------------------------------------------------------------------------



 
[ex104018.jpg]
(x) Any interest or penalty incurred due to the late payment of any Expense
and/or Tax; (xi) The cost of any penalty or fine incurred for noncompliance with
any Laws applicable to the Project (provided, however, that the cost of
correcting such violation, as opposed to penalties assessed in excess of such
corrective costs and which would not be incurred but for such violation, may be
included within Operating Expenses, subject to the limitations otherwise set
forth herein), and any cost to test, survey, cleanup, contain, abate or remove
any Hazardous Substances (as hereinafter defined), including asbestos containing
materials from the Building, the Project or any Common Areas or to remedy any
breach or violation of any Environmental Law (as hereinafter defined); provided,
however, that costs incurred in the cleanup or remediation of de minimis amounts
of Hazardous Materials (other than asbestos) customarily used in office
buildings or used to operate motor vehicles and customarily found in parking
facilities shall be included as Operating Expenses; (xii) Any personal property
taxes of Landlord for equipment or items not used directly in the operation or
maintenance of the Premises, the Building or the Project; (xiii) Any costs or
expenses for the acquisition or leasing of sculpture, paintings, or other works
of fine art; (xiv) All bad debt loss, rent loss, or reserve for bad debt or rent
loss; (xv) Payroll and payroll related expenses for any employees in commercial
concessions operated by Landlord; (xvi) Wages, salaries, employee benefits,
payroll taxes and/or other labor costs for Landlord employees above the level of
a Building Manager or Project Manager; (xvii) Costs, fines, interest, penalties,
liquidated damages and other expenses incurred by Landlord due to (a) the gross
negligence or willful misconduct of Landlord or its employees, agents and
contractors, (b) late payment on any obligation, or (c) failure to comply with
any contractual requirements relating to any services, materials, equipment, or
other apparatus used in connection with the operation, maintenance, repair, or
management of the Premises, the Building or the Project; (xviii) Advertising,
promotion and marketing expenses; (xix) Costs or fees related to the defense of
Landlord’s title to the Project; (xx) Payments in respect of overhead or profit
to subsidiaries or affiliates of Landlord, or to any party as a result of a
non-competitive selection process, for management or other services in or to the
Project, or for supplies or other materials to the extent that the costs of such
services, supplies, or materials exceed the costs that would have been paid had
the services, supplies, or materials exceeded the costs had the services,
supplies, or materials been provided by parties unaffiliated with the Landlord
on a competitive basis; (xxi) the cost of all electricity furnished to other
tenants of the Complex; and 10



--------------------------------------------------------------------------------



 
[ex104019.jpg]
(xxii) Any capital costs except as specifically permitted under Paragraph
4(b)(ii)(A)(6) above. (d) Payment of Additional Rent. (i) Prior to the
commencement of each Computation Year or as soon thereafter as practicable,
Landlord shall notify Tenant of Landlord’s estimate of the total amounts that
will be payable by Tenant under Paragraph 4(b) for the ensuing Computation Year,
and Tenant shall pay such estimated Additional Rent on a monthly basis, in
advance, on the first day of each month. Tenant shall continue to make said
monthly payments until notified by Landlord of a change therein. If at any time
or times (but not more frequently than once per Computation Year) Landlord
determines that the amounts payable under Paragraph 4(b) for the current
Computation Year will vary from Landlord’s estimate given to Tenant, Landlord,
by notice to Tenant, may revise the estimate for such Computation Year, and
subsequent payments by Tenant for such Computation Year shall be based upon such
revised estimate. By April 1 of each calendar year following the initial
Computation Year or as soon thereafter as practicable, Landlord shall provide to
Tenant a statement (“Annual Statement”) showing the actual Additional Rent due
to Landlord under Paragraph 4(b) for the prior Computation Year. If the total of
the monthly payments of Additional Rent that Tenant has made for the prior
Computation Year under Paragraph 4(b) is less than the actual Additional Rent
chargeable to Tenant for such prior Computation Year, then Tenant shall pay the
difference in a lump sum within thirty (30) days after receipt of such Annual
Statement from Landlord. Any overpayment by Tenant of Additional Rent under
Paragraph 4(b) for the prior Computation Year shall, at Landlord’s option, be
credited against past due or current amounts owed by Tenant or returned to
Tenant in a lump sum payment within ten (10) days after delivery of such Annual
Statement. (ii) Landlord’s then-current annual operating and capital budgets for
the Building and the Project or the pertinent part thereof shall be used for
calculating Tenant’s monthly payment of estimated Additional Rent for the
current year, subject to adjustment as provided above. Even though this Lease
has expired or terminated and Tenant has vacated the Premises, with respect to
the year in which this Lease expires or terminates, subject to the provisions of
Paragraph (b)(ii)(K), Tenant shall remain liable for payment of any amount due
to Landlord in excess of the estimated Additional Rent previously paid by
Tenant, and, conversely, Landlord shall promptly return to Tenant any
overpayment of Additional Rent. Failure of Landlord to submit statements as
called for herein shall not be deemed a waiver of Tenant’s obligation to pay
Additional Rent as herein provided. (iii) Landlord, in its reasonable
discretion, shall allocate Operating Expenses, Insurance Expenses, Utility
Expenses, or Taxes among office, retail or other portions or occupants of the
Project according to reasonable real estate accounting and management
principles, consistently applied. With respect to Expenses which Landlord
allocates to the Building, Tenant’s “Proportionate Share” shall be the
percentage set forth in the Basic Lease Information as Tenant’s Proportionate
Share of the Building. With respect to Expenses which Landlord allocates to the
Project as a whole or to only a portion of the Project, Tenant’s “Proportionate
Share” shall be, with respect to Operating Expenses, Insurance Expenses, Utility
Expenses or Taxes which Landlord allocates to the Project as a whole, the
percentage set forth in the Basic Lease Information as Tenant’s Proportionate
Share of the Project and, with respect to 11



--------------------------------------------------------------------------------



 
[ex104020.jpg]
Expenses which Landlord allocates to only a portion of the Project, a percentage
calculated by Landlord from time to time in its reasonable discretion and
furnished to Tenant in writing, in either case as adjusted by Landlord from time
to time for a remeasurement of or changes in the Premises or the Project,
whether such changes in size are due to an addition to or a sale or conveyance
of a portion of the Project or otherwise. (iv) If the average occupancy level of
the Building or the Project for the Base Year and/or any subsequent Computation
Year is not one hundred percent (100%) of full occupancy, then the Expenses for
such year shall be adjusted by Landlord, in its reasonable discretion, to
reflect the Expenses which would have been paid or incurred had the Building or
the Project, as applicable, been one hundred percent (100%) occupied during such
year. (v) Without limiting the foregoing terms of Paragraph 4(c), Landlord
reserves the right from time to time to remeasure the Project in accordance with
the commonly used or current or revised standards promulgated from time to time
by the Building Owners and Managers Association (BOMA) or other generally
accepted measurement standards utilized by Landlord and to thereafter adjust the
Proportionate Share(s) of Tenant and any other affected tenants of the Project.
Following receipt of written notice from Landlord of such re- measurement,
Tenant’s Proportionate Share of the Project shall be adjusted in accordance with
the revised measurement of the Project. In no event shall any such adjustment
result in an increase in Base Rent under this Lease. (vi) Notwithstanding any
contrary provision hereof, if, after Landlord’s delivery of any Annual
Statement, an increase or decrease in Taxes occurs for the applicable
Computation Year or Base Year (whether by reason of reassessment, supplemental
assessment, error, or otherwise), Taxes for such Computation Year or the Base
Year (and in the case of an adjustment in the Base Year, the Taxes for
subsequent Computation Years) shall be retroactively adjusted. If, as a result
of such adjustment, Tenant has underpaid or overpaid Tenant’s Proportionate
Share of Taxes, Tenant shall pay Landlord the amount of such underpayment within
thirty (30) days after receipt of an invoice therefor, or Landlord, at
Landlord’s option, shall credit the amount of such overpayment against past due
or current amounts owed by Tenant or return the overpayment to Tenant in a lump
sum payment within thirty (30) days after such adjustment. (e) General Payment
Terms. The Base Rent, Additional Rent and all other sums payable by Tenant to
Landlord hereunder, any late charges assessed pursuant to Paragraph 6 below and
any interest assessed pursuant to Paragraph 45 below, are referred to
collectively as the “Rent”. All Rent shall be paid in lawful money of the United
States of America and through a domestic branch of a United States financial
institution, by check or electronic payment. Checks are to be made payable to
“6200 Stoneridge Mall Road Investors LLC” and shall be mailed to: Department
33149, P.O. Box 39000, San Francisco, California 94139 3149, or to such other
person or place as Landlord may, from time to time, designate to Tenant in
writing. Wiring instructions for electronic payments will be provided
separately. Rent for any fractional part of a calendar month at the commencement
or termination of the Term shall be a prorated amount of the Rent for a full
calendar month based upon a thirty (30) day month. (f) Partial Payment. No
writing on any check, or statement in any letter or other document accompanying
any payment of Rent from Tenant, and no acceptance by Landlord of 12



--------------------------------------------------------------------------------



 
[ex104021.jpg]
less than the full amount of Rent owing, shall effect any accord and
satisfaction. Any such partial payment shall be treated as a payment on account,
and Landlord may accept such payment without prejudice to Landlord’s right to
recover any balance due or to pursue any other remedy permitted by this Lease.
Accordingly, Tenant hereby waives the provisions of California Uniform
Commercial Code Section 3311 (and any similar Law that would permit an accord
and satisfaction contrary to the provisions of this Paragraph 4(f)). Tenant
waives any right to specify the items against which any Rent paid is to be
credited, and Landlord may apply such payments to any Rent due or past due under
this Lease. No payment, receipt or acceptance of Rent following (i) any Default;
(ii) the commencement of any action against Tenant; (iii) termination of this
Lease or the entry of judgment against Tenant for possession of the Premises; or
(iv) the exercise of any other remedy by Landlord, shall cure the Default,
reinstate this Lease, grant any relief from forfeiture, continue or extend the
Term, or otherwise affect or constitute a waiver of Landlord’s right to or the
exercise of any remedy, including Landlord’s right to terminate this Lease and
recover possession of the Premises; provided, however, the full payment of all
amounts required to cure any monetary Default shall operate to cure said Default
if paid within the time period provided in California Code of Civil Procedure
§1161(2). Tenant acknowledges and agrees that the foregoing constitutes actual
notice to Tenant of the provisions of California Code of Civil Procedure
§1161.1(c). In order to give effect to the foregoing provisions, Landlord may
(but is not required to) return to Tenant, at any time within fifteen (15) days
after receiving same, any payment of any monetary amounts received from Tenant,
including, but not limited to, Rent (x) that was paid following any Default
(irrespective of whether Landlord has commenced the exercise of any remedy), or
(y) that is less than the amount due or owed. Each such returned payment
(whether made by returning Tenant’s actual check, or by issuing a refund in the
event Tenant’s check was deposited whether or not Tenant actually deposits or
accepts such refund) shall establish that such payment was not received or
approved by Landlord. (g) Annual Statements Binding. Every Annual Statement
given by Landlord pursuant to Paragraph 4(c) shall be conclusive and binding
upon Tenant, unless within ninety (90) days after receipt of the applicable
Annual Statement, Tenant shall notify Landlord, in writing, that it disputes the
correctness thereof, specifying the particular respects in which the Annual
Statement is claimed to be incorrect (“Expense Claim”). Pending the
determination of such dispute, Tenant shall, within thirty (30) days after
receipt of such Annual Statement, pay Additional Rent in accordance with
Landlord’s Annual Statement and such payment shall be without prejudice to
Tenant’s position. (h) Audit Rights. Provided that Tenant timely delivers an
Expense Claim to Landlord, Tenant’s CPA (as defined below) shall have the right,
at Tenant’s sole cost and expense, upon at least thirty (30) days’ prior notice
to Landlord, at any time during regular business hours, to review and photocopy
Landlord’s records pertaining to Expenses for the immediately preceding
Computation Year only (and the Base Year, but as to the Base Year, only one (1)
time during the Term), and only to the extent reasonably necessary to evaluate
the Expense Claim. The inspection of Landlord’s records must be completed within
ten (10) business days after such records are made available to Tenant’s CPA,
and the written determination of Tenant’s CPA must be delivered to Landlord
within six (6) months after Tenant’s receipt of the applicable Annual Statement.
If Tenant fails to deliver the written determination of Tenant’s CPA within said
six (6) month period, Tenant shall forfeit any right to claim a refund, rebate,
or return of Expenses set forth in the applicable Annual Statement. Any
certified public accountant engaged 13



--------------------------------------------------------------------------------



 
[ex104022.jpg]
by Tenant (“Tenant’s CPA”) to inspect Landlord’s records shall not be
compensated on a contingency basis, in whole or in part, and shall be subject to
Landlord’s prior written approval, which approval shall not be unreasonably
withheld or delayed. If, following the date Landlord receives the written report
of Tenant’s CPA (the “Report Date”), Landlord disputes the findings therein, and
Landlord and Tenant are not able to resolve their differences within thirty (30)
days following the Report Date, the dispute shall be resolved by binding
arbitration as follows: Landlord and Tenant shall each designate an independent
certified public accountant, who shall in turn jointly select an independent
certified public accountant (the “Independent CPA”). Within sixty (60) days
after selection, the Independent CPA shall review the relevant records relating
to Tenant’s Expense Claim and determine the proper amount payable by Tenant,
which determination shall be final and binding upon the parties. If the
Independent CPA determines that the amount of Expenses billed to Tenant was
incorrect, the appropriate party shall pay to the other party the deficiency or
overpayment, as applicable, within thirty (30) days following delivery of the
Independent CPA’s decision, without interest. The fees and costs of the
Independent CPA shall be paid by Tenant unless the Independent CPA determines
that Landlord has overstated Expenses for the applicable Computation Year, in
the aggregate, by more than five percent (5%), in which case Landlord shall pay
the fees and costs of the Independent CPA and the actual and reasonable costs of
Tenant’s CPA. Tenant shall keep all information obtained by Tenant in connection
with its review of Landlord’s records confidential and obtain the agreement of
Tenant’s CPA and the Independent CPA to keep all such information confidential.
Landlord may condition inspection of Landlord’s records by Tenant’s CPA or the
Independent CPA upon receipt of an executed confidentiality agreement acceptable
to Landlord. Tenant agrees that Tenant’s sole right to inspect Landlord’s books
and records and to contest the amount of Expenses payable by Tenant shall be as
set forth in this Paragraph 4(h), and Tenant hereby waives any and all other
rights pursuant to Laws to inspect such books and records and/or to contest the
amount of Expenses payable by Tenant. 5. UTILITIES AND SERVICES (a) Subject to
applicable Laws and the provisions of this Paragraph 5, Landlord shall furnish
or make customary arrangements with utility and service providers to furnish to
the Premises: (1) electricity; (2) cold or tepid water to the Premises, if any,
and to the Building restrooms; (3) elevator service; and (4) janitorial services
for the Premises on weekdays (excluding legal holidays) as determined reasonably
necessary by Landlord. In addition to Tenant’s payment for Tenant’s Share of
Expenses in accordance with Paragraph 4(b) above, Tenant shall be responsible
for the cost of all water, sewer use, sewer discharge fees, gas, electricity
supplied to the Premises, and any other utilities that are supplied to the
Premises and consumed by Tenant. In the event any such building utilities or
costs are not directly billed to Tenant, then Tenant shall pay to Landlord as
Additional Rent and within thirty (30) days of being billed therefor, for all
such actual costs at the rates charged for such services to the Building by the
municipality or the local public utility. Tenant’s consumption of electricity
shall not exceed the Building’s capacity, and, prior to the final Delivery Date
of the final Suite, Tenant’s consumption of electricity shall not exceed a level
at which such consumption interferes with the combined consumption requirements
of the Building Common Areas and the consumption requirements of other tenants
in the Building for typical office use consistent with their current use. 14



--------------------------------------------------------------------------------



 
[ex104023.jpg]
(b) Landlord reserves the right to change the electricity provider and to
provide electricity (or supplemental electricity) from alternative energy
sources, e.g., solar panels, at any time and from time to time in Landlord’s
sole discretion (any such provider being referred to herein as the “Electric
Service Provider”). Tenant shall obtain and accept electric service for the
Premises only from and through Landlord, in the manner and to the extent
expressly provided in this Lease, at all times during the Term of this Lease,
and Tenant shall have no right (and hereby waives any right Tenant may otherwise
have) (i) to contract with or otherwise obtain any electric service for or with
respect to the Premises or Tenant’s operations therein from any provider of
electric service other than the Electric Service Provider, or (ii) to enter into
any separate or direct contract or other arrangement with the Electric Service
Provider for the provision of electrical service to the Premises. Tenant shall
cooperate with Landlord and the Electric Service Provider at all times to
facilitate the delivery of electrical service to Tenant at the Premises and to
the Building, including, but not limited to, allowing Landlord and the Electric
Service Provider, and their respective agents and contractors, (i) to install,
repair, replace, improve and remove any and all electric lines, feeders, risers,
junction boxes, wiring, and other electrical equipment, machinery and facilities
now or hereafter located within the Building or the Premises for the purpose of
providing electrical service to or within the Premises or the Building, and (ii)
reasonable access for the purpose of maintaining, repairing, replacing or
upgrading such electrical service from time to time. To the extent required to
comply with Law, Tenant shall provide such information and specifications
regarding Tenant’s use or projected use of electricity at the Premises as shall
be required from time to time by Landlord or the Electric Service Provider to
efficiently provide electrical service to the Premises or the Building. In no
event shall Landlord be liable or responsible for any loss, damage, expense or
liability, including, but not limited to, loss of business or any consequential
damages, arising from any failure or inadequacy of the electrical service being
provided to the Premises or the Building, whether resulting from any change,
failure, interference, disruption, or defect in the supply or character of the
electrical service furnished to the Premises or the Building, or arising from
the partial or total unavailability of electrical service to the Premises or the
Building, from any cause whatsoever, or otherwise, nor shall any such failure,
inadequacy, change, interference, disruption, defect or unavailability
constitute an actual or constructive eviction of Tenant, or entitle Tenant to
any abatement or diminution of Rent or otherwise relieve Tenant from any of its
obligations under this Lease. (c) Tenant acknowledges that the Premises, the
Building and/or the Project may become subject to the rationing of Utility
services or restrictions on Utility use as required by Law. Tenant’s tenancy and
occupancy hereunder shall be subject to such rationing or restrictions as may be
imposed by Law, and Tenant shall in no event be excused or relieved from any
covenant or obligation to be kept or performed by Tenant by reason of any such
rationing or restrictions. Tenant shall comply with energy conservation programs
implemented by Landlord by reason of Laws. (d) Landlord shall not be liable for
any loss (including, but not limited to, any injury or damage to or interference
with Tenant’s business), cost, injury or damage to property caused by or
resulting from any variation, interruption, or failure of Utilities due to any
cause whatsoever, or from failure to make any repairs or perform any
maintenance. No temporary interruption or failure of such services incident to
the making of repairs, alterations, improvements, or due to accident, strike, or
conditions or other events shall be deemed an eviction of Tenant or relieve 15



--------------------------------------------------------------------------------



 
[ex104024.jpg]
Tenant from any of its obligations hereunder. In no event shall Landlord be
liable to Tenant for any damage to the Premises or Tenant’s Property or for any
loss of business or any damage or injury to any property therein or thereon
occasioned by bursting, rupture, leakage or overflow of any plumbing or other
pipes (including, but not limited to, water, steam, and/or refrigerant lines),
sprinklers, tanks, drains, drinking fountains or washstands, or other similar
cause in, above, upon or about the Premises, the Building, or the Project. (e)
Landlord makes no representation with respect to the adequacy or fitness of the
air conditioning or ventilation equipment currently existing in the Building
(the “Building HVAC”) to maintain temperatures which may be required for, or
because of, any equipment of Tenant, other than normal fractional horsepower
office equipment, or occupancy of the Premises that exceeds a density of one
person per 125 square feet. Tenant shall cause the Building HVAC to service only
the portions of the Premises that are utilized for office purposes and shall not
overload the Building HVAC system. For the avoidance of doubt, any specialty
HVAC needs, including, without limitation, those in connection with anticipated
consistent and regular 24 hour usage or in connection with laboratory, server,
and/or other specialty equipment shall be serviced by supplementary systems
installed and maintained by Tenant (“Tenant’s Supplemental HVAC”). Upon
installation, Tenant’s Supplemental HVAC shall at once be and become the
property of Landlord, and shall not be deemed trade fixtures or Tenant’s
Property; provided however, Tenant’s maintenance obligations as set forth in
Paragraph 13(a) below shall include maintaining Tenant’s Supplemental HVAC in
good condition and repair (such maintenance to include keeping in force a
preventive maintenance contract providing for regular (at least quarterly)
inspection and maintenance by a qualified service contractor(s) reasonably
acceptable to Landlord). Landlord shall have no liability for the failure to
provide adequate heating, ventilation or air conditioning due to the arrangement
of partitioning in the Premises or changes thereto, or the failure of Tenant to
keep heating, ventilation and air conditioning vents in the Premises free of
obstruction. Notwithstanding the foregoing, Landlord has conceptually approved
those certain mechanical design options as outlined in that certain letter dated
September 17, 2020 from Taylor Engineering (including Option 3 regarding the
Capacity and System Type Options and Option 2 regarding Existing AC Unit Design
Options (including supplying the air handler with a return section so that it
can easily be converted to a recirculating AHI typical of office spaces)), which
would include replacing one (1) of the existing Building HVAC units with a new
unit that will function as Tenant’s Supplemental HVAC for purposes of this
paragraph, all subject to Landlord’s approval of final construction drawings
regarding the same (which approval shall not be unreasonably withheld). (f)
Tenant shall separately arrange with, and pay directly to, the applicable
telecommunications and data companies or providers, as the case may be, for the
furnishing, installation and maintenance of all Tenant’s telecommunications and
data services at the Premises. Landlord shall not be liable for any damages
resulting from interruption of, or Tenant’s inability to receive such service,
and any such inability shall not relieve Tenant of any of its obligations under
this Lease. Tenant shall label all telephone, computer, or other data cabling at
the time of installation. Tenant shall be responsible, at Tenant’s expense, for
any and all of Tenant’s telephones, telecopiers, computers, telephone switching,
telephone panels and related equipment. Landlord makes no representation to
Tenant regarding the condition, security, or suitability for Tenant’s purposes
of the cabling, wiring or equipment presently located within the Building.
Unless Landlord notifies Tenant to the contrary at least ninety (90) 16



--------------------------------------------------------------------------------



 
[ex104025.jpg]
days prior to the expiration of this Lease or within ten (10) after the earlier
expiration of this Lease, prior to the expiration of the Term or promptly
following any earlier termination of this Lease, Tenant shall remove all such
cabling, wiring and equipment and restore the Premises and the Building to the
same condition as before installation thereof. (g) Tenant acknowledges that
Landlord is or may become subject to certain energy disclosure requirements,
which requirements, whether made pursuant to statute, ordinance and regulation
or other applicable Laws now existing or hereafter adopted, shall collectively
be referred to herein as “Required Energy Disclosures”. Tenant authorizes
Landlord to disclose information concerning energy use by Tenant, either
individually or in combination with the energy use of other tenants, as
applicable, in connection with any Required Energy Disclosures, whenever
Landlord determines, in good faith, that such disclosure is reasonably necessary
to comply with Laws applicable to the Building or Landlord’s ownership thereof.
If (i) any utility is billed directly to Tenant or any subtenant or licensee of
Tenant or (ii) Landlord is not responsible for reading any submetered or
separately metered utility supplied to the Premises, then Tenant shall, within
ten (10) days after request by Landlord, provide consumption data in a form
reasonably required by Landlord, to the extent the provision of such data is
required by Law to be disclosed or Landlord otherwise reasonably requests such
information in connection with the Project’s Sustainability Practices, the Green
Building Standards or otherwise. Landlord shall not be required to notify Tenant
of the making of Required Energy Disclosures; provided, however, that to the
extent disclosure to Tenant is required by applicable Laws, such disclosure may
be satisfied by making Required Energy Disclosures available for review by
Tenant in the Building management office. Tenant hereby releases Landlord from
any claims, losses, costs, damages, expenses and liabilities arising out of,
resulting from, or otherwise relating to the making of any Required Energy
Disclosures. (h) Tenant may not operate a Data Center in the Premises. The term
“Data Center” shall have the meaning set forth in the U.S. Environmental
Protection Agency’s ENERGY STAR® program and is a space specifically designed
and equipped to meet the needs of high-density computing equipment, such as
server racks, used for data storage and processing. Notwithstanding anything
herein to the contrary, for purposes hereof, a Data Center does not include
space within the Building that is utilized as a “server room” or similar
computer facilities that primarily services the business otherwise being
conducted within the Premises. (i) Landlord has the right to install on-site
power (e.g. solar fuel cells or small wind), and Tenant will cooperate as
necessary with such installations. To the extent such credits are allocated to
the utility provider or other third party to offset the cost of such
installations or the applicable utility provider as an inducement or requirement
to providing such power, Tenant shall have no right to the benefit of any such
renewable energy credits resulting from on-site renewable energy generation even
if Tenant uses such energy. (j) Notwithstanding anything herein to the contrary,
if the Premises, or a material portion of the Premises, is made untenantable,
inaccessible or unsuitable for the ordinary conduct of Tenant’s business, as a
result of an interruption in any of the basic services provided by Landlord
pursuant to Paragraph 5(a) above, then (i) Landlord shall use commercially
reasonable good faith efforts to restore the same as soon as is reasonably
possible, and (ii) if such interruption is within the reasonable control of
Landlord and such interruption persists for a period in excess of five (5) 17



--------------------------------------------------------------------------------



 
[ex104026.jpg]
consecutive business days, then Tenant, as its sole remedy, shall be entitled to
receive an abatement of Base Rent and Additional Rent payable hereunder during
the period beginning on the sixth (6th) consecutive business day of such
interruption and ending on the day the utility or service has been restored. 6.
LATE CHARGE Late payment of Base Rent or other amounts due hereunder will cause
Landlord to incur costs not contemplated by this Lease, the exact amount of
which will be extremely difficult to ascertain. If any Base Rent or other sums
due from Tenant are not received by Landlord or by Landlord’s designated agent
within five (5) days after their due date, then Tenant shall pay to Landlord a
late charge equal to five percent (5%) of such overdue amount, plus any costs
and attorneys’ fees incurred by Landlord by reason of Tenant’s failure to pay
Base Rent and/or other charges when due hereunder. Landlord and Tenant hereby
agree that such late charges represent a fair and reasonable estimate of the
cost that Landlord will incur by reason of Tenant’s late payment and shall not
be construed as a penalty. Landlord’s acceptance of such late charges shall not
constitute a waiver of Tenant’s default with respect to such overdue amount or
estop Landlord from exercising any of the other rights and remedies granted
under this Lease. Notwithstanding anything to the contrary contained in this
Lease, Landlord agrees that it shall not charge Tenant any late charge or
interest on the first late payment of Rent during any twelve (12) month period
during the Term, provided that Landlord receives such overdue payment within
five (5) business days after Landlord gives Tenant written notice that such
payment is overdue. 7. LETTER OF CREDIT (a) Within five (5) days after Tenant’s
execution and delivery of this Lease, Tenant shall deposit with Landlord a
clean, irrevocable and unconditional letter of credit payable at sight in a form
acceptable to Landlord in its reasonable discretion (“Letter of Credit”) issued
by a bank or financial institution and branch, all approved by Landlord in its
reasonable discretion (the “Bank”) in favor of Landlord, in the amount of Four
Million Dollars ($4,000,000.00) as security for the faithful performance and
observance by Tenant of the terms, conditions and provisions of this Lease,
including the surrender of possession of the Premises to Landlord as herein
provided. The Letter of Credit shall have a term which expires no sooner than
sixty (60) days after the Expiration Date, or Tenant may deliver a one (1) year
unconditional and irrevocable Letter of Credit which by its terms automatically,
for the remainder of the Term, renews for successive one (1) year periods unless
the Bank provides no less than thirty (30) days’ written notice to Landlord that
such Letter of Credit shall not be renewed, in which event Landlord shall have
the right to draw down the entire amount of the Letter of Credit unless Tenant
substitutes, at least ten (10) business days prior to the expiration of such
Letter of Credit, a new Letter of Credit which meets the requirements of this
Paragraph 7. Landlord hereby approves both Silicon Valley Bank and Bank of
America as acceptable Banks for the issuance of the initial Letter of Credit,
subject to Paragraph 7(d) below. (b) The Letter of Credit shall permit multiple
drawings and be fully transferable by Landlord without the payment of any fees
or charges by Landlord. If Tenant defaults under this Lease, including the
payment of Rent, and fails to cure any such default after any required notice 18



--------------------------------------------------------------------------------



 
[ex104027.jpg]
and within any applicable cure period, or if Landlord receives a notice that the
Letter of Credit will not be renewed, (i) Landlord shall have the right to
require the Bank to make payment to Landlord or its designee of the entire
proceeds of the Letter of Credit (or, in the event of a default, a portion of
such proceeds reasonably required to cure such default), and (ii) Landlord may,
at Landlord’s option, (but Landlord shall not be required to), apply or retain
the whole or any part of such sum so paid to it by Tenant or the Bank to the
extent required for the payment of any Rent or any other sum as to which Tenant
is in default, and any damages to which Landlord is entitled pursuant to this
Lease, whether such damages accrue before or after summary proceedings or other
reentry by Landlord, and (iii) Landlord or any Superior Mortgagee (defined
below) shall hold the remainder of such sum paid to it by the Bank or Tenant, if
any, for Landlord’s benefit, as security for the faithful performance and
observance by Tenant of the terms, covenants, and conditions of this Lease on
Tenant’s part to be observed and performed, with the same rights as hereinabove
set forth to apply or retain the same in the event of any further default by
Tenant under this Lease. If Landlord applies or retains any part of the proceeds
of the Letter of Credit, Tenant shall, within five (5) business days after
demand from Landlord, restore the Letter of Credit to its original amount and
deliver it to Landlord or its designee so that Landlord or its designee shall
have the full Letter of Credit on hand at all times during the Term (and any
extension), in which event Landlord shall immediately return to Tenant any
unused proceeds retained by Landlord or its designee. Tenant’s failure to do so
within five (5) business days after receipt of such demand shall constitute a
breach of this Lease. (c) In the event of a transfer, sale or lease of
Landlord’s interest in the Building, Landlord shall transfer or cause to be
transferred either the cash or Letter of Credit or any sums collected thereunder
by Landlord, together with any other sums then held by Landlord or its designee
as such security, to the transferee, vendee or lessee; Tenant, at its sole cost,
shall arrange for the transfer of the Letter of Credit, and Landlord thereupon
shall be released by Tenant from all liability under this Paragraph. Upon the
written assumption of this Lease by such transferee, Tenant agrees to look
solely to the new landlord for the return of the cash or Letter of Credit or any
sums collected thereunder and any other security, and the provisions hereof
shall apply to every transfer or assignment of the Letter of Credit or any sums
collected thereunder and any other security to a new landlord. Tenant further
covenants that it shall not assign or encumber, or attempt to assign or
encumber, any part of such security and that neither Landlord nor its successors
or assigns shall be bound by any such assignment, encumbrance, attempted
assignment, or attempted encumbrance. Landlord shall not be required to exhaust
its remedies against Tenant before having recourse to the Letter of Credit or
such cash security held by Landlord. Recourse by Landlord to the Letter of
Credit or such security shall not affect any remedies of Landlord which are
provided in this Lease or which are available to Landlord in law or equity. The
Letter of Credit (except as same may have been applied by Landlord in accordance
with this Lease), shall be returned to Tenant within ninety (90) days after the
expiration of this Lease. (d) If at any time (a) the financial institution that
provided the Letter of Credit is either (i) closed by the Federal Deposit
Insurance Corporation (“FDIC”) or any other governmental authority, or (ii)
declared insolvent by the FDIC for any reason, or (b) Landlord reasonably
believes that such financial institution will either be (y) closed by the FDIC
or any governmental authority, or (z) declared insolvent by the FDIC for any
reason, Tenant shall, within five (5) days after either the occurrence of such
closure or declaration of insolvency or notice from Landlord 19



--------------------------------------------------------------------------------



 
[ex104028.jpg]
that Landlord reasonably believes that such financial institution will close or
be declared insolvent, either (1) provide Landlord a replacement Letter of
Credit satisfying all of the terms of this section, or (2) post a cash security
deposit in the amount of the Letter of Credit with Landlord, failing which a
Default shall be deemed to have occurred as of the end of such five (5) day
period. (e) Tenant hereby waives any and all rights under and the benefits of
Section 1950.7 of the California Civil Code, and all other provisions of law now
in force or that become in force after the date of execution of this Lease, that
provide that Landlord may claim from a security deposit only those sums
reasonably necessary to remedy defaults in the payment of rent, to repair damage
caused by Tenant, or to clean the Premises. Landlord and Tenant agree that
Landlord may, in addition, claim those sums reasonably necessary to compensate
Landlord for any other foreseeable or unforeseeable loss or damage caused by the
act or omission of Tenant or Tenant’s officers, agents, employees, independent
contractors, or invitees. (f) The amount of the Letter of Credit shall be
subject to possible reduction in accordance with the following provisions;
provided that (A) during the twelve (12) month period immediately preceding the
effective date of any such reduction Tenant has not been in Default, and (B) in
no event shall the amount of the Letter of Credit ever be reduced to an amount
which is less than One Million Dollars ($1,000,000.00): (i) Beginning as of July
1, 2023 and on each year thereafter, Tenant shall have the right to reduce the
amount of the Letter of Credit by the sum of $500,000.00; and (ii) Beginning as
of July 1, 2023 in the event Tenant has achieved any of the following financial
milestones (as evidenced by documentary evidence reasonably satisfactory to
Landlord), Tenant shall have the right to reduce the amount of the Letter of
Credit by the sum of $500,000.00 for each such milestone (without duplication):
(A) achieving annual total revenues equal or exceed Three Hundred Million
Dollars ($300,000,000.00) in a fiscal year; (B) achieving annual total revenues
equal or exceed Five Hundred Million Dollars ($500,000,000.00) in a fiscal year;
(C) achieving an EBITDA margin of five percent (5%) or better in two (2)
consecutive fiscal years; and (D) achieving a pre-tax margin of fifteen percent
(15%) or better in two (2) consecutive fiscal years. (iii) In order to effect
any such reduction in the Letter of Credit, Tenant shall deliver to Landlord
either an amendment to the existing Letter of Credit or a replacement letter of
credit in the new amount that otherwise complies with all other applicable
requirements specified in this Paragraph 7. Notwithstanding anything in this
Paragraph 7 to the contrary, there shall be no return or reduction of the Letter
of Credit to Tenant at any time while Tenant is in default of any of its
material, monetary obligations under this Lease. Landlord shall reasonably
cooperate with 20



--------------------------------------------------------------------------------



 
[ex104029.jpg]
Tenant and the Bank to provide such authorizations as may be required to
accomplish any such reduction. 8. DELIVERY OF POSSESSION (a) Delivery of
Possession. Landlord shall deliver possession of each Suite to Tenant, broom
clean and free from occupancy by any party (but otherwise in its then as-is
condition), promptly following the expiration of the current lease of such Suite
and the surrender of possession by the current occupant; provided, that the
“Delivery Date” as to each Suite shall be the later to occur of (i) the
Estimated Delivery Date for such Suite, and (ii) the date that Landlord delivers
possession of such Suite to Tenant in the required condition. Landlord shall use
its best commercially reasonable efforts to cause the Delivery Date for each
Suite to occur no later than the Estimated Delivery Date therefore, as set forth
in the Basic Lease Information. Such best commercially reasonable efforts may
include, without limitation, negotiating for the early termination or “buy outs”
of existing leases on terms acceptable to Landlord in its sole and absolute
discretion, seeking to enforce any contractual rights of relocation of existing
tenants of Suites, and enforcing contractual surrender obligations under
existing leases to cause such existing tenants to timely surrender their
premises, which enforcement shall include, without limitation, promptly
commencing and pursuing unlawful detainer and eviction proceedings. Except as
otherwise expressly set forth below, if, for any reason whatsoever, Landlord
cannot deliver possession of a Suite to Tenant on or before the Estimated
Delivery Date for such Suite, then this Lease shall not be void or voidable, nor
shall Landlord, or Landlord’s agents, advisors, employees, partners,
shareholders, directors, invitees, independent contractors or Landlord’s manager
(collectively, “Landlord’s Agents”), be liable to Tenant for any loss or damage
resulting therefrom. Notwithstanding anything herein to the contrary, in
connection with any Suite for which the existing tenant’s right to occupy such
Suite expires as of, or subsequent to, the Estimated Delivery Date for such
Suite, then if, for any reason, including, without limitation, delays due to
Force Majeure, the Delivery Date for such Suite fails to occur by the Estimated
Delivery Date, then the date Tenant is otherwise required to commence the
payment of Base Rent for such Suite shall be delayed by one (1) additional day
for each day after the Estimated Delivery Date until the actual Delivery Date
occurs. Additionally, in connection with any Suite for which the existing
tenant’s right to occupy such Suite expires prior to the Estimated Delivery Date
for such Suite, then if, for any reason, including, without limitation, delays
due to Force Majeure, the Delivery Date for such Suite fails to occur by the
date which is ninety (90) days following the Estimated Delivery Date (the
“Outside Delivery Date”), then the date Tenant is otherwise required to commence
the payment of Base Rent for such Suite shall be delayed by one (1) additional
day for each day after the Outside Delivery Date until the actual Delivery Date
occurs. For the avoidance of doubt, the Term respecting all Suites shall be
co-terminous upon the Expiration Date, as defined in the Basic Lease
Information. (b) Early Access; Tenant’s Construction Period. During the period
commencing on the Delivery Date for each Suite and ending on the date
immediately preceding the Commencement Date, all provisions of this Lease shall
apply to such Suite as if the Commencement Date had occurred; provided, however,
that during such period Tenant shall not be required to pay Base Rent for such
Suite or Tenant’s Proportionate Share(s) of Expenses for such Suite. 21



--------------------------------------------------------------------------------



 
[ex104030.jpg]
(c) Limited Access prior to Delivery Date. Prior to the Delivery Date, Landlord
shall endeavor to provide Tenant with reasonable entry into a Suite, at times
coordinated with Landlord, for the purpose of space planning respecting the
Tenant Improvements to be constructed by Tenant in accordance with the terms of
Exhibit B hereto, subject in all events to the possessory rights of, and consent
from, the current tenant of the Premises. Prior to any such entry, Tenant shall
provide Landlord with proof of Tenant’s insurance as set forth in Paragraph 15
of this Lease. 9. USE OF PREMISES; COMPLIANCE WITH LAWS. (a) Permitted Use. The
use of the Premises by Tenant and Tenant’s assignees and subtenants and their
respective agents, advisors, employees, partners, shareholders, directors,
customers, clients, visitors, invitees and independent contractors
(collectively, “Tenant’s Agents”) shall be solely for the Permitted Use
specified in the Basic Lease Information and for no other use. Subject to the
terms of this Lease and all applicable Laws, Tenant shall be provided access to
the Premises twenty-four (24) hours a day, seven (7) days a week during the
Term. Tenant shall not permit any waste or any objectionable or unpleasant odor,
smoke, dust, gas, noise or vibration to emanate outside of the Building. The
Premises shall not be used to create any nuisance or trespass, for any illegal
purpose, for any purpose not permitted by Laws (as hereinafter defined), for any
purpose that would invalidate the insurance or increase the premiums for
insurance on the Premises, the Building or the Project or for any purpose or in
any manner that would interfere with other tenants’ use or occupancy of the
Project. Tenant shall pay to Landlord, as Additional Rent, any increases in
premiums on policies resulting from Tenant’s use of the Premises for other than
general office and research and development uses or any other use or action by
Tenant or Tenant’s Agents which increases Landlord’s premiums or requires
additional coverage by Landlord to insure the Premises. Tenant agrees not to
overload the floor(s) of the Building. Tenant shall not use the Premises in any
manner that will cause the Building or any part thereof not to conform with the
Building’s Sustainability Practices or the certification of the Building issued
pursuant to the applicable Green Building Standards, if any; provided, however,
that in no event shall such practices or certification requirements or the
foregoing restriction have the effect of interfering (other than to a de minimis
extent) with Tenant’s conduct of business at the Premises in a manner consistent
with the Permitted Use or result in additional cost to Tenant (other than to a
de minimis extent). (b) Compliance with Governmental Regulations and Private
Restrictions. Except as set forth in Paragraph 9(c) below, Tenant and Tenant’s
Agents shall, at Tenant’s expense, faithfully observe and comply with (i) all
municipal, state and federal laws, statutes, codes, rules, regulations,
ordinances, requirements, and orders (collectively, “Laws”), now in force or
which may hereafter be in force pertaining to the use, condition, configuration
or occupancy of the Premises, or Tenant’s use of the Building or the Project,
including reasonably cooperating with Landlord to comply with such Laws, and
including, but not limited to, making all modifications required within the
Premises, whether or not presently foreseeable; (ii) all recorded covenants,
conditions and restrictions affecting the Project (“Private Restrictions”) now
in force or which may hereafter be in force; (iii) the requirements of any board
of fire underwriters or similar body now or in the future constituted; and (iv)
the Rules and Regulations (as defined in Paragraph 41 of this Lease). Without
limiting the generality of the foregoing, to the extent Landlord is required by
Law to maintain carpooling, trip reduction and public transit programs, Tenant
shall 22



--------------------------------------------------------------------------------



 
[ex104031.jpg]
cooperate in the implementation and use of these programs by and among Tenant’s
employees. The judgment of any court of competent jurisdiction, or the admission
of Tenant in any action or proceeding against Tenant, whether Landlord be a
party thereto or not, that Tenant has violated any Laws or Private Restrictions,
shall be conclusive of that fact as between Landlord and Tenant. (c) Compliance
with Accessibility Laws. The Premises, the Building and the Project are subject
to, among other Laws, the requirements of the Americans with Disabilities Act, a
federal law codified at 42 U.S.C. 12101 et seq., including, but not limited to
Title III thereof, and all regulations and guidelines related thereto, together
with any and all similar laws, rules, regulations, ordinances, codes and
statutes now or hereafter enacted by local or state agencies having jurisdiction
thereof, including without limitation, Title 24 of the California Code of
Regulations, the Unruh Civil Rights Act, California Civil Code Sections 51
through 51.3, as the same may be in effect on the date of this Lease and may be
hereafter modified, amended or supplemented (collectively, the “Accessibility
Laws”). Any Alterations (as defined in Paragraph 12(a)) to be constructed
hereunder shall comply with the requirements of all Laws, including, but not
limited to, Accessibility Laws, and, except as otherwise expressly provided in
this Lease, all costs incurred to comply therewith shall be a part of and
included in the cost of the Alterations. Tenant shall be solely responsible for
conducting its own independent investigation of this matter and for ensuring
that the design of all Alterations strictly complies with all requirements of
all Laws, including, but not limited to, Accessibility Laws. If any barrier
removal work or other work is required to cause the exterior of the Building
and/or the Common Areas of the Building or the Project to comply with Laws,
including, but not limited to “path of travel” from the public right of way to
the exterior of the Building, then such work shall be the responsibility of
Landlord, the cost of which shall be included in Expenses to the extent
permitted by Paragraph 4 above, and subject to Landlord’s obligations set forth
in Section 4.2(c) of the Work Letter. Notwithstanding the foregoing provisions
of this Paragraph 9(c), Tenant acknowledges that the Building or the Project may
have certain non-compliant features which have been legally grandfathered, and
that, unless required by governmental authority, Landlord may, but shall not be
obligated to, upgrade or otherwise correct such non-compliance pursuant to this
Paragraph 9(c) or any other provision of this Lease. Except as otherwise
expressly provided in this provision, Tenant shall be responsible at its sole
cost and expense for fully and faithfully complying with all applicable
requirements of Accessibility Laws within the Premises. Within ten (10) days
after receipt, Tenant shall provide Landlord with copies of any notices received
by Tenant alleging violation of Accessibility Laws relating to any portion of
the Premises, the Building or the Project or any governmental or regulatory
actions or investigations instituted or threatened regarding noncompliance with
Accessibility Laws and relating to any portion of the Premises. Tenant shall and
hereby agrees to protect, defend (with counsel acceptable to Landlord) and hold
Landlord and Landlord’s Agents harmless and indemnify Landlord and Landlord’s
Agents from and against all liabilities, damages, claims, losses, penalties,
judgments, charges and expenses (including attorneys’ fees, costs of court and
expenses necessary in the prosecution or defense of any litigation including the
enforcement of this provision) arising from or in any way related to, directly
or indirectly, Tenant’s or Tenant’s Agents’ violation or alleged violation of
Accessibility Laws. The obligations of Tenant herein shall survive the
expiration or earlier termination of this Lease. 23



--------------------------------------------------------------------------------



 
[ex104032.jpg]
The Premises have not been issued a disability access inspection certificate or
undergone inspection by a Certified Access Specialist (“CASp”). The following
notice is given pursuant to California Civil Code Section 1938: “A Certified
Access Specialist (CASp) can inspect the subject premises and determine whether
the subject premises comply with all of the applicable construction-related
accessibility standards under state law. Although state law does not require a
CASp inspection of the subject premises, the commercial property owner or lessor
may not prohibit the lessee or tenant from obtaining a CASp inspection of the
subject premises for the occupancy or potential occupancy of the lessee or
tenant, if requested by the lessee or tenant. The parties shall mutually agree
on the arrangements for the time and manner of the CASp inspection, the payment
of the fee for the CASp inspection, and the cost of making any repairs necessary
to correct violations of construction-related accessibility standards within the
premises.” Landlord and Tenant hereby agree that if Tenant elects to perform a
CASp inspection of the Premises, Tenant will provide written notice to Landlord.
The payment of the fee for the CASp inspection shall be borne by Tenant. The
cost of making any repairs necessary to correction violations of
construction-related accessibility standards within the Premises shall be
allocated as provided in this Paragraph. (d) Canine Policy. Tenant shall be
permitted trained and obedient dogs within the Premises, subject to the
following conditions: (i) Prior to allowing any dog to access the Building,
Tenant shall keep on file and provide a copy to the Landlord or the Property
Manager a completed and executed copy of the “Dog Application Form” attached as
Exhibit F hereto. Tenant shall enforce the provisions of the Dog Application
Form against the occupants of the Premises. (ii) Upon management’s request,
Tenant shall facilitate and coordinate a management interview of any dog for
which a Dog Application Form has been submitted. Any Dog Application Form
applies solely to the particular dog identified therein, and does not extend to
any other animal. (iii) All dogs must be one year of age or older, and must
weigh no more than 65 pounds at full growth. All dogs must be an approved breed.
All dogs must be spayed or neutered and shall be licensed and vaccinated in
accordance with local laws. Unless otherwise approved by management (which shall
include a pet interview by management), the following breeds, or similar
breeds/mixes, are not allowed within the Premises or the Project: Akita Pit
Family Bloodhound Great Dane Presia Canario Bulldog Rottwieler Saint Bernard
Elkhound Doberman Mastiff (iv) The maximum number of dogs within the Premises
shall not exceed a number which exceeds one (1) dog for each thirty thousand
(30,000) rentable square feet leased within the Premises. (v) Dogs shall never
be left unattended at the Premises and shall not be kenneled or otherwise remain
in the Premises for periods longer than twelve (12) hours in any twenty-four 24



--------------------------------------------------------------------------------



 
[ex104033.jpg]
(24) hour period. No dog shall annoy other occupants of the Project. Dogs may
not be bathed or groomed within the Premises. No pet food or water may be left
outside of the Premises. (vi) Dogs are not permitted to be walked or held in
Common Areas, except for purposes of ingress and egress to the Premises. Dogs
must remain on leash when not within the Premises. Dogs must be taken to the
perimeter of the Project for their toilet purposes. In no event shall any toilet
boxes, “pee-pee pads” or dog waste of any kind exist in the Premises. All dog
waste is to be removed immediately, sealed in plastic bags, and disposed into an
exterior dumpster or trash can. Dog waste may not be disposed in a sink or
toilet. (vii) Tenant shall be charged, without the necessity of prior notice
from Landlord, for any extra maintenance, janitorial or similar costs that are
incurred by Landlord in connection with dogs within the Premises or Project,
including but not limited to carpet cleaning, excrement removal, painting, wall
repair, floor care, and landscape repair/replacement. Tenant’s indemnity
obligation as set forth in the Lease shall include any claims, suits,
liabilities, judgments, costs, demands, causes of action and expenses
(including, without limitation, reasonable attorneys’ fees, costs and
disbursements) arising from the presence of dogs in or about the Premises, the
actions of any dogs, or any failure of Tenant or its employees to control such
dogs. (viii) Tenant shall abide by any additional rules and regulations
established by Landlord. (ix) Landlord may withdraw permission for any or all
dogs immediately upon notice following any breach of the foregoing conditions,
if Landlord determines that any such dog(s) are bothersome in any way or a
nuisance to other occupants of the Project, or if revocation of permission is
otherwise considered necessary by Landlord for the welfare of the Project (e)
Cafeteria. To the extent permitted by applicable Laws, Tenant may use a portion
of the Premises for the operation of a cafeteria available solely to Tenant’s
employees and not available to the general public (the "Cafeteria"). The
Cafeteria shall be of a size permitted by applicable Laws, but in no event
exceed 10% of the rentable area of the Premises. (f) Roof Access. Tenant, at its
sole cost and expense, shall have the non-exclusive right (it being understood
that Landlord may grant, extend or renew similar rights to others) to install,
maintain, and from time to time replace satellite dishes or other similar
communication equipment and HVAC, ventilation and other equipment (“Rooftop
Equipment”) on the roof of the Building, provided that prior to commencing any
installation or maintenance, Tenant shall (i) obtain Landlord’s prior approval
(not to be unreasonably withheld) of the proposed nature, size, weight and
location of the Rooftop Equipment and method for fastening the Rooftop Equipment
to the roof, (ii) such installation and/or replacement shall comply strictly
with all Laws and the conditions of any bond or warranty maintained by Landlord
on the roof, (iii) use the Rooftop Equipment solely for its internal use, (iv)
not grant any right to use of the Rooftop Equipment to any other party, and (v)
obtain and maintain in effect, at Tenant’s sole cost and expense, insurance for
the Rooftop Equipment and any necessary federal, state, and municipal permits,
licenses and approvals, and deliver copies thereof to Landlord. Landlord may
supervise any roof penetration related to the installation of a Rooftop
Equipment. All installation, construction and maintenance shall be performed in
accordance with the requirements of Paragraph 12 below and 25



--------------------------------------------------------------------------------



 
[ex104034.jpg]
otherwise in a neat, responsible, and workmanlike manner, using generally
acceptable construction standards, consistent with such reasonable requirements
imposed by Landlord. Tenant shall label each cable or wire placed by Tenant in
the telecommunications pathways of the Building, with identification information
as required by Landlord. Tenant shall repair any damage to the Building caused
by Tenant’s installation, maintenance, replacement, use or removal of the
Rooftop Equipment. The Rooftop Equipment shall remain the property of Tenant,
and Tenant may remove the Rooftop Equipment at its cost at any time during the
Term. Tenant shall remove the Rooftop Equipment at Tenant’s cost and expense
upon the expiration or termination of this Lease. The Rooftop Equipment, and any
wires, cables or connections relating thereto, and the installation, maintenance
and operation thereof shall in no way interfere with the operation of
communications (including, but not limited to, other satellite dishes) or
computer devices by Landlord or other tenants or occupants of the Project. If
such interference shall occur, Landlord shall give Tenant written notice thereof
and Tenant shall correct the same within twenty-four (24) hours of receipt of
such notice. Landlord reserves the right to disconnect power to any Rooftop
Equipment if Tenant fails to correct such interference within twenty-four (24)
hours after such notice. Landlord makes no warranty or representation that the
Building or any portions thereof are suitable for the use of a Rooftop
Equipment, it being assumed that Tenant has satisfied itself thereof. Tenant
shall protect, defend, indemnify and hold harmless Landlord and Landlord’s
Agents from and against claims, damages, liabilities, costs and expenses of
every kind and nature, including attorneys’ fees, incurred by or asserted
against Landlord arising out of Tenant’s installation, maintenance, replacement,
use or removal of the Rooftop Equipment. Tenant’s obligations under this
paragraph shall survive any termination of this Lease. 10. ACCEPTANCE OF
PREMISES (a) By accepting delivery of the Premises, Tenant accepts the Premises
as suitable for Tenant’s intended use and as being in good and sanitary
operating order, condition and repair, AS IS, and without representation or
warranty by Landlord or Landlord’s Agents as to the condition, use or occupancy
which may be made thereof or the compliance of the Premises with applicable
Laws, including Accessibility Laws. Any exceptions to the foregoing must be by
written agreement executed by Landlord and Tenant. (b) Notwithstanding the
provisions of Paragraph 10(a) above, Landlord shall cause (i) the Building roof
(structure and membrane) and the common Building systems (excluding any
specialty systems or equipment) to be in good working order on the first
Delivery Date respecting a Suite, and (ii) all common Building systems
(excluding any specialty systems or equipment) located within and exclusively
servicing a Suite to be in good working order on the Delivery Date for such
Suite. Any claims by Tenant under the preceding sentence shall be made in
writing not later than twelve (12) months after the applicable Delivery Date. In
the event Tenant fails to deliver a written claim to Landlord on or before such
date, then Landlord shall be conclusively deemed to have satisfied its
obligations under this Paragraph 10(b). Landlord’s obligations under this
Paragraph 10(b) shall specifically exclude any obligation to repair any damage
caused to the mechanical, electrical and plumbing systems by Tenant or Tenant’s
Agents. Notwithstanding this Paragraph 10 or Paragraph 8(a) above, at least
thirty (30) days prior to the Delivery Date of any Suite, Landlord shall notify
Tenant of any specialty systems or equipment located in such Suite and the
Parties shall mutually discuss whether such systems or 26



--------------------------------------------------------------------------------



 
[ex104035.jpg]
equipment will remain in such Suite or whether Landlord will remove (or cause
the existing tenant to remove) such systems or equipment prior to the Delivery
Date. 11. SURRENDER On the last day of the Term, or on the sooner termination of
this Lease, Tenant shall surrender the Premises to Landlord (a) in broom-clean
condition and in as good condition and repair as received (damage by acts of
God, fire, condemnation, normal wear and tear, Hazardous Materials (other than
those released or emitted by Tenant or Tenant’s Agents, alterations or other
interior improvements which it is permitted to surrender at the termination of
this Lease and repairs that Tenant is not responsible for under this Lease,
excepted), and (b) otherwise in accordance with Paragraph 32(j). Normal wear and
tear shall not include any damage or deterioration to the floors of the Premises
arising from the use of forklifts in, on or about the Premises (including any
marks or stains on any portion of the floors) any damage or deterioration that
would have been prevented by proper maintenance by Tenant or Tenant otherwise
performing all of its obligations under this Lease. In addition, on or before
the expiration or sooner termination of this Lease, Tenant, at Tenant’s expense,
shall remove the following items and repair any damage caused by such removal:
(i) all of Tenant’s Property (as defined in Paragraph 15(b)) and Tenant’s
signage from the Premises, the Building or the Project; (ii) any Specialty
Alterations constructed pursuant to the Work Letter and designated for removal
by Landlord pursuant to the Work Letter; and (iii) subject to the provisions of
Paragraph 12(d), any Specialty Alterations made by or on behalf of Tenant and
designated by Landlord for removal at the time Landlord consented to such
Specialty Alterations. Tenant’s removal and disposal of items pursuant to this
Paragraph 11 must comply with the Building’s Sustainability Practices and the
applicable Green Building Standards, if any. All Tenant Improvements and
Alterations, except those which Landlord requires Tenant to remove, shall remain
in the Premises as the property of Landlord. Any of Tenant’s Property not so
removed by Tenant shall be governed by the provisions of California Civil Code
Sections 1980 et seq. and 1993 et seq. governing the disposal of lost or
abandoned property. 12. ALTERATIONS AND ADDITIONS (a) Tenant shall not make, or
permit to be made, any alteration, addition or improvement (individually, an
“Alteration” and collectively, the “Alterations”) to the Premises or any part
thereof without the prior written consent of Landlord, which consent shall not
be unreasonably withheld; provided, however, that it shall be deemed reasonable
for Landlord to withhold its consent to any Alteration which conflicts with the
Construction Rules and Regulations or affects the structural portions of the
Premises, the Building or the Project. Construction Rules and Regulations means
Landlord’s standard rules and regulations relating to construction and
alterations, as updated and revised from time to time. Notwithstanding the
foregoing, Tenant shall have the right to make Alterations to the Premises with
prior written notice to, but without the consent of, Landlord and without
Landlord’s review or construction monitoring, provided that such Alterations (i)
do not affect the structural portions of the Premises, the Building or the
Project, (ii) materially and adversely affect the Building Systems, (iii) cannot
be seen from the exterior of the Building, (iii) do not affect the roof
membrane, (iv) do not cost in excess of Seventy-Five Thousand Dollars
($75,000.00) to construct and install, (v) are not Specialty 27



--------------------------------------------------------------------------------



 
[ex104036.jpg]
Alterations as reasonably determined by Landlord, and (vi) are otherwise
performed in full compliance with the remaining terms of this Paragraph 12
(“Permitted Alterations”). (b) Any Alteration to the Premises shall be made at
Tenant’s sole cost and expense, in compliance with all applicable Laws and all
Construction Rules and Regulations, including, but not limited to, the
requirements of any insurer providing coverage for the Premises, the Building or
the Project or any part thereof. All Alterations shall be completed in
accordance with plans and specifications approved in writing by Landlord (except
in connection with Permitted Alterations), which approval shall not be
unreasonably withheld, conditioned or delayed, and shall be constructed and
installed in a good and workmanlike manner by a contractor approved in writing
by Landlord (except in connection with Permitted Alterations), which approval
shall not be unreasonably withheld, conditioned or delayed. No review by
Landlord of such plans and specifications shall be deemed to create any
liability of any kind on the part of Landlord or to constitute a representation
on the part of Landlord or any professional consulted by Landlord in connection
with such review and approval, that such plans and specifications are correct or
accurate, or comply with applicable Laws. Tenant acknowledges and agrees that
Tenant, at Tenant’s expense, is responsible for performing all accessibility and
other work required to be performed in the Premises in connection with the
Alterations, including, but not limited to, any “path of travel” or other work
inside the Premises. If any such work is required in the Common Areas or
elsewhere outside of the Premises, then such work shall be the responsibility of
Landlord, the cost of which shall be included in Expenses to the extent
permitted by Paragraph 4 above (and subject to Landlord’s obligations set forth
in Section 4.2(c) of the Work Letter). Before Alterations may begin, valid
building permits and any other required permits or licenses must be furnished to
Landlord, and, once the Alterations begin, Tenant will diligently and
continuously pursue their completion. Landlord shall have the right (but not an
obligation) to monitor construction of the Alterations, and to require
corrections of faulty construction or any material deviation from the plans for
such Alterations as approved, and, except with respect to Permitted Alterations,
Tenant shall reimburse Landlord for its actual, out-of-pocket, reasonable third
party costs (including, but not limited to, the costs of any construction
manager retained by Landlord) in reviewing plans and documents and in monitoring
construction; provided, however, that no such inspection shall be deemed to
create any liability on the part of Landlord, or constitute a representation by
Landlord or any person hired to perform such inspection that the work so
inspected conforms with such plans or complies with any applicable Laws, and no
such inspection shall give rise to a waiver of, or estoppel with respect to,
Landlord’s continuing right at any time or from time to time to require the
correction of any faulty work or any material deviation from such plans. (c)
Tenant (or Tenant’s general contractor) shall maintain during the course of
construction, at its sole cost and expense, builders’ risk insurance for the
amount of the completed value of the Alterations on an all-risk non-reporting
form covering all improvements under construction, including building materials,
and other insurance in amounts and against such risks as Landlord shall
reasonably require in connection with the Alterations. In addition, Tenant shall
ensure that its contractors procure and maintain in full force and effect during
the course of construction a commercial general liability, and if necessary, an
umbrella liability policy of insurance naming Landlord Insureds as additional
insureds. The minimum limit of coverage of such policy shall be not less than
Three Million Dollars ($3,000,000.00) per occurrence and not less than Three
Million Dollars ($3,000,000.00) per project aggregate 28



--------------------------------------------------------------------------------



 
[ex104037.jpg]
(including damage to the Premises in the amount of Three Million Dollars
($3,000,000.00), and the commercial general liability policy shall contain a
separation of insureds endorsement; provided, however, that trades and
categories of vendors that typically maintain lower limits of liability coverage
shall be permitted to maintain such lower limits. Products and completed
insurance shall continue for a period at least equal to the statute of
limitations. (d) All Alterations, including, but not limited to, heating,
lighting, electrical, air conditioning, fixed partitioning, drapery, wall
covering and paneling, built-in cabinet work and carpeting installations made by
Tenant, but excluding Tenant’s Property, shall at once be and become the
property of Landlord, and shall not be deemed trade fixtures or Tenant’s
Property. Notwithstanding the preceding sentence, Landlord reserves the right to
require Tenant to remove any or all Specialty Alterations upon the expiration or
earlier termination of this Lease in accordance with Paragraph 11, provided that
with respect to (i) the Tenant Improvements (as defined in Exhibit B hereto)
Landlord has notified Tenant at the time Landlord approves the Final Space Plan
that the same constitute Specialty Alterations and are required to be removed by
Tenant at the expiration of the Lease Term, and (ii) any Alterations made
subsequent to the Tenant Improvements Landlord notified Tenant at the time of
Landlord’s consent to such Alteration(s) (or prior to the expiration or earlier
termination of this Lease with respect to any Alterations made without
Landlord’s consent) that the same constitute Specialty Alterations and are
required to be removed by Tenant at the expiration of the Lease Term. (e) Tenant
shall not make any Alterations, notwithstanding consent from Landlord to do so,
until Tenant notifies Landlord in writing of the date Tenant desires to commence
such Alterations in order that Landlord may post appropriate notices to avoid
any liability to contractors or material suppliers for payment for Tenant’s
improvements. Tenant will at all times permit such notices to be posted and to
remain posted until the completion of the Alterations. (f) Tenant is not
expressly prohibited from using non-union labor; provided, however, in no event
shall Tenant, at any time prior to or during the Term, directly or indirectly
employ, or permit the employment of, any contractor, mechanic or laborer in the
Premises, whether in connection with any Alteration or otherwise, if it is
reasonably foreseeable that such employment will cause any union labor conflict
with other contractors, mechanics, or laborers engaged in the construction,
maintenance or operation of the Project. In the event of any such interference
or conflict, Tenant, upon demand of Landlord, shall cause all contractors,
mechanics or laborers causing such union labor interference or conflict to leave
the Project immediately. (g) Tenant shall not use or employ materials that are
susceptible to the growth of mold, particularly in areas where moisture
accumulation is common. (h) All trash which may accumulate in connection with
Tenant’s construction activities shall be removed by Tenant at its own expense
from the Premises and the Building. (i) Promptly following completion of any
Alteration, Tenant shall (1) furnish to Landlord “as-built” plans therefor, (2)
cause a timely notice of completion to be recorded in the Office of the Recorder
of the County where the Premises are located, and (3) deliver to Landlord
evidence of full payment and unconditional final waivers of all liens for labor,
services, or materials. 29



--------------------------------------------------------------------------------



 
[ex104038.jpg]
(j) Without limiting the generality of the foregoing, if Tenant desires to
install wireless intranet, Internet and communications network (“Wi-Fi Network”)
in the Premises for use by Tenant and its employees, then the same shall be
subject to the provisions of this Paragraph 12(j) (in addition to the other
provisions of this Paragraph 12). Tenant shall install, maintain and operate the
Wi-Fi Network so as not to cause any interference with other tenants in the
Project or the normal operations of the Project, including, but not limited to,
interference with other communications equipment in the Project. Should any
interference occur, Tenant shall take all necessary steps as soon as reasonably
possible, and in no event later than three (3) days following such occurrence,
to correct such interference. If such interference continues after such three
(3) day period, Tenant shall immediately cease operating such Wi-Fi Network
until such interference is corrected or remedied to Landlord’s satisfaction.
Landlord makes no representation that the Wi-Fi Network will be able to receive
or transmit communication signals without interference or disturbance. Tenant
shall (i) be solely responsible for any damage caused as a result of the Wi-Fi
Network, (ii) promptly pay any tax, license or permit fees charged pursuant to
any Laws in connection with the installation, maintenance or use of the Wi-Fi
Network and comply with all precautions and safeguards recommended by all
governmental authorities (iii) pay for all necessary repairs, replacements to or
maintenance of the Wi-Fi Network, and (iv) be responsible for any modifications,
additions or repairs to the Building or the Project, including, but not limited
to, Building Systems or Project systems or infrastructure which are required by
reason of the installation, maintenance, repairs, operation or removal of
Tenant’s Wi-Fi Network. Should Landlord be required to retain professionals to
research any interference issues that may arise and confirm Tenant’s compliance
with the provisions of this Paragraph 12(j), Tenant shall reimburse Landlord for
the costs incurred by Landlord in connection with Landlord’s retention of such
professionals, the research of such interference issues, and confirmation of
Tenant’s compliance with the terms of this Paragraph 12(j) within ten (10) days
after the date Landlord submits to Tenant an invoice for such costs. Prior to
the expiration or earlier termination of this Lease, Tenant shall remove the
Wi-Fi Network from the Premises and restore the Premises and the Building to the
same condition as before installation thereof. (k) Notwithstanding anything in
this Lease to the contrary, Tenant shall not have any obligation to remove any
of the Tenant Improvements (as defined in Exhibit B hereto) or any Alterations
upon the expiration or earlier termination of this Lease, except for any
Specialty Alterations (as hereinafter defined) and where the same are identified
as such by Landlord in writing at the time Tenant requests Landlord’s consent to
such improvements, or, with respect to the Tenant Improvements, when Landlord
approves the Final Space Plan. In this Lease, the term “Specialty Alterations”
shall mean Alterations or Tenant Improvements that consist of the construction
of improvements of a type that are unlikely to be used by future office or R&D
tenants of the Premises and shall include any above- standard HVAC systems (but
shall not include distribution). 13. MAINTENANCE TO AND REPAIRS OF PREMISES (a)
Maintenance by Tenant. Throughout the Term, Tenant shall, at its sole expense,
subject to Paragraphs 5(a) and 13(b) hereof, (1) keep and maintain in good order
and condition the Premises and Tenant’s Property, (2) keep and maintain in good
order and condition, repair and replace all of Tenant’s security systems in or
about or serving the Premises, and (3) maintain 30



--------------------------------------------------------------------------------



 
[ex104039.jpg]
and replace all specialty lamps, bulbs, starters and ballasts. Tenant shall not
do or allow Tenant’s Agents to do anything to cause any damage, deterioration or
unsightliness to the Premises, the Building or the Project. Tenant, at its sole
cost and expense, shall: (i) adopt and enforce good housekeeping practices,
ventilation and vigilant moisture control within the Premises (particularly in
kitchen areas, janitorial closets, bathrooms, in and around water fountains and
other plumbing facilities and fixtures, break rooms, in and around outside
walls, and in and around heating, ventilation and air conditioning systems and
associated drains) for the prevention of moisture or mold (such measures, “Mold
Prevention Practices”), and (ii) regularly monitor the Premises for the presence
of mold and conditions reasonably expected to give rise to or be attributed to
mold or fungus, including observed or suspected instances of water damage,
condensation, seepage, leaks or other water collection or penetration (from any
source, internal or external), mold growth, mildew, repeated complaints of
respiratory ailments or eye irritation by Tenant’s employees or any other
occupants of the Premises, or any notice from a governmental agency of
complaints regarding the indoor air quality at the Premises (the “Mold
Conditions”). Tenant shall immediately notify Landlord in writing if it
observes, suspects, or has reason to believe mold or Mold Conditions exist in,
at, or about the Premises or a surrounding area. (b) Maintenance by Landlord.
Subject to the provisions of Paragraphs 13(a), 21 and 22, and further subject to
Tenant’s obligation under Paragraph 4 to reimburse Landlord, in the form of
Additional Rent, for Tenant’s Proportionate Share(s) of the cost and expense of
the following items, Landlord shall repair and maintain the following: the roof
coverings (provided that Tenant installs no additional air conditioning or other
equipment on the roof that damages the roof coverings, in which event Tenant
shall pay all costs resulting from the presence of such additional equipment);
the Building Systems serving the Premises (excluding any specialty systems or
equipment); the exterior glass of the Building and routine maintenance,
painting, sealing, patching and waterproofing of such the exterior walls of the
Building, the Parking Areas and pavement, landscaping, sprinkler systems,
sidewalks, driveways, curbs, and lighting systems in the Common Areas and all
other elements of the Common Areas. Subject to the Paragraphs 13(a), 21 and 22,
Landlord, at its own cost and expense, shall repair and maintain the following:
the structural portions of the roof (specifically excluding the roof coverings),
the foundation, the footings, the floor slab, and the load bearing walls and
exterior walls of the Building (excluding any glass, routine maintenance,
painting, sealing, patching and waterproofing of such walls). Notwithstanding
anything in this Paragraph 13 to the contrary, Landlord shall have the right to
either repair or to require Tenant to repair any damage to any portion of the
Premises, the Building and/or the Project caused by or created due to any act,
omission, negligence or willful misconduct of Tenant or Tenant’s Agents and to
restore the Premises, the Building and/or the Project, as applicable, to the
condition existing prior to the occurrence of such damage; provided, however,
that in the event Landlord elects to perform such repair and restoration work,
Tenant shall reimburse Landlord within thirty (30) days after demand for all
costs and expenses incurred by Landlord in connection therewith. Tenant shall
use reasonable efforts to report in writing to Landlord any defective condition
known to it which Landlord is required to repair. In addition, Landlord shall
perform and construct, at Landlord’s sole cost and expense, any repair,
maintenance or improvement necessitated by the negligence or willful misconduct
of Landlord or Landlord’s Agents. 31



--------------------------------------------------------------------------------



 
[ex104040.jpg]
(c) Tenant’s Waiver of Rights. Tenant hereby expressly waives all rights to make
repairs at the expense of Landlord or to terminate this Lease, as provided for
in California Civil Code Sections 1941 and 1942, and 1932(l), respectively, and
any similar or successor statute or law in effect or any amendment thereof
during the Term. 14. LANDLORD’S INSURANCE Landlord shall purchase and keep in
force a special causes of loss (all risk) property insurance covering the
Building and the Project (including any Alterations) for the full replacement
cost thereof (excluding the land, foundations, footings and other elements that
are not customarily covered by “full replacement cost” insurance). Landlord may
also purchase and maintain such additional insurance coverage as Landlord may
from time to time deem prudent, or as may be required by Landlord’s lender,
including commercial general liability insurance and insurance coverage against
the risks of earthquake, flood damage, terrorism or other perils, and rental
loss coverage. All insurance carried by Landlord shall be in such amounts,
issued by such companies, and on such terms and conditions as Landlord may from
time to time determine, and the premiums for all insurance maintained by
Landlord from time to time shall be included in Insurance Expenses. Tenant
shall, at its sole cost and expense, comply with any and all reasonable
requirements pertaining to the Premises, the Building and the Project of any
insurer necessary for the maintenance of reasonable property and commercial
general liability insurance, covering the Building and the Project. 15. TENANT’S
INSURANCE (a) Commercial General Liability Insurance. Tenant shall, at Tenant’s
expense, secure and keep in force a commercial general liability insurance
policy covering the Premises, insuring Tenant, and naming Landlord and
Landlord’s advisors, property managers and lenders as additional insureds
(collectively, including Landlord, “Landlord Insureds”) against any liability
arising out of the ownership, use, occupancy or maintenance of the Premises. The
minimum combined limit of coverage of such policies shall be in the amount of
not less than Five Million Dollars ($5,000,000.00) per occurrence and annual
aggregate. The commercial general liability policy shall include an extended
liability endorsement providing contractual liability coverage (which shall
include coverage for Tenant’s indemnification obligations in this Lease), and
shall contain a separation of insureds endorsement. Such insurance shall further
insure Landlord and Tenant against liability for property damage of at least
Five Million Dollars ($5,000,000.00). If the required coverage is maintained by
an excess/umbrella policy, the insurance shall be excess over and no less broad
than all coverages described herein. The limit of any insurance shall not limit
the liability of Tenant hereunder. No policy maintained by Tenant under this
Paragraph 15(a) shall contain a deductible greater than Twenty-Five Thousand
Dollars ($25,000.00). Such policies of insurance shall be issued as primary
policies and not contributing with or in excess of coverage that Landlord may
carry. Tenant’s commercial general liability insurance shall be written on ISO
occurrence form CG 00 01 04 13 (or a substitute form providing equivalent
coverage) and endorsed with an ISO CG 20 11 Additional Insured Endorsement
listing Landlord Insureds as additional insureds, and an ISO CG 29 88 10 93
Waiver of Transfer of Rights of Recovery Against Others Endorsement to provide a
waiver of subrogation as to Landlord Insureds. 32



--------------------------------------------------------------------------------



 
[ex104041.jpg]
(b) Personal Property Insurance. Tenant shall, at Tenant’s expense, maintain in
full force and effect on all of its personal property, furniture, furnishings,
trade or business fixtures, cabling and equipment (collectively, “Tenant’s
Property”) on the Premises, special causes of loss (all risk) property insurance
in an amount equal to 100% of the full replacement cost thereof and including
coverage for sprinkler leakage. The policy shall be issued on ISO form CP 1030
and shall not contain a deductible greater than Twenty-Five Thousand Dollars
($25,000.00) (or, with respect to sprinkler leakage coverage, $250,000).
Landlord shall have no interest in the insurance upon Tenant’s Property and will
sign all documents reasonably necessary in connection with the settlement of any
claim or loss by Tenant respecting Tenant’s Property. Landlord will not carry
insurance on Tenant’s Property. (c) Automobile Liability. Tenant shall, at
Tenant’s expense, maintain automobile liability insurance including coverage on
owned, hired, and non-owned automobiles and other vehicles, if used in
connection with the performance of the work, with Bodily Injury and Property
Damage limits of not less than One Million Dollars ($1,000,000.00) per accident.
(d) Worker’s Compensation Insurance; Employer’s Liability Insurance. Tenant
shall, at Tenant’s expense, maintain in full force and effect worker’s
compensation insurance with not less than the minimum limits required by law,
and employer’s liability insurance with a minimum limit of One Hundred Thousand
Dollars ($100,000) per accident, and Five Hundred Thousand Dollars ($500,000)
each employee by disease and One Hundred Thousand Dollars ($100,000) policy
limit by disease) One Million Dollars ($1,000,000.00) per accident and disease.
This insurance shall include a waiver of subrogation as to Landlord and Landlord
Insureds. (e) Business Interruption Insurance. Tenant shall, at Tenant’s
expense, maintain in full force and effect Business Income and Extra Expense
insurance with coverage equal to no less than twelve (12) months of Rent payable
by Tenant under this Lease. (f) General Requirements; Evidence of Coverage. All
insurance policies required to be carried by Tenant under this Lease shall be
issued by an insurance company qualified to do business in the
state/commonwealth where the Premises are located for the issuance of such type
of coverage and shall have a Best’s Financial Strength Rating of A− or better
and a Best’s Financial Size Rating of XIII or better. Prior to Landlord granting
access to the Premises to Tenant or Tenant’s Agents, Tenant shall deliver to
Landlord certificates of insurance and true and complete copies of any and all
endorsements required herein for all insurance required to be maintained by
Tenant hereunder. Tenant shall, within ten (10) days prior to expiration of each
policy, furnish Landlord with certificates of renewal thereof. Following the
fifth (5th) anniversary of the Lease Date (and not more frequently than every
five (5) years), Landlord may from time to time require reasonable increases in
the types and/or limits of insurance to be carried by Tenant if Landlord
believes that additional coverage is necessary or desirable and such limits are
generally consistent with such coverages then required by landlords of
comparable space in Comparable Buildings. If Tenant does not comply with the
requirements of this Paragraph 15, Landlord may, at its option and at Tenant’s
expense, purchase such insurance coverage to protect Landlord Insureds. The cost
of such insurance shall be paid to Landlord by Tenant, as Additional Rent,
within ten (10) days after demand. 33



--------------------------------------------------------------------------------



 
[ex104042.jpg]
(g) Vendors’ Insurance. In addition to the insurance Tenant is required to carry
under this Lease, Tenant acknowledges that Landlord will require Tenant’s
vendors and contractors entering the Building to carry such insurance as
Landlord shall reasonably determine to be necessary, and satisfactory evidence
of such insurance must be delivered to Landlord prior to entry into the Building
by such vendors and contractors. 16. INDEMNIFICATION (a) Of Landlord. Subject to
the terms of Paragraph 17, Tenant shall defend, protect, indemnify and hold
harmless Landlord and Landlord’s Agents against and from any and all claims,
suits, liabilities, judgments, costs, demands, causes of action and expenses
(including, without limitation, reasonable attorneys’ fees, costs and
disbursements) arising from (i) the use of the Premises, the Building or the
Project by Tenant or Tenant’s Agents, or from any activity done, permitted or
suffered by Tenant or Tenant’s Agents in or about the Premises, the Building or
the Project, and (ii) any act, neglect, fault, willful misconduct or omission of
Tenant or Tenant’s Agents, or from any breach or default in the terms of this
Lease by Tenant or Tenant’s Agents, and (iii) any action or proceeding brought
on account of any matter in items (i) or (ii); however, the foregoing indemnity
shall not be applicable to the extent any claims arising by reason of the
negligence or willful misconduct of Landlord or Landlord’s Agents or by the
failure of Landlord to observe any of the terms and conditions of this Lease. If
any action or proceeding is brought against Landlord by reason of any such
claim, upon notice from Landlord, Tenant shall defend the same at Tenant’s
expense by counsel reasonably satisfactory to Landlord. As a material part of
the consideration to Landlord, Tenant hereby releases Landlord and Landlord’s
Agents from responsibility for, waives its entire claim of recovery for and
assumes all risk of (A) damage to property or injury to persons in or about the
Premises, the Building or the Project from any cause whatsoever (except to the
extent such matters are caused by the gross negligence or willful misconduct of
Landlord or Landlord’s Agents or by the failure of Landlord to observe any of
the terms and conditions of this Lease, if such failure has persisted for an
unreasonable period of time after written notice of such failure), or (B) loss
resulting from business interruption or loss of income at the Premises. The
obligations of Tenant under this Paragraph 16(a) shall survive any termination
of this Lease. (b) Of Tenant. Subject to the terms of Paragraph 17, Landlord
shall indemnify and hold harmless Tenant and Tenant’s Agents against and from
any and all claims, suits, liabilities, judgments, costs, demands, causes of
action and expenses (including, without limitation, reasonable attorney’s fees)
arising from the gross negligence or willful misconduct of Landlord or
Landlord’s Agents. If any action or proceeding is brought against Tenant by
reason of any such claim, upon notice from Tenant, Landlord shall defend the
same at Landlord’s expense by counsel reasonably satisfactory to Tenant. The
obligations of Landlord under this Paragraph 16(b) shall survive any termination
of this Lease. (c) No Impairment of Insurance. The foregoing indemnities shall
not relieve any insurance carrier of its obligations under any policies required
to be carried by either party pursuant to this Lease, to the extent that such
policies cover the peril or occurrence that results in the claim that is subject
to the foregoing indemnity. 34



--------------------------------------------------------------------------------



 
[ex104043.jpg]
17. SUBROGATION Notwithstanding anything to the contrary in this Lease, Landlord
and Tenant hereby mutually waive any claim against the other party and the other
party’s Agent(s) for any loss or damage to any of their property located on or
about the Premises, the Building or the Project that is caused by or results
from perils covered by property insurance carried or required to be carried by
the respective parties, whether or not due to the negligence of the other party
or its Agents. Because the foregoing waivers will preclude the assignment of any
claim by way of subrogation to an insurance company or any other person, each
party shall immediately notify its insurer, in writing, of the terms of these
mutual waivers and have its insurance policies endorsed to prevent the
invalidation of the insurance coverage because of these waivers. Nothing in this
Paragraph 17 shall relieve a party of liability to the other for failure to
carry insurance required by this Lease. 18. SIGNS (a) Monument Signage. Subject
to the rights of existing tenants, Paragraph 18(c) below and approval from the
City of Pleasanton, Tenant shall have the right to have its name listed on the
monument sign for the Building (the "Monument Sign"). Once the Premises consists
of the entire Building, Tenant shall have exclusive monument signage rights for
the Building. Although Landlord will maintain the Monument Sign, the cost of any
such maintenance and repair associated with the Monument Sign shall be part of
Expenses. (b) Parapet Signage. Subject to Paragraph 18(c) below and approval
from the City of Pleasanton, Tenant shall be entitled to up to two (2) tenant
identification parapet signs containing Tenant’s name and/or logo, which such
two (2) signs shall be the exclusive parapet signage on the exterior of the
Building (the "Parapet Signs"). The size, location, color and design of the
Parapet Signs shall be subject to Landlord's prior written approval, not to be
unreasonably withheld and approval of the City of Pleasanton; provided, that,
Tenant shall have the right to cause such signs to be the maximum size and
prominence permitted by Law. Tenant shall, at Tenant's sole cost and expense,
design, construct and install the Parapet Signage. Tenant shall maintain the
Parapet Signage in good condition and repair, and all costs of maintenance and
repair shall be borne solely by Tenant. Maintenance shall include, without
limitation, cleaning and, if the Parapet Signage is illuminated, relamping at
reasonable intervals. Tenant shall be responsible for any electrical energy used
in connection with the Parapet Signage. (c) General Requirements. Tenant shall
not place or permit to be placed in, upon, or about the Building or the Project
any exterior lights, decorations, balloons, flags, pennants, banners,
advertisements or notices, or erect or install any signs, windows or door
lettering, placards, decorations, or advertising media of any type which can be
viewed from the exterior of the Building without obtaining Landlord's prior
written consent (which consent for the Monument Sign and Parapet Signs shall not
be unreasonably withheld, conditioned or delayed) or without complying with
Landlord's signage criteria, as the same may be modified by Landlord from time
to time (the "Signage Criteria") and without complying with all applicable Laws
(including, without limitation, obtaining any required consent of the City of
Pleasanton or any other public authorities having jurisdiction) and Private
Restrictions. Without limiting the generality of the foregoing, Tenant must
obtain Landlord's written consent as to the design, size 35



--------------------------------------------------------------------------------



 
[ex104044.jpg]
and color of the Monument Sign and Parapet Signs and the manner in which they
are attached to the Project prior to fabrication and installation. To obtain
Landlord's consent, Tenant shall submit design drawings to Landlord showing the
type and sizes of all lettering; the colors, finishes and types of materials
used; and (if applicable and Landlord consents in its sole discretion) any
provisions for illumination. Landlord reserves the right to withhold consent to
any sign that, in the good faith judgment of Landlord, is offensive, political
or otherwise not harmonious with Class-A office buildings. Upon the expiration
of the Term or sooner termination of this Lease or at such other time that any
of Tenant's signage rights are terminated pursuant to the terms of this
Paragraph 18, Tenant shall remove any such signage and repair any damage or
injury to the Premises, the Building or the Project caused thereby (including,
if necessary, the replacement of any precast concrete panels), all at Tenant's
sole cost and expense. If any signs are not removed, or necessary repairs are
not made, then Landlord shall have the right to remove and dispose of such
sign(s) and repair any damage or injury to the Premises, the Building or the
Project at Tenant's sole cost and expense. In addition to any other rights or
remedies available to Landlord, if Tenant erects or installs any sign in
violation of this Paragraph 18, and Tenant fails to remove same within five (5)
business days after notice from Landlord then Landlord may deliver to Tenant a
second (2nd) written notice, which must contain the following inscription, in
bold faced lettering: “SECOND NOTICE DELIVERED PURSUANT TO PARAGRAPH 18 OF THE
LEASE - - FAILURE TO TIMELY REMOVE SIGNAGE WITHIN THREE (3) BUSINESS DAYS SHALL
RESULT IN DAILY CHARGES.” If Tenant fails to remove such signage within such
three (3) business day period, or erects or installs a similar sign in the
future without Landlord’s consent, then Landlord shall have the right to charge
Tenant a signage fee equal to $100.00 per day for each day thereafter that such
sign is not removed or a similar sign is installed or erected in the future.
Landlord’s election to charge such fee shall not be deemed to be consent by
Landlord to such sign and Tenant shall remain obligated to remove such sign in
accordance with Landlord’s notice. 19. FREE FROM LIENS Tenant shall keep the
Premises, the Building and the Project free from any liens arising out of any
work performed, material furnished or obligations incurred by or for Tenant. In
the event that Tenant shall not, within ten (10) days following the imposition
of any such lien, cause the lien to be released of record by payment or posting
of a proper bond, Landlord shall have in addition to all other remedies provided
herein and by law, the right but not the obligation, to cause same to be
released by such means as it shall deem proper, including payment of the claim
giving rise to such lien. All such sums paid by Landlord and all expenses
incurred by it in connection therewith (including, but not limited to,
attorneys’ fees) shall be payable to Landlord by Tenant within ten (10) days
after demand. Landlord shall have the right at all times to post and keep posted
on the Premises any notices permitted or required by law or that Landlord shall
deem proper for the protection of Landlord, the Premises, the Building and the
Project, from mechanics’ and materialmen’s liens. 20. ENTRY BY LANDLORD Tenant
shall permit Landlord and Landlord’s Agents to enter into and upon the Premises
at all reasonable times, upon reasonable notice (except to provide regular
services or in the case of an emergency, in which circumstances no notice shall
be required), and subject to Tenant’s 36



--------------------------------------------------------------------------------



 
[ex104045.jpg]
reasonable security arrangements, to inspect the same, to show the Premises to
prospective purchasers, lenders or tenants (during the last nine (9) months of
the Term only), to post notices of non-responsibility and ordinary “for sale” or
“for lease” signs, to provide services, maintain and repair the Premises or the
Building as required or permitted of Landlord under the terms hereof, without
any rebate of Rent and without any liability to Tenant for any loss of
occupation or quiet enjoyment of the Premises thereby occasioned. No such entry
shall be construed to be a forcible or unlawful entry into, or a detainer of,
the Premises, or an eviction or constructive eviction of Tenant from the
Premises. Landlord may temporarily close entrances, doors, corridors, elevators
or other facilities without liability to Tenant by reason of such closure in the
case of an emergency. Landlord and Landlord’s Agents, except in the case of
emergency, shall provide Tenant with one (1) business day notice prior to entry
of the Premises. Any entry by Landlord and Landlord’s Agents shall not impair
Tenant’s operations more than reasonably necessary, and except in emergency
shall comply with Tenant’s reasonable security measures. 21. DESTRUCTION AND
DAMAGE (a) Tenant shall give Landlord immediate notice of any damage to the
Premises and/or the Building. If the Premises are damaged by fire or other
perils covered by insurance carried by Landlord, Landlord shall, at Landlord’s
option: (i) In the event of total destruction of the Premises (which shall mean
destruction or damage in excess of fifty percent (50%) of the Premises), elect
either to commence promptly to repair and restore the Premises and prosecute the
same diligently to completion, in which event this Lease shall remain in full
force and effect; or not to repair or restore the Premises, in which event this
Lease shall terminate. Landlord shall give Tenant written notice of its election
within sixty (60) days after the date Landlord obtains actual knowledge of such
destruction (the “Casualty Discovery Date”). If Landlord elects to terminate
this Lease, such notice shall specify a termination date, which shall be no
fewer than thirty (30) days or more than sixty (60) days after the date of such
notice. (ii) In the event of a partial destruction (which shall mean destruction
or damage to an extent not exceeding fifty percent (50%) of the Premises), and,
in Landlord’s reasonable judgment, the damage to the Premises can be
substantially repaired or restored to the condition existing immediately prior
to such damage or destruction within two hundred seventy (270) days after the
Casualty Discovery Date (when such repairs are made without payment of overtime
or other premiums), Landlord shall commence and proceed diligently with the work
of repair and restoration, in which event this Lease shall continue in full
force and effect. If in Landlord’s reasonable judgment such repair and
restoration requires longer than said two hundred seventy (270) day period, or,
if the insurance proceeds to be received by Landlord are not sufficient to fully
cover the cost of such repair and restoration, Landlord may elect either to
repair and restore the Premises, in which event this Lease shall continue in
full force and effect, or not to repair or restore the Premises, in which event
this Lease shall terminate. Landlord shall give Tenant written notice of its
election within sixty (60) days after the Casualty Discovery Date. If Landlord
elects to terminate this Lease, such notice shall specify a termination date,
which shall be no fewer than thirty (30) days or more than sixty (60) days after
the date of such notice. 37



--------------------------------------------------------------------------------



 
[ex104046.jpg]
(b) If the Premises are damaged by any peril not fully covered by insurance
proceeds to be received by Landlord, Landlord may elect either to commence
promptly to repair and restore the Premises and prosecute the same diligently to
completion, in which event this Lease shall remain in full force and effect; or
not to repair or restore the Premises, in which event this Lease shall
terminate. Landlord shall give Tenant written notice of its election within
sixty (60) days after the Casualty Discovery Date. If Landlord elects to
terminate this Lease, such notice shall specify a termination date, which shall
be no fewer than thirty (30) days or more than sixty (60) days after the date of
such notice. Notwithstanding the foregoing, Landlord shall not have the right to
terminate this Lease due to the unavailability of insurance proceeds (including
due to an uninsured casualty or use of insurance proceeds to pay debt
encumbering the Premises) unless (i) the shortfall in insurance proceeds exceeds
five percent (5%) of the insurable value of the Building and (ii) Landlord does
not intend to restore the damage in a manner that allows the Building to be used
for the Permitted Use; provided, further, that, if Landlord seeks to terminate
the Lease and clause (i) of the preceding sentence applies, then Tenant may void
such termination by paying for any shortfall in insurance proceeds in excess of
five percent (5%) of the insurable value of the Building. (c) Notwithstanding
anything to the contrary in this Paragraph 21, Landlord shall have the right to
terminate this Lease, exercisable by notice to Tenant within sixty (60) days
after the Casualty Discovery Date, in each of the following instances: (i) If a
significant portion of the Premises is damaged or destroyed during the last
twelve (12) months of the Term. (ii) Subject to the last sentence of Paragraph
(b) above, any Superior Mortgagee or Superior Lessor shall require that
insurance proceeds or any portion thereof be used to retire debt under any
Superior Mortgage or shall terminate a Superior Lease (as all of such
capitalized terms are defined in Paragraph 31). (d) In the event of repair and
restoration as herein provided, the Rent shall be abated proportionately in the
ratio which Tenant’s use of the Premises is impaired during the period of such
repair or restoration. Except as expressly provided in the immediately preceding
sentence with respect to abatement of Rent, Tenant shall have no claim against
Landlord for, and hereby releases Landlord and Landlord’s Agents from
responsibility for and waives its entire claim of recovery for any cost, loss or
expense suffered or incurred by Tenant as a result of any damage to or
destruction of the Premises, the Building or the Project or the repair or
restoration thereof, including, but not limited to, any cost, loss or expense
resulting from any loss of use of the whole or any part of the Premises, the
Building or the Project and/or any inconvenience or annoyance occasioned by such
damage, repair or restoration. (e) If Landlord is obligated to or elects to
repair or restore the Premises as provided above, Landlord shall be obligated to
repair or restore only the tenant improvements, if any, constructed by Landlord
or Tenant in the Premises pursuant to the Work Letter or Alterations approved by
Landlord, substantially to their condition existing immediately prior to the
occurrence of the damage or destruction; and Tenant shall promptly repair and
restore, at Tenant’s expense, Alterations which were not approved by Landlord.
38



--------------------------------------------------------------------------------



 
[ex104047.jpg]
(f) Tenant shall have the right to terminate this Lease (i) in the event of
total destruction of the Premises (which shall mean destruction or damage in
excess of fifty percent (50%) of the Premises) or (ii) in the event of a partial
destruction (which shall mean destruction or damage to an extent not exceeding
fifty percent (50%) of the Premises), and, in Landlord’s reasonable judgment,
the damage to the Premises cannot be substantially repaired or restored to the
condition existing immediately prior to such damage or destruction within two
hundred seventy (270) days after the Casualty Discovery Date (when such repairs
are made without payment of overtime or other premiums). (g) Tenant hereby
waives the provisions of California Civil Code Section 1932(2) and Section
1933(4) which permit termination of a lease upon destruction of the leased
premises, and the provisions of any similar law now or hereinafter in effect,
and the provisions of this Paragraph 21 shall govern exclusively in case of such
destruction. 22. CONDEMNATION (a) If fifteen percent (15%) or more of the
Premises or the Building or the Parking Areas for the Building or the Project is
taken for more than one hundred eighty (180) consecutive days for any public or
quasi-public purpose by any lawful governmental power or authority, by exercise
of the right of appropriation, inverse condemnation, condemnation or eminent
domain, or sold to prevent such taking (each such event being referred to as a
“Condemnation”), Landlord may, at its option, terminate this Lease as of the
date possession must be surrendered to the condemning party. If fifteen percent
(15%) or more of the Premises or the Parking Areas for the Building is taken for
more than one hundred eighty (180) consecutive days and if the Premises
remaining after such Condemnation and any repairs by Landlord would be
untenantable (in Tenant’s reasonable opinion) for the conduct of Tenant’s
business operations, then Tenant shall have the right to terminate this Lease as
of the date possession must be surrendered to the condemning party. If either
party elects to terminate this Lease as provided herein, such election shall be
made by written notice to the other party given within thirty (30) days after
the nature and extent of such Condemnation have been finally determined. If
neither Landlord nor Tenant elects to terminate this Lease to the extent
permitted above, Landlord shall promptly proceed to restore the Premises, to the
extent of any Condemnation award received by Landlord, to substantially the same
condition as existed prior to such Condemnation, allowing for the reasonable
effects of such Condemnation, and a proportionate abatement shall be made to the
Rent corresponding to the time during which, and to the portion of the floor
area of the Premises (adjusted for any increase thereto resulting from any
reconstruction) of which, Tenant is deprived on account of such Condemnation and
restoration, as reasonably determined by Landlord. Except as expressly provided
in the immediately preceding sentence with respect to abatement of Rent, Tenant
shall have no claim against Landlord for, and hereby releases Landlord and
Landlord’s Agents from responsibility for and waives its entire claim of
recovery for any cost, loss or expense suffered or incurred by Tenant as a
result of any Condemnation, whether permanent or temporary, or the repair or
restoration of the Premises, the Building or the Project or the Parking Areas
for the Building or the Project following such Condemnation, including, but not
limited to, any cost, loss or expense resulting from any loss of use of the
whole or any part of the Premises, the Building, the Project or the Parking
Areas and/or any inconvenience or annoyance occasioned by such Condemnation,
repair or restoration. The provisions of California Code of Civil Procedure
Section 1265.130, which allows either party to petition the Superior 39



--------------------------------------------------------------------------------



 
[ex104048.jpg]
Court to terminate the Lease in the event of a partial taking of the Premises,
the Building or the Project or the parking areas for the Building or the
Project, and any other applicable law now or hereafter enacted, are hereby
waived by Tenant. (b) Landlord shall be entitled to any and all compensation,
damages, income, rent, awards, or any interest therein whatsoever which may be
paid in connection with any Condemnation, and Tenant shall have no claim against
Landlord for the value of any unexpired Term of this Lease or otherwise;
provided, however, that Tenant shall be entitled to receive any award separately
allocated by the condemning authority to Tenant for Tenant’s relocation expenses
or the value of Tenant’s Property (specifically excluding fixtures, Alterations
and other components of the Premises which under this Lease or by law are or at
the expiration of the Term will become the property of Landlord). (c) If, as a
result of any Condemnation, all or any part of the Premises is taken for one
hundred eighty (180) consecutive days or less, then a proportionate abatement
shall be made to Rent corresponding to the time during which, and to the portion
of the floor areas of the Premises of which, Tenant is deprived on account of
such Condemnation, as reasonably determined by Landlord, and Landlord shall be
entitled to any and all compensation, damages, income, rent, awards or any
interest therein whatsoever which may be paid in connection with any such
temporary Condemnation. 23. ASSIGNMENT AND SUBLETTING (a) Tenant shall not
voluntarily or by operation of law, (1) mortgage, pledge, hypothecate or
encumber this Lease or any interest herein, (2) assign or transfer this Lease or
any interest herein, sublease the Premises or any part thereof, or any right or
privilege appurtenant thereto, or allow any other person (the employees and
invitees of Tenant excepted) to occupy or use the Premises, or any portion
thereof, without first obtaining the written consent of Landlord, which consent
shall not be withheld unreasonably as set forth below in this Paragraph 23,
provided that Tenant is not then in Default under this Lease. Tenant shall not
voluntarily or by operation of law assign or transfer any right or interest
under this Lease, including, but not limited to, the right to initiate any
collections, lawsuits, audits or other findings of fact. (b) When Tenant
requests Landlord’s consent to such assignment or subletting, it shall notify
Landlord in writing of the name and address of the proposed assignee or
subtenant, the nature and character of the business of the proposed assignee or
subtenant, and the proposed assignee’s or subtenant’s proposed use of the
Premises, and shall provide current and prior annual financial statements for
the preceding three (3) years for the proposed assignee or subtenant, which
financial statements shall be audited, or if audited financial statements are
unavailable, such statements shall be certified by the chief financial officer
of the proposed assignee or subtenant, and shall in any event be prepared in
accordance with generally accepted accounting principles. Tenant shall also
provide Landlord with a copy of the proposed sublease or assignment agreement,
or, in the case of an assignment by operation of law, a copy of the proposed
agreement that would affect the assignment, in all cases including all material
terms and conditions thereof, and all other information reasonably requested by
Landlord concerning the proposed sublease or assignment and the parties involved
therein. Landlord shall have the option, to be exercised within thirty (30) days
of receipt of the foregoing, to (1) if Tenant 40



--------------------------------------------------------------------------------



 
[ex104049.jpg]
proposes to assign this Lease or sublet substantially all of the rentable area
of the Premises for substantially the remainder of the Term, in each case other
than in connection with a Permitted Transfer, terminate this Lease, (2) consent
to the proposed assignment or sublease, or (3) refuse its consent to the
proposed assignment or sublease, provided that (A) such consent shall not be
unreasonably withheld so long as Tenant is not then in Default, and (B) in the
case of a sublease, as a condition to providing such consent, Landlord may
require attornment from the proposed subtenant on terms and conditions of the
proposed sublease and as otherwise acceptable to Landlord. If Landlord elects to
terminate this Lease as provided in the foregoing clause (1), then Landlord
shall have the additional right to negotiate directly with Tenant’s proposed
assignee or subtenant and to enter into a direct lease or occupancy agreement
with such party on such terms as shall be acceptable to Landlord in its sole and
absolute discretion, and Tenant hereby waives any claims against Landlord
related thereto, including, but not limited to, any claims for any compensation
or profit related to such lease or occupancy agreement. (c) Without otherwise
limiting the criteria upon which Landlord may withhold its consent, Landlord
shall be entitled to consider all reasonable criteria including, but not limited
to, the following: (1) whether the proposed subtenant or assignee is engaged in
a business which, and the use of the Premises will be in a manner which, is in
keeping with the then character and nature of all other tenancies in the
Project, (2) whether the use to be made of the Premises by the proposed
subtenant or assignee will conflict with any so-called “exclusive” use then in
favor of any other tenant of the Project, and whether such use would be
prohibited by any other provision of this Lease, including any Rules and
Regulations then in effect, or under applicable Laws, and whether such use
imposes a greater load upon the Premises and the Building and Project services
than imposed by Tenant and (3) the creditworthiness and financial stability of
the proposed assignee or subtenant. In any event, Landlord may withhold its
consent to any assignment or sublease, if any one or more of the following
circumstances apply: (i) the actual use proposed to be conducted in the Premises
or portion thereof conflicts with the provisions of Paragraph 9(a) or (b) above,
(ii) the portion of the Premises proposed to be sublet does not permit safe or
otherwise appropriate means of ingress and egress, or does not comply with
governmental safety and other codes, (iii) the proposed subtenant or assignee is
either a governmental or quasi-governmental agency or instrumentality thereof;
(iv) the proposed subtenant or assignee, or any person or entity which directly
or indirectly, controls, is controlled by, or is under common control with, the
proposed subtenant or assignee, either (x) occupies space in the Project at the
time of the request for Landlord’s consent, or (y) is negotiating with Landlord
or has negotiated with Landlord to lease space in the Project during the six (6)
month period immediately preceding the date Landlord receives Tenant’s request
for consent, and, in each case, Landlord has suitable available space in the
Project; or (v) if the proposed subtenant or assignee is a Prohibited Person, as
defined in Paragraph 47. (d) If Landlord approves an assignment or subletting,
Tenant shall pay to Landlord, as Additional Rent, fifty percent (50%) of any
Transfer Premium received by Tenant. The term “Transfer Premium” means all rent,
additional rent, and other consideration paid by an assignee or subtenant in
excess of the Rent payable by Tenant under this Lease (on a rentable square foot
basis, if less than the entire Premises is transferred), after deducting
Permitted Transfer Costs. As used herein, “Permitted Transfer Costs” means the
actual costs incurred and paid by Tenant for (i) any third party leasing
commissions that are reasonable and customary for the market in which the
Premises are located, (ii) any tenant improvement allowance paid by Tenant to
the 41



--------------------------------------------------------------------------------



 
[ex104050.jpg]
assignee or subtenant for improvements made in the Premises with Landlord’s
approval or any improvements made to prepare the Premises for occupancy by such
assignee or subtenant (including all related Landlord consent and review fees),
(iii) attorneys’ fees paid in connection with the assignment or sublease and
(iv) any consent for review fees paid to Landlord in connection with such
assignment or sublease. If part of the consideration for such transfer shall be
payable other than in cash, Landlord’s share of such non-cash consideration
shall be in such form as is reasonably satisfactory to Landlord. If Tenant shall
enter into multiple transfers, the Transfer Premium shall be calculated
independently with respect to each transfer. The Transfer Premium due Landlord
hereunder shall be earned and paid monthly, within five (5) days after Tenant
receives any Transfer Premium from the transferee. Landlord or its authorized
representatives shall have the right at all reasonable times to audit the books,
records and papers of Tenant relating to any transfer, and shall have the right
to make copies thereof. If the Transfer Premium respecting any transfer shall be
found to be understated, Tenant shall within thirty (30) days after demand pay
the deficiency, and if understated by more than five percent (5%), Tenant shall
pay Landlord’s costs of such audit. The assignment or sublease agreement, as the
case may be, after approval by Landlord, shall not be amended or terminated
without Landlord’s prior written consent, and shall contain a provision
directing the assignee or subtenant to pay the rent and other sums due
thereunder directly to Landlord upon receiving written notice from Landlord that
Tenant is in Default under this Lease with respect to the payment of Rent. In
the event that, notwithstanding the giving of such notice, Tenant collects any
rent or other sums from the assignee or subtenant, then Tenant shall hold such
sums in trust for the benefit of Landlord and shall immediately forward the same
to Landlord. Landlord’s collection of such rent and other sums shall not
constitute an acceptance by Landlord of attornment by such assignee or
subtenant. The provisions of this Paragraph (d) shall not apply to a Permitted
Transfer. (e) Notwithstanding any assignment or subletting, Tenant and any
guarantor or surety of Tenant’s obligations under this Lease shall at all times
remain fully and primarily responsible and liable for the payment of the Rent
and for compliance with all of Tenant’s other obligations under this Lease
(regardless of whether the approval of Landlord, or any such guarantor or
surety, has been obtained for any such assignment or subletting). (f) Tenant
shall pay Landlord’s reasonable fees (including, but not limited to, the fees
and expenses of Landlord’s counsel), incurred in connection with Landlord’s
review and processing of documents regarding any proposed assignment or
sublease. (g) A consent to one assignment, subletting, occupancy or use shall
not be deemed to be a consent to any other or subsequent assignment, subletting,
occupancy or use, and consent to any assignment or subletting shall in no way
relieve Tenant of any liability under this Lease. Any assignment or subletting
without Landlord’s consent shall be void, and shall, at the option of Landlord,
constitute a Default under this Lease. (h) If this Lease is assigned, whether or
not in violation of the provisions of this Lease, Landlord may collect Rent from
the assignee. If the Premises or any part thereof is sublet or used or occupied
by anyone other than Tenant, whether or not in violation of this Lease, Landlord
may, after a Default by Tenant, collect Rent from the subtenant or occupant. In
either event, Landlord may apply the net amount collected to Rent, but no such
assignment, subletting, occupancy or collection shall be deemed a waiver of any
of the provisions of this Paragraph 23, 42



--------------------------------------------------------------------------------



 
[ex104051.jpg]
or the acceptance of the assignee, subtenant or occupant as tenant, or a release
of Tenant from the further performance by Tenant of Tenant’s obligations under
this Lease. If a third party (other than an assignee of this Lease or a
subtenant or occupant of the Premises) pays Landlord Rent (whether or not on
behalf of Tenant) or otherwise performs obligations to be performed by Tenant
under this Lease, Landlord’s acceptance of such Rent or performance shall not
release Tenant from the further performance by Tenant of Tenant’s obligations
under this Lease, but such third party, at Landlord’s option, shall be deemed to
be Tenant’s alter ego with respect to this Lease and, in such event, Tenant and
such third party shall be jointly and severally liable for Tenant’s obligations
under this Lease. The consent by Landlord to an assignment, mortgaging,
pledging, encumbering, transfer, use, occupancy or subletting shall not, except
as otherwise provided herein, in any way be considered to relieve Tenant from
obtaining the express written consent of Landlord to any other or further
assignment, mortgaging, pledging, encumbering, transfer, use, occupancy or
subletting. Tenant acknowledges and agrees that the restrictions, conditions and
limitations imposed by this Paragraph 23 on Tenant’s ability to assign or
transfer this Lease or any interest herein, to sublet the Premises or any part
thereof, to transfer or assign any right or privilege appurtenant to the
Premises, or to allow any other person to occupy or use the Premises or any
portion thereof, are, for the purposes of California Civil Code Section 1951.4,
as amended from time to time, and for all other purposes, reasonable at the time
that the Lease was entered into, and shall be deemed to be reasonable at the
time that Tenant seeks to assign or transfer this Lease or any interest herein,
to sublet the Premises or any part thereof, to transfer or assign any right or
privilege appurtenant to the Premises, or to allow any other person to occupy or
use the Premises or any portion thereof. (i) References in this Lease to use or
occupancy by anyone other than Tenant shall not be construed as limited to
subtenants and those claiming under or through subtenants but shall also include
licensees or others claiming under or through Tenant. The listing of any name
other than that of Tenant on any door of the Premises or on any directory or in
any elevator in the Building, or otherwise, shall not, except as otherwise
provided herein, operate to vest in the person so named any right or interest in
this Lease or in the Premises, or be deemed to constitute, or serve as a
substitute for, or any waiver of, any prior consent of Landlord required under
this Paragraph 23. (j) No assignment or sublease shall be binding on Landlord
unless the proposed assignee or subtenant delivers to Landlord a fully executed
counterpart of the assignment, sublease or other agreement that contains (1) in
the case of an assignment, the assumption by the assignee of all obligations of
Tenant under this Lease, or (2) in the case of a sublease, recognition by the
subtenant of the provisions of this Paragraph 23 (including that such sublease
is subject to this Lease and all of the terms, covenants and conditions
contained in this Lease), and which assignment, sublease or other agreement
shall otherwise be in form and substance satisfactory to Landlord, but the
failure or refusal of a proposed assignee or subtenant to deliver such
instrument shall not release or discharge such assignee or subtenant from the
provisions and obligations of this Paragraph 23, and, at Landlord’s option,
shall constitute a Default under this Lease. Each subletting and/or assignment
pursuant to this Paragraph shall be subject to all of the covenants, agreements,
terms, provisions and conditions contained in this Lease. If Landlord shall
consent to, or reasonably withhold its consent to, any proposed assignment or
sublease, Tenant shall indemnify, defend and hold harmless Landlord against and
from any and all loss, liability, damages, costs and expenses (including
reasonable counsel fees and expenses) resulting from 43



--------------------------------------------------------------------------------



 
[ex104052.jpg]
any claims that may be made against Landlord by the proposed assignee or
subtenant or by any brokers or other persons claiming a commission or similar
fee in connection with the proposed assignment or sublease. (k) Notwithstanding
any contrary provision in this Paragraph 23, Tenant may, without Landlord’s
consent, assign this Lease or sublease all or any portion of the Premises to (i)
an Affiliate of Tenant (other than pursuant to a merger or consolidation), (ii)
a successor to Tenant by merger or consolidation, or (iii) a successor to Tenant
by purchase of all or substantially all of Tenant’s stock or assets (a
“Permitted Transfer”), provided that (A) Tenant is not then in Default, (B) at
least ten (10) business days before the transfer, Tenant notifies Landlord of
the transfer and delivers to Landlord any documents or information reasonably
requested by Landlord relating thereto, (C) in the case of an assignment
pursuant to clause (i) or (iii) above, the assignee executes and delivers to
Landlord, at least ten (10) business days before the assignment, a commercially
reasonable instrument pursuant to which the assignee assumes all of Tenant’s
obligations hereunder, (D) in the case of an assignment pursuant to clause (ii)
above, the successor entity has a net worth (as determined in accordance with
GAAP, but excluding intellectual property and any other intangible assets (“Net
Worth”)) immediately after the transfer that is not less than Tenant’s Net Worth
immediately before the transfer; and (E) the transfer is made for a good faith
operating business purpose and not in order to evade the requirements of this
Paragraph 23. For purposes of this Paragraph 23(k), the term “Affiliate” means
any corporation or other entity which controls, is controlled by, or is under
common control with Tenant. The term “control” means ownership of more than
fifty percent (50%) of all of the voting stock of a corporation or more than
fifty percent (50%) of all of the legal and equitable interest in any other
business entity. The term “substantially all of Tenant’s assets” shall mean at
least ninety percent (90%) of such assets. A transfer of Tenant’s capital stock
or other equity interests shall not be deemed an assignment, subletting or any
other transfer of the Lease or the Premises. 24. DEFAULT (a) Tenant’s Default.
The occurrence of any one of the following events shall constitute a default on
the part of Tenant (“Default”): (i) Failure to pay any installment of Base Rent
or any other monies due and payable hereunder, said failure continuing for a
period of three (3) business days after receipt from Landlord of written notice
that the same is past-due; (ii) A general assignment for the benefit of
creditors by Tenant ; (iii) The filing of a voluntary petition in bankruptcy by
Tenant, the filing by Tenant of a voluntary petition for an arrangement, the
filing by or against Tenant of a petition, voluntary or involuntary, for
reorganization, or the filing of an involuntary petition in bankruptcy by the
creditors of Tenant, said involuntary petition remaining undischarged for a
period of sixty (60) days; 44



--------------------------------------------------------------------------------



 
[ex104053.jpg]
(iv) Receivership, attachment, or other judicial seizure of substantially all of
Tenant’s assets on the Premises, such attachment or other seizure remaining
undismissed or undischarged for a period of sixty (60) days after the levy
thereof; (v) Failure of Tenant to execute and deliver to Landlord any estoppel
certificate, subordination agreement, or lease amendment within the time periods
and in the manner required by Paragraphs 30 or 31 or 42, and/or failure by
Tenant to deliver to Landlord any financial statement as required by Paragraph
40; (vi) An assignment or sublease, or attempted assignment or sublease, of this
Lease or the Premises by Tenant contrary to the provisions of Paragraph 23,
unless such assignment or sublease is expressly conditioned upon Tenant having
received Landlord’s consent thereto; (vii) Failure of Tenant to provide a
replacement Letter of Credit to restore the Letter of Credit to the amount and
within the time period provided in Paragraph 7 above; (viii) Failure in the
performance of any of Tenant’s covenants, agreements or obligations hereunder
(except those failures specified as Defaults in subparagraphs (i) through (vii)
or any other subparagraphs of this Paragraph 24, which shall be governed by the
notice and cure periods set forth in such other subparagraphs), which failure
continues for thirty (30) days after written notice thereof from Landlord to
Tenant, provided that, if Tenant has exercised reasonable diligence to cure such
failure and such failure cannot be cured within such thirty (30) day period
despite reasonable diligence, Tenant shall not be in default under this
subparagraph so long as Tenant thereafter diligently and continuously prosecutes
the cure to completion; (ix) Chronic Overuse by Tenant or Tenant’s Agents of the
number of undesignated parking spaces set forth in the Basic Lease Information.
“Chronic Overuse” means documented use by Tenant or Tenant’s Agents of a number
of parking spaces greater than the number of parking spaces set forth in the
Basic Lease Information more than three (3) times during any twelve (12) month
period after written notice by Landlord; (x) Any insurance required to be
maintained by Tenant pursuant to this Lease shall be canceled or terminated or
shall expire or be reduced or materially changed, except as permitted in this
Lease; (xi) Any failure by Tenant to discharge any lien or encumbrance placed on
the Project or any part thereof in violation of this Lease within ten (10) days
after the date such lien or encumbrance is filed or recorded against the Project
or any part thereof. Tenant agrees to notice and service of notice as provided
for in this Lease. Tenant agrees that any notice given by Landlord pursuant to
this Paragraph 24 above shall satisfy the requirements for notice under
California Code of Civil Procedure Section 1161. Tenant waives any right to any
other or further notice or service of notice which Tenant may have under any
applicable Laws now or hereafter in effect, and agrees that Landlord shall not
be required to give any additional notice in order to be entitled to commence an
unlawful detainer proceeding. (b) Landlord’s Default. If Landlord fails to
perform its obligations under this Lease, Landlord shall not be in default
unless Landlord fails to perform such obligations within 45



--------------------------------------------------------------------------------



 
[ex104054.jpg]
thirty (30) days after written notice by Tenant to Landlord specifying the
nature of the obligations Landlord has failed to perform; provided, however,
that if the nature of Landlord’s obligations is such that more than thirty (30)
days are required for performance, then Landlord shall not be in default if
Landlord commences performance within such thirty (30) day period and thereafter
diligently prosecutes the same to completion. If Landlord is unable to fulfill
or is delayed in fulfilling any of Landlord’s obligations under this Lease by
reason of floods, earthquakes, lightning, or any other acts of God, accidents,
breakage, repairs, strikes, lockouts, other labor disputes, inability to obtain
permits, utilities or materials, or by any other reason beyond Landlord’s
reasonable control, or if Landlord enters the Premises or makes any Alterations
to the Premises, the Building or any portion thereof pursuant to this Lease,
then, except as may otherwise expressly be provided in this Lease, no such
inability or delay by Landlord and no such entry or work by Landlord shall
constitute an actual or constructive eviction, in whole or in part, or entitle
Tenant to any abatement or diminution of Rent, or relieve Tenant from any of its
obligations under this Lease, or impose any liability on Landlord or Landlord’s
Agents. Notwithstanding any provision of this Lease to the contrary, Tenant’s
sole remedy for a default of this Lease by Landlord shall be an action for
damages, injunction or specific performance; Tenant shall have no right to
terminate this Lease on account of any breach or default by Landlord. 25.
LANDLORD’S REMEDIES (a) Termination. In the event of any Default by Tenant, then
in addition to any other remedies available to Landlord at law or in equity and
under this Lease, Landlord may terminate this Lease immediately and all rights
of Tenant hereunder by giving written notice of termination to Tenant. If
Landlord elects to terminate this Lease, then Landlord may recover from Tenant:
(i) the worth at the time of award of any unpaid Rent and any other sums due and
payable which have been earned at the time of termination; plus (ii) the worth
at the time of award of the amount by which the unpaid Rent and any other sums
due and payable which would have been earned after termination until the time of
award exceeds the amount of such rental loss Tenant proves could have been
reasonably avoided; plus (iii) the worth at the time of award of the amount by
which the unpaid Rent and any other sums due and payable for the balance of the
Term of this Lease after the time of award exceeds the amount of such rental
loss that Tenant proves could have been reasonably avoided; plus (iv) any other
amount necessary to compensate Landlord for all the detriment proximately caused
by Tenant’s failure to perform its obligations under this Lease or which in the
ordinary course would be likely to result therefrom; plus (v) such reasonable
attorneys’ fees and expenses incurred by Landlord as a result of a Default, and
court costs in the event suit is filed by Landlord to enforce such remedy; and
plus (vi) at Landlord’s election, such other amounts in addition to or in lieu
of the foregoing as may be permitted from time to time by applicable Law. 46



--------------------------------------------------------------------------------



 
[ex104055.jpg]
(vii) As used in subparagraphs (i) and (ii) above, the “worth at the time of
award” is computed by allowing interest at an annual rate equal to eight percent
(8%) per annum or the maximum rate permitted by applicable Laws, whichever is
less. As used in subparagraph (iii) above, the “worth at the time of award” is
computed by discounting such amount at the discount rate of Federal Reserve Bank
of San Francisco at the time of award, plus one percent (1%). Tenant hereby
waives for Tenant and for all those claiming under Tenant all right now or
hereafter existing to redeem by order or judgment of any court or by any legal
process or writ, Tenant’s right of occupancy of the Premises after any
termination of this Lease. (b) Continuation of Lease. In the event of any
Default by Tenant, then in addition to any other remedies available to Landlord
at law or in equity and under this Lease, Landlord shall have the remedy
described in California Civil Code Section 1951.4 (Landlord may continue this
Lease in effect after Tenant’s Default and abandonment and recover Rent as it
becomes due, provided Tenant has the right to sublet or assign, subject only to
reasonable limitations). In addition, Landlord shall not be liable in any way
whatsoever for its failure or refusal to relet the Premises. For purposes of
this Paragraph 25(b), the appointment of a receiver upon the initiative of
Landlord to protect Landlord’s interest under this Lease or in the Premises will
not constitute the termination of Tenant’s right to possession of the Premises.
(c) Termination. No re-entry or taking of possession of the Premises by Landlord
pursuant to this Paragraph 25 shall be construed as an election to terminate
this Lease unless a written notice of such intention is given to Tenant or
unless the termination thereof is decreed by a court of competent jurisdiction.
Notwithstanding any reletting without termination by Landlord because of any
Default by Tenant, Landlord may at any time after such reletting elect to
terminate this Lease for any such Default. (d) Cumulative Remedies. The remedies
herein provided are not exclusive and Landlord shall have any and all other
remedies provided herein or by law or in equity. (e) No Surrender. No act or
conduct of Landlord, whether consisting of the acceptance of the keys to the
Premises, or otherwise, shall be deemed to be or constitute an acceptance of the
surrender of the Premises by Tenant prior to the expiration of the Term, and
such acceptance by Landlord of surrender by Tenant shall only be effective upon
a written acknowledgment of acceptance of surrender signed by Landlord. The
surrender of this Lease by Tenant, voluntarily or otherwise, shall not work a
merger unless Landlord elects in writing that such merger take place, but shall
operate as an assignment to Landlord of any and all existing subleases, or
Landlord may, at its option, elect in writing to treat such surrender as a
merger terminating Tenant’s estate under this Lease, and thereupon Landlord may
terminate any or all such subleases by notifying the subtenant of its election
so to do within five (5) business days after such surrender. 26. LANDLORD’S
RIGHT TO PERFORM TENANT’S OBLIGATIONS (a) Without limiting Landlord’s rights and
remedies under this Lease, if Tenant shall Default under this Lease, Landlord
may at Landlord’s option, without any obligation to do so, and without notice to
Tenant, perform any such term, provision, covenant, or condition, or make any
such payment, and by doing so Landlord shall not be liable or responsible for
any loss or 47



--------------------------------------------------------------------------------



 
[ex104056.jpg]
damage thereby sustained by Tenant or anyone holding under or through Tenant or
any of Tenant’s Agents. (b) If Landlord performs any of Tenant’s obligations
hereunder in accordance with this Paragraph 26, the full amount of the cost and
expense incurred or the payment so made or the amount of the loss so sustained
shall immediately be owing by Tenant to Landlord, and Tenant shall pay to
Landlord within thirty (30) days after demand, as Additional Rent, the full
amount thereof with interest thereon from the date of payment by Landlord at the
lower of (i) eight percent (8%) per annum, or (ii) the highest rate permitted by
applicable Laws. 27. ATTORNEYS’ FEES (a) If either party hereto fails to perform
any of its obligations under this Lease or if any dispute arises between the
parties hereto concerning the meaning or interpretation of any provision of this
Lease, then the defaulting party or the party not prevailing in such dispute, as
the case may be, shall pay any and all costs and expenses incurred by the other
party on account of such default and/or in enforcing or establishing its rights
hereunder, including, but not limited to, court costs, expert fees and costs and
attorneys’ fees and disbursements. In addition to other circumstances, a party
shall be deemed to have prevailed in any such action if such action is dismissed
upon the payment by the other party of the sums allegedly due or the performance
of obligations allegedly not complied with, or if such party obtains
substantially the relief sought by it in the action, irrespective of whether
such action is prosecuted to judgment. The reasonable costs to which the
prevailing party is entitled shall include costs of investigation, copying
costs, electronic discovery costs, electronic research costs, telephone charges,
mailing and delivery charges, information technology support charges, consultant
and expert witness fees and costs, travel expenses, court reporter fees,
transcripts of court proceedings not ordered by the court, mediator fees and
attorneys’ fees incurred in discovery and contempt proceedings. Tenant shall
also pay all attorneys’ fees and costs Landlord incurs in defending this Lease
or otherwise protecting Landlord’s rights in any voluntary or involuntary
bankruptcy case, assignment for the benefit of creditors, or other insolvency,
liquidation or reorganization proceeding involving Tenant or this Lease,
including all motions and proceedings related to relief from an automatic stay,
lease assumption or rejection, use of cash collateral, claim objections,
disclosure statements and plans of reorganization. The non-prevailing party
shall also pay the attorneys’ fees and costs incurred by the prevailing party in
any post-judgment proceedings to collect and enforce the judgment. The covenant
in the preceding sentence is separate and several and shall survive the merger
of this provision into any judgment in connection with this Lease. (b) Without
limiting the generality of Paragraph 27(a) above, if Landlord utilizes the
services of an attorney for the purpose of collecting any Rent due and unpaid by
Tenant or in connection with any other breach of this Lease by Tenant, Tenant
shall pay Landlord’s actual attorneys’ fees and expenses, regardless of the fact
that no legal action may be commenced or filed by Landlord. 28. TAXES Tenant
shall be liable for and shall pay directly to the taxing authority, prior to
delinquency, all taxes levied against Tenant’s Property or Alterations made by
or on behalf of Tenant. If any 48



--------------------------------------------------------------------------------



 
[ex104057.jpg]
Alteration installed by or on behalf of Tenant or any of Tenant’s Property is
assessed and taxed with the Project or the Building, Tenant shall pay such taxes
to Landlord within ten (10) days after delivery to Tenant of a statement
therefor. 29. EFFECT OF CONVEYANCE The term “Landlord” as used in this Lease
means, from time to time, the then current owner of the Building or the Project
containing the Premises, so that, in the event of any sale or other transfer of
the Building or the Project and the written assumption of this Lease by such
transferee, Landlord shall be and hereby is entirely freed and relieved of all
covenants and obligations of Landlord hereunder, and it shall be deemed and
construed, without further agreement between the parties and the purchaser or
other transferee at any such sale or other transfer, that the purchaser or other
transferee of the Building or the Project has assumed and agreed to carry out
any and all covenants and obligations of Landlord hereunder. 30. TENANT’S
ESTOPPEL CERTIFICATE From time to time, within ten (10) days after receipt by
Tenant of a written request by Landlord, Tenant shall execute, acknowledge and
deliver to Landlord or its designee, an estoppel certificate in substantially
the form attached hereto as Exhibit D or such other commercially reasonable form
as may be requested by any prospective lender or purchaser of the Project or any
portion thereof. Any such estoppel certificate may be relied upon by a
prospective purchaser of Landlord’s interest or a mortgagee of (or holder of a
deed of trust encumbering) Landlord’s interest or assignee of any mortgage or
deed of trust upon Landlord’s interest in the Premises. If Tenant fails to
provide such estoppel certificate within ten (10) days after receipt by Tenant
of a written request by Landlord as herein provided, such failure shall, at
Landlord’s election, constitute a Default under this Lease, and Tenant shall be
deemed to have given such estoppel certificate as above provided without
modification and shall be deemed to have admitted the accuracy of any
information supplied by Landlord to a prospective purchaser or mortgagee or deed
of trust holder. In addition, without waiving any other rights or remedies, if
Tenant fails to provide such estoppel certificate within ten (10) days after
receipt by Tenant of a written request by Landlord, then Landlord may deliver to
Tenant a second (2nd) written request, which must contain the following
inscription, in bold faced lettering: “SECOND NOTICE DELIVERED PURSUANT TO
PARAGRAPH 30 OF THE LEASE - - FAILURE TO RESPOND WITHIN FIVE (5) BUSINESS DAYS
SHALL RESULT IN DAILY CHARGES.” If Tenant fails to provide such estoppel
certificate within such five (5) business day period, then Landlord may charge
Tenant an administrative fee of Five Hundred Dollars ($500.00) for each day that
Tenant fails to provide such estoppel certificate after such five (5) business
day period. 31. SUBORDINATION At the option of Landlord, this Lease, and all
rights of Tenant hereunder, are and shall be subject and subordinate to all
ground leases, overriding leases and underlying leases affecting the Building or
the Project now or hereafter existing and each of the terms, covenants and
conditions thereto (the “Superior Lease(s)”), and to all mortgages or deeds of
trust which may now or hereafter affect the Building, the Project or any of such
leases and each of the terms, covenants and conditions thereto (the “Superior
Mortgage(s)”), whether or not such mortgages or deeds of 49



--------------------------------------------------------------------------------



 
[ex104058.jpg]
trust shall also cover other land, buildings or leases, to each and every
advance made or hereafter to be made under such mortgages or deeds of trust, and
to all renewals, modifications, replacements and extensions of such leases and
such mortgages or deeds of trust and spreaders and consolidations of such
mortgages or deeds of trust. The lessor under a Superior Lease or its successor
in interest is herein called “Superior Lessor”; and the holder of a Superior
Mortgage is herein called “Superior Mortgagee.” This Paragraph shall be
self-operative and no further instrument of subordination shall be required.
Within ten (10) business days after request therefore, Tenant shall execute,
acknowledge and deliver any reasonable instrument that Landlord, the lessor
under any such lease or the holder of any such mortgage or deed of trust or any
of their respective successors in interest may reasonably request to evidence
such subordination. If any Superior Lessor or Superior Mortgagee shall succeed
to the rights of Landlord under this Lease, whether through possession or
foreclosure action or delivery of a new lease or deed (such party so succeeding
to Landlord’s rights herein called “Successor Landlord”), then at the election
of such Successor Landlord, Tenant shall attorn to and recognize such Successor
Landlord as Tenant’s landlord under this Lease (without the need for further
agreement) and shall promptly execute and deliver any reasonable instrument that
such Successor Landlord may request to evidence such attornment. In such event,
this Lease shall continue in full force and effect as a direct lease between the
Successor Landlord and Tenant upon all of the terms, conditions and covenants
set forth in this Lease, except that the Successor Landlord shall not (a) be
liable for any previous act or omission of Landlord under this Lease, except to
the extent such act or omission shall constitute a continuing Landlord default
hereunder; (b) be subject to any offset, not expressly provided for in this
Lease; (c) be bound by any previous modification of this Lease or by any
previous prepayment of more than one month’s Base Rent, unless such modification
or prepayment shall have been expressly approved in writing by the Successor
Landlord (or predecessor in interest); or (d) be liable or responsible for the
retention, application or return of the Security Deposit, unless and until
Successor Landlord actually receives the full amount of the Security Deposit for
its own account. Landlord represents and warrants that, as of the Lease Date,
there are no Superior Leases or Superior Mortgages affecting the Building or the
Project. Notwithstanding the foregoing provisions of this Paragraph 31, if a
Superior Lease or Superior Mortgage is hereafter placed against or affecting any
or all of the Building or the Premises or any or all of the Building and
improvements now or at any time hereafter constituting a part of or adjoining
the Building, subordination of this Lease to such Superior Lease or Superior
Mortgage shall be conditioned on a commercially reasonable non-disturbance
agreement. 32. ENVIRONMENTAL COVENANTS (a) Prior to executing this Lease, Tenant
has completed, executed and delivered to Landlord a Hazardous Materials
Disclosure Certificate (“Initial Disclosure Certificate”), a fully completed
copy of which is attached hereto as Exhibit G and incorporated herein by this
reference. Tenant covenants, represents and warrants to Landlord that the
information on the Initial Disclosure Certificate is true and correct and
accurately describes the Hazardous Materials which will be manufactured,
treated, used or stored on or about the Premises by Tenant or Tenant’s Agents.
Tenant shall, on each anniversary of the Commencement Date and at any time 50



--------------------------------------------------------------------------------



 
[ex104059.jpg]
Tenant is required to notify (or seek approval from) the applicable governmental
authorities in connection with the manufacture, treatment, use or storage on or
about the Premises of new or additional Hazardous Materials which were not
listed on the Initial Disclosure Certificate, complete, execute and deliver to
Landlord an updated Disclosure Certificate (each, an “Updated Disclosure
Certificate”) describing Tenant’s then current and proposed future uses of
Hazardous Materials on or about the Premises, which Updated Disclosure
Certificates shall be in the same format as Exhibit G or in such updated format
as Landlord may reasonably require from time to time. Tenant shall deliver an
Updated Disclosure Certificate to Landlord not less than thirty (30) days prior
to the date Tenant intends to commence the manufacture, treatment, use or
storage of new or additional Hazardous Materials on or about the Premises, and
Landlord shall have the right to reasonably approve or disapprove such new or
additional Hazardous Materials; provided, however, the foregoing shall not apply
to the use or storage by Tenant, in the ordinary course of Tenant’s business, of
new or additional Hazardous Materials that have the same, or substantially
similar, Hazardous Materials Identification System (HMIS) rating and in similar
quantities as previously approved Hazardous Materials (hereafter, “Like Kind
Materials”). Tenant shall make no use of Hazardous Materials on or about the
Premises except as described in the Initial Disclosure Certificate, Like Kind
Materials, or as otherwise approved by Landlord in writing in accordance with
this Paragraph 32(a). (b) As used in this Lease, the term “Hazardous Materials”
means (i) any substance or material that is included within the definitions of
“hazardous substances,” “hazardous materials,” “toxic substances,” “pollutant,”
“contaminant,” “hazardous waste,” or “solid waste” in any Environmental Law;
(ii) petroleum or petroleum derivatives, including crude oil or any fraction
thereof, all forms of natural gas, and petroleum products or by-products or
waste; (iii) polychlorinated biphenyls (PCBs); (iv) asbestos and asbestos
containing materials (whether friable or non-friable); (v) lead and lead based
paint or other lead containing materials (whether friable or non-friable); (vi)
urea formaldehyde; (vii) microbiological pollutants; (viii) batteries or liquid
solvents or similar chemicals; (ix) radon gas; and (x) mildew, fungus, mold,
bacteria and/or other organic spore material. (c) As used in this Lease, the
term “Environmental Laws” means all statutes, terms, conditions, limitations,
restrictions, standards, prohibitions, obligations, schedules, plans and
timetables that are contained in or promulgated pursuant to any federal, state
or local laws (including rules, regulations, ordinances, codes, judgments,
orders, decrees, contracts, permits, stipulations, injunctions, the common law,
court opinions, and demand or notice letters issued, entered, promulgated or
approved thereunder), relating to pollution or the protection of the
environment, including laws relating to emissions, discharges, releases or
threatened releases of Hazardous Materials into ambient air, surface water,
ground water or lands or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Materials, including, but not limited to, the: Comprehensive
Environmental Response Compensation and Liability Act of 1980 (CERCLA), as
amended by the Superfund Amendments and Reauthorization Act of 1986 (SARA), 42
U.S.C. 9601 et seq.; Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976 (RCRA), 42 U.S.C. 6901 et seq.; Federal
Water Pollution Control Act, 33 U.S.C. 1251 et seq.; Toxic Substances Control
Act, 15 U.S.C. 2601 et seq.; Clean Air Act, 42 U.S.C. 7401 et seq.; and the Safe
Drinking Water Act, 42 U.S.C. § 300f et seq. “Environmental Laws” shall include
any statutory or common law that has developed or develops in the future
regarding mold, 51



--------------------------------------------------------------------------------



 
[ex104060.jpg]
fungus, microbiological pollutants, mildew, bacteria and/or other organic spore
material. “Environmental Laws” shall not include laws relating to industrial
hygiene or worker safety, except to the extent that such laws address asbestos
and asbestos containing materials (whether friable or non-friable) or lead and
lead based paint or other lead containing materials. (d) As used in this Lease,
the term “Project’s Sustainability Practices” means the operations and
maintenance practices for the Project, whether incorporated into the Rules and
Regulations, Construction Rules and Regulations, separate written sustainability
policies or otherwise reasonably implemented by Landlord with respect to the
Project, as the same may be revised from time to time, addressing, among other
things: energy efficiency; energy measurement and reporting; water usage;
recycling, composting, and waste management; indoor air quality; and chemical
use. (e) As used in this Lease, the term “Green Building Standards” means one or
more of the following: the U.S. EPA’s Energy Star® Portfolio Manager, the Green
Building Initiative’s Green Globes™ building rating system, the U.S. Green
Building Council’s Leadership in Energy and Environmental Design (LEED®)
building rating system, the ASHRAE Building Energy Quotient (BEQ), the Global
Real Estate Sustainability Benchmark (GRESB), or other standard for high
performance buildings adopted by Landlord with respect to the Building or the
Project, as the same may be revised from time to time. (f) Tenant will: (i) not
(A) permit Hazardous Materials to be present in, on or about the Premises except
in a manner and quantity necessary for the ordinary performance of Tenant’s
business or for normal quantities of cleaning and other business supplies
customarily used and stored in an office, (B) release, discharge or dispose of
any Hazardous Materials on, in, at, under, or emanating from, the Premises, the
Building or the Project; (ii) comply with all Environmental Laws relating to the
use of Hazardous Materials in, on or about the Premises and not engage in or
permit others to engage in any activity at the Premises in violation of any
Environmental Laws; and (iii) immediately notify Landlord of (a) any inquiry,
test, investigation or enforcement proceeding by any governmental agency or
authority against Tenant, Landlord or the Premises, Building or Project relating
to any Hazardous Materials or under any Environmental Laws or (b) the occurrence
of any event or existence of any condition that would cause a breach of any of
the covenants set forth in this Paragraph 32. (g) If Tenant’s use of Hazardous
Materials in, on or about the Premises results in a release, discharge or
disposal of Hazardous Materials in, on, at, under, or emanating from, the
Premises, the Building, or the Project, Tenant shall investigate, clean up,
remove or remediate such Hazardous Materials in full compliance with the
requirements of (A) all Environmental Laws and (B) any governmental agency or
authority responsible for the enforcement of any Environmental Laws. (h) Upon
reasonable notice to Tenant, Landlord may enter the Premises for the purposes of
inspection and testing to determine whether there exists on the Premises any
Hazardous Materials or other condition or activity that is in violation of the
requirements of this Lease or of any Environmental Laws. The right granted to
Landlord herein shall not create a duty on Landlord’s part to inspect the
Premises, or liability on the part of Landlord for Tenant’s use, 52



--------------------------------------------------------------------------------



 
[ex104061.jpg]
storage or disposal of Hazardous Materials, it being understood that Tenant
shall be solely responsible for all liability in connection therewith. (i)
Tenant shall upon the expiration or earlier termination of this Lease remove
from the Premises all Hazardous Materials used by Tenant or Tenant’s Agents in
the Premises, which such removal shall be in compliance with all Environmental
Laws. Tenant’s obligations and liabilities pursuant to this Paragraph 32 shall
be in addition to any other surrender requirements in this Lease and shall
survive the expiration or earlier termination of this Lease. If Landlord
determines that the condition of all or any portion of the Premises, the
Building, and/or the Project is not in compliance with this Paragraph 32 at the
expiration or earlier termination of this Lease due to the business or
activities of Tenant, or Tenant’s Agents, then, at Landlord’s election, Landlord
may require Tenant to hold over possession of the Premises until Tenant has
satisfied its obligations pursuant to this Paragraph 32. Any such holdover by
Tenant will not be terminable by Tenant prior to Landlord’s determination that
Tenant has satisfied its obligations pursuant to this Paragraph 32 and will
otherwise be subject to the provisions of Paragraph 35 of this Lease. (j) Tenant
shall indemnify and hold harmless Landlord from and against any and all claims,
damages, fines, judgments, penalties, costs, losses (including loss in value of
the Premises, the Building, and/or the Project, damages due to loss or
restriction of rentable or usable space, and damages due to any adverse impact
on marketing of the Premises, the Building, and/or the Project, and any and all
sums paid for settlement of claims), liabilities and expenses (including, but
not limited to, attorneys’, consultants’, and experts’ fees) incurred by
Landlord during or after the Term of this Lease and attributable to (i) any
Hazardous Materials introduced, in, on, under or about the Premises, the
Building and/or the Project by Tenant or Tenant’s Agents, or resulting from the
action or inaction of Tenant or Tenant’s Agents, or (ii) Tenant’s breach of any
provision of this Paragraph 32. This indemnification includes, without
limitation, any and all costs incurred by Landlord due to any investigation of
the site or any cleanup, removal or restoration mandated by a federal, state or
local agency or political subdivision. (k) Tenant acknowledges that the Building
is or may be in the future certified/rated pursuant to or operated to meet one
or more Green Building Standards. As and when requested by Landlord during the
Term, Tenant shall provide Landlord (in the format requested by Landlord and
reasonably necessary or desirable to comply with the requirements of the
applicable Green Building Standards or any commissioning or re-commissioning of
Building Systems) with any non-confidential data concerning Tenant’s energy
consumption, water consumption, waste recycling, and the operation of Building
Systems. Such data may include, but shall not be limited to (but only to the
extent it is not confidential, as reasonably determined by Tenant), Tenant’s
operating hours, the number of on-site personnel, the types of equipment used at
the Building (including computer equipment, if applicable), office supply
purchases, light bulb purchases, waste and recycling manifests, cleaning product
materials (both chemicals and paper products), as applicable, and energy use and
cost. Landlord shall have no liability to Tenant if, once obtained, any such
Green Building Standards rating or certification lapses and is not reinstated by
Landlord. 53



--------------------------------------------------------------------------------



 
[ex104062.jpg]
(l) Tenant and Tenant’s Agents shall comply with the Project’s Sustainability
Practices and the applicable Green Building Standards, if any; provided,
however, that in no event shall such practices or certification requirements or
the foregoing restriction have the effect of interfering (other than to a de
minimis extent) with Tenant’s conduct of business at the Premises in a manner
consistent with the Permitted Use or result in additional cost to Tenant (other
than to a de minimis extent). Tenant shall not materially, adversely affect (as
reasonably determined by Landlord) the indoor air quality of the Premises or the
Building, including, but not limited to, by the type of equipment, furniture,
furnishings, fixtures or personal property that is brought into the Premises,
the materials used in the construction of any tenant improvements or Alterations
in the Premises, the cleaning supplies used in the maintenance of the Premises,
or the violation of any non-smoking policy adopted by Landlord. (m) Landlord and
Tenant agree to share data needed for third party rating systems such as LEED,
GRESB and ENERGY STAR, and Tenant agrees that Landlord may provide data from
Tenant to Landlord’s consultants, lenders or prospective lenders, purchasers or
prospective purchasers, or other third parties having a reasonable need to know
such information. (n) Landlord represents and warrants that to its actual
knowledge, without duty of investigation, the Premises and the Building do not
currently suffer from any violation of any Environmental Laws. Notwithstanding
anything in this Lease to the contrary, Tenant shall not be responsible for the
clean-up, monitoring or remediation of, and shall not be required to indemnify
Landlord against any claims, losses, liabilities or expenses resulting from, any
Hazardous Materials placed on or about the Premises by parties other than Tenant
or Tenant’s agents, advisors, employees, partners, shareholders, directors, and
independent contractors. (o) If (i) Tenant is prevented from using all or part
of the Premises as a result of any Hazardous Materials in, on or about the
Premises or the Project (whether because of a direct interference with Tenant’s
use of the Premises or because, considering the nature and amount of the
substances involved, Tenant reasonably determines that the presence of such
Hazardous Materials presents a health risk to the occupants of the Premises) (an
“Environmental Interruption”), (ii) such Environmental Interruption continues
for five (5) consecutive Business Days after Landlord’s receipt of notice
thereof from Tenant and (iii) such Environmental Interruption was not caused by
the use, storage, treatment, transportation, release or disposal of any
Hazardous Materials on or about the Project by Tenant or any Tenant Parties,
then the Base Rent and Additional Rent payable under this Lease shall be
equitably abated or reduced for such time that Tenant continues to be prevented
from using the entirety of the Premises in the proportion that the Rentable Area
affected by the Hazardous Materials condition bears to the total Rentable Area
of the Premises provided, however, that in the event such interruption is not
due to Landlord’s negligence or willful misconduct, then such abatement shall
only apply to the extent Landlord collects proceeds under any policy of
rental-loss insurance the cost of which has been included in Operating Expenses
and the proceeds from which are allocable to the Premises. In addition, if (1)
Tenant is prevented from using a material part of the Premises as a result of an
Environmental Interruption, (2) such Environmental Interruption continues for
one (1) year, and (3) such Environmental Interruption was not caused by the use,
storage, treatment, transportation, release or disposal of any Hazardous
Materials on or about the Project by Tenant or any Tenant Parties, then Tenant
may, as its sole and exclusive remedy, terminate this Lease, 54



--------------------------------------------------------------------------------



 
[ex104063.jpg]
by giving written notice to Landlord at any time prior to the date the
Environmental Interruption has been remedied. (p) The provisions of this
Paragraph 32 shall survive the expiration or earlier termination of this Lease.
33. NOTICES Except as expressly provided herein or in Paragraph 20 to the
contrary, all notices and demands which are required or may be permitted to be
given to either party by the other hereunder shall be in writing and shall be
sent by United States mail, postage prepaid, certified, or by personal delivery,
or by nationally recognized overnight courier, addressed to the addressee at
Tenant’s Address or Landlord’s Address as specified in the Basic Lease
Information, or to such other place as either party may from time to time
designate in a notice to the other party given as provided herein. Copies of all
notices and demands given to Landlord shall additionally be sent to Landlord’s
property manager at the address specified in the Basic Lease Information or at
such other address as Landlord may specify in writing from time to time. Notice
shall be deemed given upon actual receipt (or attempted delivery if delivery is
refused), if personally delivered, or one (1) business day following deposit for
overnight delivery with a nationally recognized overnight courier that provides
a receipt, or on the third (3rd) business day following deposit in the United
States mail in the manner described above. In no event shall either party use a
post office box or other address which does not accept overnight delivery.
Notwithstanding the foregoing, notices from Landlord regarding general Building
operational matters may be sent via e-mail to the e-mail address(es) provided by
Tenant to Landlord for such purpose. 34. WAIVER The waiver of any breach of any
term, covenant or condition of this Lease shall not be deemed to be a waiver of
such term, covenant or condition or of any subsequent breach of the same or any
other term, covenant or condition herein contained. The subsequent acceptance of
Rent by Landlord shall not be deemed a waiver of any preceding breach by Tenant,
other than the failure of Tenant to pay the particular Rent so accepted,
regardless of Landlord’s knowledge of such preceding breach at the time of
acceptance of such Rent. No delay or omission in the exercise of any right or
remedy of Landlord in regard to any Default by Tenant shall impair such a right
or remedy or be construed as a waiver. Any waiver by Landlord of any Default
must be in writing and shall not be a waiver of any other Default concerning the
same or any other provisions of this Lease. 35. HOLDING OVER Any holding over
after the expiration of the Term, without the express written consent of
Landlord, shall constitute a Default and, without limiting Landlord’s remedies
provided in this Lease, such holding over shall be construed to be a tenancy at
sufferance, at a rental rate equal to one hundred fifty percent (150%) of the
Base Rent last due under this Lease (but in no event less than the fair market
rental value for the Premises as reasonably determined by Landlord), plus
Additional Rent, and shall otherwise be on the terms and conditions herein
specified, so far as 55



--------------------------------------------------------------------------------



 
[ex104064.jpg]
applicable; provided, however, in no event shall any renewal or expansion
option, option to purchase, or other similar right or option contained in this
Lease be deemed applicable to any such tenancy at sufferance. If the Premises
are not surrendered at the end of the Term or sooner termination of this Lease,
and in accordance with the provisions of Paragraphs 11 and 32(i), Tenant shall
indemnify, protect, defend and hold Landlord harmless from and against any and
all loss or liability resulting from delay by Tenant in so surrendering the
Premises, including, but not limited to, any loss or liability resulting from
any claim against Landlord made by any succeeding tenant or prospective tenant
founded on or resulting from such delay and losses to Landlord due to lost
opportunities to lease all or any portion of the Premises to any such succeeding
tenant or prospective tenant, together with, in each case, actual attorneys’
fees and costs. Notwithstanding the foregoing, Tenant may holdover for a period
not to exceed sixty (60) days following the expiration of this Lease at a rental
rate equal to the one hundred fifty percent (150%) of the Base Rent last due
under this Lease, plus Additional Rent, and otherwise on the terms and
conditions herein specified, so far as applicable, but such holdover shall not
constitute a Default or be subject to the indemnification obligations set forth
in this Paragraph so long as Tenant provides Landlord with at least six (6)
months prior written notice of its intent to so holdover. 36. SUCCESSORS AND
ASSIGNS The terms, covenants and conditions of this Lease shall, subject to the
provisions as to assignment, apply to and bind the heirs, successors, executors,
administrators and assigns of all of the parties hereto. 37. TIME Time is of the
essence of this Lease and each and every term, condition and provision herein.
38. BROKERS Landlord and Tenant each represents and warrants to the other that
neither it nor its officers or agents nor anyone acting on its behalf has dealt
with any real estate broker, except the Broker(s) specified in the Basic Lease
Information in the negotiating or making of this Lease, and each party agrees to
indemnify and hold harmless the other from any claim or claims, costs and
expenses, including attorneys’ fees and expenses, incurred by the indemnified
party in conjunction with any such claim or claims of any other broker or
brokers to a commission or other compensation in connection with this Lease as a
result of the actions of the indemnifying party. 39. LIMITATION OF LIABILITY In
the event of any default or breach by Landlord under this Lease or any claim
arising in connection with Landlord’s operation, management, leasing, repair,
renovation, alteration or any other matter relating to the Premises, the
Building, or the Project, Tenant’s remedies shall be limited solely and
exclusively to an amount which is equal to the lesser of (a) the interest in the
Building of the then-current Landlord or (b) the equity interest Landlord would
have in the Building if the Building were encumbered by third party debt in an
amount equal to eighty 56



--------------------------------------------------------------------------------



 
[ex104065.jpg]
percent (80%) of the value of the Building (as such value is determined by
Landlord), and such liability shall extend to any rental, sales or insurance
proceeds received by Landlord or the Landlord Parties (but subject to the
foregoing limitation). “Landlord Parties” means, collectively, Landlord, its
partners, shareholders, officers, directors, employees, members, investment
advisors, or any successor in interest of any of them. Neither Landlord, nor any
of the Landlord Parties shall have any personal liability in connection with
this Lease, and Tenant hereby expressly waives and releases such personal
liability on behalf of itself and all persons claiming by, through or under
Tenant. The limitations of liability contained in this Paragraph 39 shall inure
to the benefit of Landlord’s and Landlord Parties’ present and future members,
managers, partners, beneficiaries, officers, directors, trustees, shareholders,
advisors, agents and employees, and their respective partners, heirs, successors
and assigns. Under no circumstances shall any present or future partner of
Landlord (if Landlord is a partnership), future member or manager of Landlord
(if Landlord is a limited liability company) or trustee or beneficiary of
Landlord (if Landlord or any partner or member of Landlord is a trust), have any
liability for the performance of Landlord’s obligations under this Lease.
Notwithstanding any contrary provision herein, neither Landlord nor any Landlord
Parties shall be liable under any circumstances for, and Tenant hereby waives
and releases Landlord and Landlord Parties from, all liability for punitive,
special or consequential damages arising under or in connection with this Lease,
including, but not limited to, loss of profits, loss of rents or other revenues,
loss of business opportunity, loss of goodwill, loss of use, or any other injury
or damage to, or interference with, Tenant’s business, in each case, however
occurring. The provisions of this paragraph shall apply only to Landlord and
Landlord Parties and shall not be for the benefit of any insurer. 40. FINANCIAL
STATEMENTS Within ten (10) days after Landlord’s request, Tenant shall deliver
to Landlord the then current audited financial statements of Tenant (including
interim periods following the end of the last fiscal year for which annual
statements are available), prepared or compiled by a certified public
accountant, including a balance sheet and profit and loss statement for the most
recent prior year, all prepared in accordance with generally accepted accounting
principles consistently applied. Notwithstanding the foregoing, Tenant shall
have no obligation to deliver any financial statements if Tenant is a publicly
traded entity or an entity that is otherwise required to file financial
statements with any governmental entity that are publicly available. 41. RULES
AND REGULATIONS Tenant shall comply, and shall cause Tenant’s Agents to comply,
with the rules and regulations attached hereto as Exhibit D, along with any
reasonable modifications, amendments and supplements thereto, and such
reasonable rules and regulations as Landlord may adopt in the future, from time
to time, for the orderly and proper operation of the Building and the Project
(collectively, the “Rules and Regulations”). The Rules and Regulations may
include, but shall not be limited to, regulation of the removal, storage and
disposal of Tenant’s refuse and other rubbish. The then-current Rules and
Regulations shall be binding upon Tenant upon delivery of a copy of them to
Tenant. Notwithstanding anything to the contrary contained in this paragraph, if
any future modification, amendment or supplement to the Rules or Regulations are
in conflict with any term, covenant or condition of this Lease, then this Lease
shall prevail, and, Tenant shall not be required to comply and such future
modification, amendment or supplement to the 57



--------------------------------------------------------------------------------



 
[ex104066.jpg]
Rules or Regulations which unreasonably interferes with Tenant’s use of the
Premises or Tenant’s parking rights or materially increase the obligations or
decrease the rights of Tenant under this Lease. Landlord shall not be
responsible to Tenant for the failure of any other person to observe and abide
by any of said Rules and Regulations. The Rules and Regulations shall be
uniformly applied without discrimination; provided, however, that nothing
contained herein shall prevent Landlord from waiving any of the Rules and
Regulations for individual tenants in the exercise of its good faith business
judgment, any such waiver shall not waive the applicability or enforceability of
such rule or regulation as to any other tenant. 42. MORTGAGEE PROTECTION (a)
Modifications for Lender. If, in connection with obtaining financing for the
Project or any portion thereof, Landlord’s lender shall request reasonable
modifications to this Lease as a condition to such financing, Tenant shall not
unreasonably withhold, condition or delay its consent to such modifications,
provided such modifications do not materially adversely affect Tenant’s rights
or materially increase Tenant’s obligations under this Lease. (b) Rights to
Cure. Tenant shall give to any trust deed or mortgage holder (“Holder”), by a
method provided for in Paragraph 33 above, at the same time as it is given to
Landlord, a copy of any notice of default given to Landlord, provided that prior
to such notice Tenant has been notified, in writing, (by way of notice of
assignment of rents and leases, or otherwise) of the address of such Holder.
Tenant further agrees that if Landlord shall have failed to cure such default
within the time provided for in this Lease, then the Holder shall have an
additional reasonable period within which to cure such default, or if such
default cannot be cured without Holder pursuing its remedies against Landlord,
then such additional time as may be necessary to commence and complete
proceedings to appoint a receiver, provided Holder commences and thereafter
diligently pursues the remedies necessary to cure such default (including, but
not limited to, commencement of foreclosure proceedings, if necessary to effect
such cure), in which event this Lease shall not be terminated. 43. PARKING (a)
Subject to Tenant’s compliance with Landlord’s parking rules and regulations
from time to time in effect, Tenant shall have a license to use for the parking
of its employees’ and Visitors’ standard size passenger automobiles, small
pick-up trucks, vans and SUVs the number of parking spaces determined as
provided in the Basic Lease Information in the Parking Areas. Tenant’s allocated
spaces shall be non-exclusive and undesignated; provided however, Landlord shall
designate a minimum of five (5) spaces as “Visitor.” The initial location of
such designated spaces shall be as shown on Exhibit E, subject to relocation by
Landlord to a mutually reasonably approved location within reasonable proximity
to the Building. Landlord shall not be required to enforce Tenant’s right to use
such parking spaces, and the number of parking spaces allocated to Tenant shall
be reduced on a proportionate basis if any of the parking spaces in the Parking
Areas are taken or otherwise eliminated as a result of any Condemnation (as
hereinafter defined) or casualty event affecting such Parking Areas or any
modifications made by Landlord to such Parking Areas required by applicable Law.
All spaces will be on a first-come, first-served basis in common with other
tenants of and Visitors to the Project. Tenant’s license to use such parking
spaces shall be subject to such terms, conditions, rules and regulations as
Landlord or the 58



--------------------------------------------------------------------------------



 
[ex104067.jpg]
operator of the Parking Area may impose from time to time, but without the
imposition of a parking charge. (b) Each vehicle shall, at Landlord’s option,
bear a permanently affixed and visible identification sticker provided by
Landlord. Tenant shall not and shall not permit its Agents to park any vehicles
in locations other than those specifically designated by Landlord for Tenant’s
use. The license granted hereunder is for self-service parking only and does not
include additional rights or services. Neither Landlord nor its Agents shall be
liable for: (i) loss or damage to any vehicle or other personal property parked
or located upon or within such parking spaces or any Parking Areas whether
pursuant to this license or otherwise and whether caused by fire, theft,
explosion, strikes, riots or any other cause whatsoever; or (ii) injury to or
death of any person in, about or around such parking spaces or any Parking Areas
or any vehicles parking therein or in proximity thereto whether caused by fire,
theft, assault, explosion, riot or any other cause whatsoever, and Tenant hereby
waives any claim for or in respect to the above and against all claims or
liabilities arising out of loss or damage to property or injury to or death of
persons, or both, relating to any of the foregoing. Except in connection with an
assignment of this Lease, Tenant shall not assign any of its rights hereunder
and if an attempted assignment is made, it shall be void. (c) Tenant recognizes
and agrees that visitors, clients and/or customers (collectively “Visitors”) to
the Project and the Premises must park automobiles or other vehicles only in
areas designated by Landlord from time to time as being for the use of such
Visitors, and Tenant shall ask its Visitors to park only in the areas designated
by Landlord from time to time for the use of Tenant’s Visitors. Tenant shall ask
its Visitors to comply with and abide by Landlord’s or Landlord’s parking
operator’s rules and regulations governing the use of such Visitors’ parking.
(d) If any tax, surcharge or fee is at any time imposed by any governmental
authority upon or with respect to parking or vehicles parking in the parking
spaces referred to herein, Tenant shall pay such tax, surcharge or fee as
Additional Rent, such payments to be made in advance and from time to time as
required by Landlord (except that they shall be paid monthly with Base Rent
payments if permitted by the governmental authority). 44. ENTIRE AGREEMENT; NO
ORAL MODIFICATION; JOINT AND SEVERAL LIABILITY This Lease, including the
Exhibits and any Addenda attached hereto, which are hereby incorporated herein
by this reference, contains the entire agreement of the parties hereto, and no
representations, inducements, promises or agreements, oral or otherwise, between
the parties, not embodied herein or therein, shall be of any force and effect.
This Lease may not be changed orally, and no amendment or modification of this
Lease shall be binding or valid unless expressed in writing and executed and
delivered by Landlord and Tenant in the same manner as the execution of this
Lease. 45. INTEREST Any installment of Rent and any other sum due from Tenant
under this Lease which is not received by Landlord within three (3) days from
when the same is due shall bear interest from 59



--------------------------------------------------------------------------------



 
[ex104068.jpg]
the date such payment was originally due under this Lease until paid at the
lesser of (a) eight percent (8%) per annum or (b) an annual rate equal to the
maximum rate of interest permitted by applicable Laws. Payment of such interest
shall not excuse or cure any Default by Tenant. In addition, Tenant shall pay
all costs and attorneys’ fees incurred by Landlord in collection of such
amounts. 46. GOVERNING LAW; CONSTRUCTION This Lease shall be construed and
interpreted in accordance with the laws of state in which the Premises are
located. The parties acknowledge and agree that no rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
be employed in the interpretation of this Lease, including the Exhibits and any
Addenda attached hereto. All captions in this Lease are for reference only and
shall not be used in the interpretation of this Lease. Whenever required by the
context of this Lease, the singular shall include the plural, the masculine
shall include the feminine, and vice versa. If any provision of this Lease is
finally determined by a court of competent jurisdiction or by arbitration, to be
illegal or unenforceable, such determination shall not affect any other
provision of this Lease, and all such other provisions shall remain in full
force and effect. 47. REPRESENTATIONS AND WARRANTIES OF TENANT Tenant (and, if
Tenant is a corporation, partnership, limited liability company or other legal
entity, such corporation, partnership, limited liability company or entity)
hereby makes the following representations and warranties, each of which is
material and being relied upon by Landlord, is true in all respects as of the
date of this Lease, and shall survive the expiration or earlier termination of
this Lease. (a) If Tenant is an entity, Tenant is duly organized, validly
existing and in good standing under the laws of the state of its organization,
and is qualified to do business in the state in which the Premises are located,
and the persons executing this Lease on behalf of Tenant have the full right and
authority to execute this Lease on behalf of Tenant and to bind Tenant without
the consent or approval of any other person or entity. Tenant has full power,
capacity, authority and legal right to execute and deliver this Lease and to
perform all of its obligations hereunder. This Lease is a legal, valid and
binding obligation of Tenant, enforceable in accordance with its terms. (b)
Tenant has not (1) made a general assignment for the benefit of creditors, (2)
filed any voluntary petition in bankruptcy or suffered the filing of an
involuntary petition by any creditors, (3) suffered the appointment of a
receiver to take possession of all or substantially all of its assets, (4)
suffered the attachment or other judicial seizure of all or substantially all of
its assets, (5) admitted in writing its inability to pay its debts as they come
due, or (6) made an offer of settlement, extension or composition to its
creditors generally. (c) (i)Tenant is not in violation of any Anti-Terrorism
Law; (ii) As of the date hereof, Tenant is not: (A) conducting any business or
engaging in any transaction or dealing with any Prohibited Person, or any
“forbidden entity” (as defined in Illinois Public Act 094-0079), 60



--------------------------------------------------------------------------------



 
[ex104069.jpg]
including the governments of Cuba, Iran, Sudan, North Korea and Syria and,
including the making or receiving of any contribution of funds, goods or
services to or for the benefit of any Prohibited Person or forbidden entity; (B)
dealing in, or otherwise engaging in any transaction relating to, any property
or interests in property blocked pursuant to Executive Order No. 13224; or (C)
engaging in or conspiring to engage in any transaction that evades or avoids, or
has the purpose of evading or avoiding, or attempts to violate any of the
prohibitions set forth in, any Anti-Terrorism Law; and (iii) neither Tenant nor
any of its affiliates, officers, or directors, as applicable, is a Prohibited
Person. If at any time any of these representations becomes false, then it shall
be considered a material Default under this Lease. As used herein,
“Anti-Terrorism Law” is defined as any law relating to terrorism, anti-
terrorism, money-laundering or anti-money laundering activities, including, but
not limited to, the United States Bank Secrecy Act, the United States Money
Laundering Control Act of 1986, Executive Order No. 13224, Title 3 of the USA
Patriot Act, Illinois Public Act 094-0079, and any regulations promulgated under
any of them. As used herein “Executive Order No. 13224” is defined as Executive
Order No. 13224 on Terrorist Financing effective September 24, 2001, and
relating to “Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism”, as may be amended from time
to time. “Prohibited Person” is defined as (i) a person or entity that is listed
in the Annex to Executive Order No. 13224, or a person or entity owned or
controlled by an entity that is listed in the Annex to Executive Order No.
13224; (ii) a person or entity with whom Landlord is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law; or (iii) a
person or entity that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control at its official website or at any replacement
website or other official publication of such list. “USA Patriot Act” is defined
as the “Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001” (Public Law 107-56),
as may be amended from time to time. 48. NAME OF BUILDING; NAME OF FABIAN COURT
If Landlord chooses to change the name or address of the Building and/or the
Project, such change shall not affect in any way Tenant’s obligations under this
Lease, and, except for the name or address change, all terms and conditions of
this Lease shall remain in full force and effect. Tenant agrees further that
such name or address change shall not require a formal amendment to this Lease,
but shall be effective upon Tenant’s receipt of written notification from
Landlord of said change. Landlord will support and reasonably cooperate, at no
cost to Landlord, with Tenant’s efforts to rename Fabian Court to a name
mutually approved by Landlord and Tenant, which approval by Landlord shall not
be unreasonably withheld, conditioned or delayed. 61



--------------------------------------------------------------------------------



 
[ex104070.jpg]
49. SECURITY (a) While Landlord may in its sole and absolute discretion engage
security personnel to patrol the Building or the Project, Landlord is not
obligated to do so, and is not providing any security services for the Premises.
Landlord shall not be liable to Tenant for, and Tenant waives any claim against
Landlord with respect to, any bodily injury, loss by theft or any other damage
suffered or incurred by Tenant or Tenant’s Agents in connection with any
unauthorized entry into the Premises or any other breach of security with
respect to the Premises, the Building or the Project. (b) Tenant hereby agrees
to the exercise by Landlord and Landlord’s Agents, within their sole discretion,
of such security measures as, but not limited to, the evacuation of the
Premises, the Building or the Project for cause, suspected cause or for drill
purposes, the denial of any access to the Premises, the Building or the Project,
and other similarly related actions that it deems necessary to prevent any
threat of property damage or bodily injury. In the event of the exercise by
Landlord or Landlord’s Agents of any such security measures, Landlord shall
endeavor to notify Tenant's Director of Facilities of such measures as soon as
is reasonably possible under the circumstances. The exercise of such security
measures by Landlord and Landlord’s Agents, and the resulting interruption of
service and cessation of Tenant’s business, if any, shall not be deemed an
eviction or disturbance of Tenant’s use and possession of the Premises, or any
part thereof, or render Landlord or Landlord’s Agents liable to Tenant for any
resulting damages or relieve Tenant from Tenant’s obligations under this Lease.
50. GOVERNING LAW; WAIVER OF TRIAL BY JURY; JUDICIAL REFERENCE; CONSENT TO
VENUE. (a) This Lease shall be construed and enforced in accordance with the
Laws of the State of California. (b) THE PARTIES HEREBY WAIVE, TO THE FULLEST
EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY LITIGATION ARISING
OUT OF OR RELATING TO THIS LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT,
TENANT’S USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM FOR INJURY OR DAMAGE
OR ANY EMERGENCY OR STATUTORY REMEDY. IF THE JURY WAIVER PROVISIONS OF THIS
PARAGRAPH 51 ARE NOT ENFORCEABLE UNDER CALIFORNIA LAW, THEN THE FOLLOWING
PROVISIONS SHALL APPLY: (c) It is the desire and intention of the parties to
agree upon a mechanism and procedure under which controversies and disputes
arising out of this Lease or related to the Premises will be resolved in a
prompt and expeditious manner. Accordingly, except with respect to actions for
unlawful or forcible detainer or with respect to the prejudgment remedy of
attachment, any action, proceeding or counterclaim brought by either party
hereto against the other (and/or against its officers, directors, employees,
agents or subsidiaries or affiliated entities) on any matters arising out of or
in any way connected with this Lease, Tenant’s use or occupancy of the Premises
and/or any claim of injury or damage, whether sounding in contract, tort, or
otherwise, shall be heard and resolved by a referee under the provisions of the
California Code of Civil Procedure, Sections 638 — 645.1, inclusive (as same may
be amended, or any successor statute(s) thereto) (the “Referee Sections”). Any
fee to initiate the judicial reference proceedings 62



--------------------------------------------------------------------------------



 
[ex104071.jpg]
and all fees charged and costs incurred by the referee shall be paid by the
party initiating such procedure (except that if a reporter is requested by
either party, then a reporter shall be present at all proceedings where
requested and the fees of such reporter – except for copies ordered by the other
parties – shall be borne by the party requesting the reporter); provided
however, that allocation of the costs and fees, including any initiation fee, of
such proceeding shall be ultimately determined in accordance with Paragraph 27
above. The venue of the proceedings shall be in the county in which the Premises
are located. Within ten (10) days after receipt by any party of a written
request to resolve any dispute or controversy pursuant to this Paragraph 51(c),
the parties shall agree upon a single referee who shall try all issues, whether
of fact or law, and report a finding and judgment on such issues as required by
the Referee Sections. If the parties are unable to agree upon a referee within
such ten (10) day period, then any party may thereafter file a lawsuit in the
county in which the Premises are located for the purpose of appointment of a
referee under the Referee Sections. If the referee is appointed by the court,
the referee shall be a neutral and impartial retired judge with substantial
experience in the relevant matters to be determined, from Jams/Endispute, Inc.,
the American Arbitration Association or similar mediation/arbitration entity.
The proposed referee may be challenged by any party for any of the grounds
listed in the Referee Sections. The referee shall have the power to decide all
issues of fact and law and report his or her decision on such issues, and to
issue all recognized remedies available at law or in equity for any cause of
action that is before the referee, including an award of attorneys’ fees and
costs in accordance with this Lease. The referee shall not, however, have the
power to award punitive damages, nor any other damages that are not permitted by
the express provisions of this Lease, and the parties hereby waive any right to
recover any such damages. The parties shall be entitled to conduct all discovery
as provided in the California Code of Civil Procedure, and the referee shall
oversee discovery and may enforce all discovery orders in the same manner as any
trial court judge, with rights to regulate discovery and to issue and enforce
subpoenas, protective orders and other limitations on discovery available under
California Law. The reference proceeding shall be conducted in accordance with
California Law (including the rules of evidence), and in all regards, the
referee shall follow California Law applicable at the time of the reference
proceeding. The parties shall promptly and diligently cooperate with one another
and the referee, and shall perform such acts as may be necessary to obtain a
prompt and expeditious resolution of the dispute or controversy in accordance
with the terms of this Paragraph 51(c). In this regard, the parties agree that
the parties and the referee shall use best efforts to ensure that (i) discovery
be conducted for a period no longer than six (6) months from the date the
referee is appointed, excluding motions regarding discovery, and (ii) a trial
date be set within nine (9) months of the date the referee is appointed. In
accordance with Section 644 of the California Code of Civil Procedure, the
decision of the referee upon the whole issue must stand as the decision of the
court, and upon the filing of the statement of decision with the clerk of the
court, or with the judge if there is no clerk, judgment may be entered thereon
in the same manner as if the action had been tried by the court. Any decision of
the referee and/or judgment or other order entered thereon shall be appealable
to the same extent and in the same manner that such decision, judgment, or order
would be appealable if rendered by a judge of the superior court in which venue
is proper hereunder. The referee shall in his/her statement of decision set
forth his/her findings of fact and conclusions of law. The parties intend this
general reference agreement to be specifically enforceable in accordance with
the Code of Civil Procedure. Nothing in this Paragraph 51(c) shall prejudice the
right of any party to obtain provisional relief or other equitable remedies from
a court of competent 63



--------------------------------------------------------------------------------



 
[ex104072.jpg]
jurisdiction as shall otherwise be available under the Code of Civil Procedure
and/or applicable court rules. (d) IN ADDITION, IN ANY ACTION OR PROCEEDING
ARISING HEREFROM, LANDLORD AND TENANT HEREBY CONSENT TO (i) THE JURISDICTION OF
ANY COMPETENT COURT WITHIN THE STATE OF CALIFORNIA, AND (ii) SERVICE OF PROCESS
BY ANY MEANS AUTHORIZED BY CALIFORNIA LAW. (e) The provisions of this Paragraph
50 shall survive the expiration or earlier termination of this Lease. 51.
RECORDATION Neither this Lease, nor any memorandum, affidavit or other writing
with respect thereto, shall be recorded by Tenant or by anyone acting through,
under or on behalf of Tenant, and any recording thereof shall make this Lease
null and void at Landlord’s election. 52. RIGHT TO LEASE Landlord reserves the
absolute right to effect such other tenancies in the Project as Landlord in the
exercise of its sole judgment shall determine to best promote the interest of
the Project. Tenant does not rely on the fact, nor does Landlord represent, that
any specific tenant or type or number of tenants shall, during the Term, occupy
or not occupy any space in the Project. 53. FORCE MAJEURE Any prevention, delay
or stoppage due to strikes, lockouts, labor disputes, acts of God, inability to
obtain services, labor, or materials or reasonable substitutes therefor,
governmental actions, civil commotions, fire or other casualty, and other causes
beyond the reasonable control of the party obligated to perform, except with
respect to the obligations imposed with regard to Rent and other charges to be
paid by Tenant pursuant to this Lease (collectively, “Force Majeure”),
notwithstanding anything to the contrary contained in this Lease, shall excuse
the performance of such party for a period equal to any such prevention, delay
or stoppage, and therefore, if this Lease specifies a time period for
performance of an obligation of either party, that time period shall be extended
by the period of any delay in such party’s performance caused by Force Majeure.
54. QUIET ENJOYMENT Landlord covenants, in lieu of any implied covenant of quiet
possession or quiet enjoyment, that so long as Tenant is in compliance with the
covenants and conditions set forth in this Lease, Tenant shall have the right to
quiet enjoyment of the Premises without hindrance or interference from Landlord
or those claiming through Landlord, subject to the covenants and conditions set
forth in this Lease and to the rights of any Superior Lessors and Superior
Mortgagees. 55. ACCEPTANCE This Lease shall only become effective and binding
upon full execution hereof by Landlord and delivery of a signed copy to Tenant.
No contractual or other rights shall exist between 64



--------------------------------------------------------------------------------



 
[ex104073.jpg]
Landlord and Tenant with respect to the Premises until both have executed and
delivered this Lease, notwithstanding that deposits have been received by
Landlord and notwithstanding that Landlord has delivered to Tenant an unexecuted
copy of this Lease. Further, if Tenant fails to deliver to Landlord any Security
Deposit and/or Prepaid Rent within five (5) business days after the due date
specified herein, Landlord may elect to terminate this Lease by giving written
notice of such termination to Tenant at any time prior to Landlord’s receipt of
any required Security Deposit and Prepaid Rent. The submission of this Lease to
Tenant shall be for examination purposes only, and does not and shall not
constitute a reservation of or an option for Tenant to lease or otherwise create
any interest on the part of Tenant in the Premises. 56. NO SETOFF This Lease
shall be construed as though the covenants herein between Landlord and Tenant
are independent, and, except as otherwise provided herein, Tenant shall not be
entitled to any setoff, offset, abatement or deduction of Rent if Landlord fails
to perform its obligations hereunder. 57. OPTIONS TO EXTEND (a) Grant of
Extension Option. Subject to the terms and conditions set forth in this
Paragraph 57, Landlord hereby grants Tenant two (2) successive options (each, an
"Extension Option") to extend the Term of this Lease for an additional period of
five (5) years (the "Extension Term"). (i) An Extension Option may be exercised
only by Tenant giving Landlord irrevocable and unconditional written notice (the
"Option Notice") thereof not less than one hundred eighty (180) days or more
than two hundred seventy (270) days prior to the date on which the Extension
Term will commence, the time of such exercise being of the essence. The Option
Notice must be given as provided in Paragraph 33 above. (ii) An Extension Option
may be exercised with respect to the entire Premises or with respect to any
individual full floors of the Premises then leased by Tenant; provided, however
in order for Tenant to exercise for less than the entire Premises, the Option
Notice must expressly reference that the Extension Option is being exercised for
less than the entire Premises and must identify which full floors are the
subject of such exercise (in which case, references in this Paragraph 57 to the
Premises, shall mean the portion of the Premises that is subject to the
Extension Term, as context requires). (iii) Tenant's possession of the Premises
during an Extension Term shall be upon all of the terms and conditions contained
in this Lease, except as follows: (A) The Base Rent payable during the Extension
Term shall be the Prevailing Market Rate (as defined below) of the Premises as
of the commencement of the Extension Term. (B) If the second Extension Option is
exercised, then there shall be no further extension options. 65



--------------------------------------------------------------------------------



 
[ex104074.jpg]
(C) Tenant shall accept the Premises during an Extension Term in their then
existing condition, without any obligation of Landlord to re-paint, re-carpet,
remodel, or otherwise alter the Premises, or to provide a tenant improvement
allowance. (D) During an Extension Term, the Base Year respecting the Premises
shall be adjusted to the calendar year in which the Extension Term commences.
(b) Prevailing Market Rate. As used in this Lease, the phrase "Prevailing Market
Rate" means the amount that a landlord under no compulsion to lease the
Premises, and a tenant under no compulsion to lease the Premises, would agree
upon at arm's length as Base Rent for the Premises for the Extension Term, as of
the commencement of the Extension Term. The Prevailing Market Rate shall be
based upon non-sublease, non-encumbered, non-equity lease transactions in the
Building and in Comparable Buildings ("Comparison Leases"), and may include
annual or other periodic increases. Rental rates payable under Comparison Leases
shall be adjusted to account for variations between this Lease and the
Comparison Leases with respect to: (i) the length of the Extension Term compared
to the lease term of the Comparison Leases; (ii) rental structure, including
additional rent, and taking into consideration any "base year" or "expense
stops"; (iii) the size of the Premises compared to the size of the premises
under the Comparison Leases; (iv) utility, location, floor levels, views and
efficiencies of the floor(s) of the Premises compared to the premises under the
Comparison Leases; (v) the age and quality of construction of the Building; (vi)
the value of existing leasehold improvements to Tenant; and (vii) the financial
condition and credit history of Tenant compared to the tenants under the
Comparison Leases. In determining the Prevailing Market Rate, no consideration
shall be given to (A) whether Landlord or the landlords under Comparison Leases
are paying real estate brokerage commissions in connection with Tenant's
exercise of the Extension Option or in connection with the Comparison Leases,
(B) moving allowances paid, and (C) the value of any improvements or alterations
paid for by Tenant. For purposes of this Article, “Comparable Buildings” means
Class A office buildings in the Pleasanton Area with similar amenities. If
Tenant properly notifies Landlord of exercise of the Extension Option, Landlord
and Tenant shall thereafter negotiate in good faith in an attempt to agree upon
the Prevailing Market Rate for the Extension Term. If Landlord and Tenant are
able to agree upon the Prevailing Market Rate within thirty (30) days following
Landlord's receipt of Tenant's Option Notice ("Outside Agreement Date"), then
such agreement shall constitute a determination of Prevailing Market Rate for
purposes of this Paragraph. If Landlord and Tenant are unable to agree upon the
Prevailing Market Rate by the Outside Agreement Date, the Prevailing Market Rate
shall be determined in accordance with the arbitration procedure set forth in
subparagraph (c) below. (c) Arbitration Procedure. The parties shall appoint
arbitrators and the arbitrators shall determine the Prevailing Market Rate in
accordance with the following procedure: (i) Within thirty (30) days following
the Outside Agreement Date, Landlord and Tenant shall each appoint an arbitrator
who shall be a licensed California real estate broker having significant
experience in leasing suburban office space in the Pleasanton area for at least
the immediately preceding ten (10) years prior to such appointment. The two
arbitrators so appointed shall jointly attempt to agree upon the Prevailing
Market Rate. If the arbitrators are unable to agree within forty-five (45) days
after appointment of the last appointed arbitrator, then 66



--------------------------------------------------------------------------------



 
[ex104075.jpg]
within ten (10) days after expiration of such forty-five (45) period, the
arbitrators shall meet and concurrently deliver to each other their respective
written determinations of the Prevailing Market Rate for the Extension Term
supported by the reasons therefor, and promptly deliver copies of their
determinations to Landlord and Tenant. If the higher of such determinations is
not more than one hundred five percent (105%) of the lower, then the Prevailing
Market Rate shall be the average of the two determinations. Otherwise, the
Prevailing Market Rate shall be determined by a third arbitrator as set forth
below. (ii) The two arbitrators shall appoint a third arbitrator, having the
qualifications stated above, and shall notify the parties of the identity of
such third arbitrator. If the two arbitrators are unable to agree upon a third
arbitrator within twenty (20) days, either party may, upon not less than five
(5) days' written notice to the other party, apply to the American Arbitration
Association for the appointment of a third arbitrator meeting the qualifications
stated above, and in the event of the failure, refusal or inability of such
entity to act, then either party may apply to the presiding judge for Alameda
County, for the appointment of such arbitrator, and the other party shall not
raise any question as to the court's full power and jurisdiction to entertain
the application and make the appointment. (iii) Within forty-five (45) days
after submission of the matter to the third arbitrator, the third arbitrator
shall select the determination by either Landlord's arbitrator or Tenant's
arbitrator as the Prevailing Market Rate and shall notify Landlord and Tenant
thereof. The third arbitrator, if he or she so elects, may conduct a hearing, at
which Landlord and Tenant and their respective arbitrators may make supplemental
oral and/or written presentations, with an opportunity for rebuttal by the other
party and its representatives and for questioning by the third arbitrator. No ex
parte communications shall be permitted between the third arbitrator and
Landlord or Tenant until after the third arbitrator has made his or her
determination. The third arbitrator shall be limited solely to the issue of
whether the determination by Landlord's arbitrator or Tenant's arbitrator is
closest to the actual Prevailing Market Rate and shall have no right to propose
a middle ground or to modify either of the two determinations or the provisions
of this Lease. The decision of the third arbitrator shall be final and binding
upon Landlord and Tenant, and may be enforced in accordance with the provisions
of California law. (iv) If either Landlord or Tenant fails to appoint an
arbitrator within the time period specified hereinabove, the arbitrator
appointed by one of them shall reach a decision, notify Landlord and Tenant
thereof, and such arbitrator's decision shall be binding upon Landlord and
Tenant. In the event of the failure, refusal or inability of an arbitrator to
act, a successor shall be appointed in the same manner as the original
arbitrator. (v) Each party shall pay the costs and fees of the arbitrator
appointed by such party. The costs and fees of the third arbitrator, if
applicable, shall be paid one-half by Landlord and one-half by Tenant. (d)
General Provisions. The following general provisions shall apply to the
Extension Option. 67



--------------------------------------------------------------------------------



 
[ex104076.jpg]
(i) If Tenant properly exercises the Extension Option, once the Base Rent
payable during the Extension Term is determined, the parties shall promptly
execute an amendment to this Lease extending the Term and stating the amount of
the Base Rent. (ii) If the amount of the Prevailing Market Rate is not known as
of the commencement of the Extension Term, Tenant shall pay Base Rent at the
rate applicable to the last month of the original Lease term or immediately
prior Extension Term, as applicable, until the amount of the Prevailing Market
Rate is determined. When such determination is made, Landlord shall credit any
overpayment against Tenant's next installment of Base Rent, or Tenant shall pay
any deficiency to Landlord within thirty (30) days after demand. (iii) Subject
to the provisions of this Paragraph 57, after exercise of the Extension Option,
the Expiration Date shall be the last day of the Extension Term, and all
references in this Lease to the Term shall be deemed to refer to the Term as
extended, unless the context clearly provides to the contrary. (iv)
Notwithstanding anything to the contrary contained herein, Tenant's Extension
Option shall, at Landlord's election, be null and void if Tenant is in Default
under this Lease at the time of commencement of the Extension Term. (v) If
Tenant shall fail to properly exercise the Extension Option, the Extension
Option shall terminate and be of no further force and effect. If this Lease
shall terminate for any reason, then immediately upon such termination, the
Extension Option shall simultaneously terminate and become null and void. (vi)
The Extension Option is personal to, and may be exercised only by, the original
Tenant named under this Lease and any transferee following a Permitted Transfer
(a “Permitted Transferee”). No assignee or subtenant (other than a Permitted
Transferee) shall have any right to exercise the Extension Option. 58. PROJECT
AMENITIES Subject to such charges, policies, requirements, hours of operation,
rules and regulations as shall established by Landlord, from time to time, in
its reasonable discretion, Tenant’s employees shall have the right to utilize
the common amenities located at the Project, from time to time, including,
without limitation, the fitness center and conference center being constructed
by Landlord on the first floor of the Building. Landlord shall complete
construction of such fitness center and conference center no later than December
1, 2020 and shall thereafter promptly open, and operate such amenities for the
occupants of the Project throughout the entire Lease Term, as extended, in a
manner generally consistent with the standards applicable such similar amenities
provided by institutional owners of Comparable Buildings. In addition, Landlord
shall consult with Tenant and Tenant shall have design input connection with any
outdoor amenity space servicing the Building. Tenant acknowledges that the
provisions of this Section shall not be deemed to be a representation by
Landlord that Landlord shall continuously maintain any such Project amenities
throughout the Term (as the same may be extended) and Landlord shall have the
right, at Landlord’s reasonable discretion, to expand, contract, eliminate or
otherwise modify any of the same. No expansion, contraction, elimination,
unavailability or modification of any 68



--------------------------------------------------------------------------------



 
[ex104077.jpg]
such facilities, and no termination of or interference with Tenant’s rights to
use such amenities, shall entitle Tenant to an abatement or reduction in Rent or
constitute a constructive eviction or an event of default by Landlord under the
Lease. Landlord shall use reasonable efforts while conducting any of the
foregoing activities to minimize any interference with Tenant’s use of the
Premises and the Parking Areas. Notwithstanding the foregoing, if Landlord makes
any alterations pursuant to its rights under this Paragraph 58, Landlord agrees
that such alterations shall not unreasonably interfere with Tenant’s use of, or
access to, the Premises. 59. MISCELLANEOUS The words “include,” “includes,” and
“including” shall be deemed to be followed by the phrase “but not limited to”
and lists following such words shall not be interpreted to be exhaustive or
limited to items of the same type as those enumerated. The word “days” means
calendar days, except if the last day for performance occurs on a Saturday,
Sunday or legal holiday, then the next succeeding business day shall be the last
day for performance. The phrase “business days” means Monday through Friday,
excluding holidays. Should Landlord be advised by counsel that any part of the
payments by Tenant to Landlord under this Lease may be characterized as
unrelated business income under the United States Internal Revenue Code and its
regulations, Tenant agrees that this Lease may be modified as may be required to
avoid such characterization as unrelated business income, and agrees to execute
whatever documents are reasonably required therefor and to deliver the same to
Landlord within ten (10) business days following a request therefor; provided,
however, that any such modification shall not increase any expense payable by
Tenant hereunder or in any other way materially and adversely change the rights
and obligations of Tenant hereunder. Signatures Appear on Following Page 69



--------------------------------------------------------------------------------



 
[ex104078.jpg]
IN WITNESS WHEREOF, Landlord and Tenant have executed and delivered this Lease
as of the Lease Date specified in the Basic Lease Information. LANDLORD: 6200
STONERIDGE MALL ROAD INVESTORS, LLC, a Delaware limited liability company By:
TPF Equity REIT Operating Partnership LP, a Delaware limited partnership, its
sole member By: TPF Equity REIT Operating Partnership GP LLC, a Delaware limited
liability company, its general partner By: /s/ Carl Pierce . Name: Carl Pierce
Title: Executive Director By: /s/ Scott Mullen . Name: Scott Mullen Title:
Director - Asset Management TENANT: 10X GENOMICS, INC., a Delaware corporation
By: /s/ Justin McAnear . Name: Justin McAnear Title: Chief Financial Officer By:
/s/ Serge Saxonov . Name: Serge Saxonov Title: Chief Executive Officer 70



--------------------------------------------------------------------------------



 
[ex104079.jpg]
EXHIBIT A DIAGRAM OF EACH SUITE [Schematics] A–1



--------------------------------------------------------------------------------



 
[ex104080.jpg]
EXHIBIT B TENANT IMPROVEMENTS WORK LETTER This Tenant Improvements Work Letter
shall set forth the terms and conditions relating to the construction of
improvements to the Premises. This Tenant Work Letter is essentially organized
chronologically and addresses the issues of the construction within the
Premises, in sequence, as such issues will arise during such construction. All
references in this Tenant Work Letter to Paragraphs of “this Lease” shall mean
the relevant portions of the Lease, and all references in this Tenant Work
Letter to Sections of “this Tenant Work Letter” shall mean the relevant portions
of Sections 1 through 5 of this Tenant Work Letter. Landlord acknowledges that
Tenant may construct the Tenant Improvements in separate phases designated by
Tenant (each, a “Phase”) (e.g., construction of the Tenant Improvements in each
Suite may occur at times other than the construction of the Tenant Improvements
in other Suites, or, Tenant may construct its laboratory improvements in a
separate phase or install building equipment, such as rooftop equipment, and
related connection in one phase and/or as part of the Tenant Improvements for a
one or more Suites). Accordingly, for the avoidance of doubt, references herein
to the Premises, shall mean those Suite(s) that have been delivered to Tenant,
from time- to-time, and the procedures below shall apply separately as to each
Phase. 1. DELIVERY CONDITION Subject to the terms of Paragraph 10(b) of the
Lease and the terms of this Work Letter, Tenant shall be deemed to have accepted
each Suite on the Delivery Date therefore in its then AS IS condition. 2. TENANT
IMPROVEMENTS 2.1 Tenant Allowances. Tenant shall be entitled to a tenant
improvement allowance (the “Tenant Improvement Allowance”) in the amount of
Seventy Dollars ($70.00) for each rentable square foot of the entire Premises
($10,160,850), for the costs relating to the design (including consultant and
project management fees), permitting and construction of Tenant’s improvements
which are affixed to the Premises or the Building (collectively, the “Tenant
Improvements”) and for the “Tenant Improvement Allowance Items,” as that term is
defined in Section 2.2(a) below. Tenant may apply Tenant Improvement Allowance
towards the cost of any Tenant Improvement Allowance Items as such costs are
incurred and shall not be required to allocate the Tenant Improvement Allowance
proportionately among the Suites. In no event shall Landlord be obligated to
make disbursements pursuant to this Tenant Work Letter in a total amount which
exceeds the Tenant Improvement Allowance except as expressly provided in this
Work Letter. 2.2 Disbursement of the Tenant Improvement Allowance. (a) Tenant
Improvement Allowance Items. Except as otherwise set forth in this Tenant Work
Letter, the Tenant Improvement Allowance shall be disbursed by Landlord only for
the following items and costs (collectively the “Tenant Improvement Allowance
Items”) and, except as otherwise specifically and expressly provided in this
Tenant Work Letter, Landlord shall not deduct any other expenses from the Tenant
Improvement Allowance. The Tenant Improvement Allowance Items shall consist of:
B–1



--------------------------------------------------------------------------------



 
[ex104081.jpg]
(i) Payment of the fees and costs of the “Architect” and the “Engineers,” as
those terms are defined in Section 3.1 of this Tenant Work Letter, costs paid to
Tenant’s consultants in connection with the design, construction and move into
the Premises and all related design and construction costs, including the fees
and costs of Tenant’s project management consultants; (ii) The payment of plan
check, permit and license fees relating to construction of the Tenant
Improvements; (iii) The cost of construction of the Tenant Improvements,
including, without limitation, testing and inspection costs, and trash removal
costs, after hours utility usage, contractors’ fees and general conditions and
the purchase and installation of HVAC equipment and other equipment required to
supplement or enhance building systems or provide additional utilities or
services to the Premises; (iv) The cost of any changes to the Construction
Drawings or Tenant Improvements required by all applicable building codes; and
(v) any applicable sales and use taxes. (b) Disbursement of Tenant Improvement
Allowance. During the construction of each Phase of the Tenant Improvements,
Landlord shall make disbursements of the Tenant Improvement Allowance for the
benefit of Tenant and shall authorize the release of monies for the benefit of
Tenant as follows. (i) Periodic Disbursements. During the period from the
commencement of construction of the Tenant Improvements for any given Phase,
Tenant may make four (4) separate requests for disbursement of the Tenant
Improvement Allowance at such times as each Phase of the Tenant Improvements are
approximately twenty-five percent (25%) complete, fifty percent 50% complete,
seventy-five (75%) complete, and one hundred percent (100%) complete. In
connection with each such request for disbursement (a Submittal Request”),
Tenant shall deliver to Landlord: (A) a request for payment of the “Contractor,”
as that term is defined in Section 4.1 of this Tenant Work Letter, and/or to the
“Architect” and/or to the “Engineers,” as such terms are defined in Section 3.1
below, and/or to Tenant’s various consultants or other persons or entities
entitled to payment (or reimbursement to Tenant if Tenant has already paid the
Contractor or other person or entity entitled to payment), approved by Tenant,
in a form to be provided by Landlord, showing the schedule, by trade, of
percentage of completion of the Tenant Improvements in the Premises, detailing
the portion of the work completed; (B) invoices from all of Tenant’s Agents
(hereinafter defined) for labor rendered and materials delivered to the Premises
for the applicable payment period; (C) executed conditional mechanics’ lien
releases from all of Tenant’s Agents which shall substantially comply with the
appropriate provisions of California Civil Code Section 8132 or 8136; provided,
however, that with respect to fees and expenses of the Architect, Engineers, or
construction or project managers or other similar consultants, and/or any other
pre-construction items for which the payment scheme set forth in items (A)
through (C) above of this Tenant Work Letter and the provisions below regarding
retention, is not applicable (collectively, the “Non-Construction Allowance
Items”), Tenant shall only be required to deliver to Landlord on or before the
applicable Submittal Request, reasonable B–2



--------------------------------------------------------------------------------



 
[ex104082.jpg]
evidence of incurring the cost for the applicable Non-Construction Allowance
Items (unless Landlord has received a preliminary notice in connection with such
costs in which event conditional lien releases must be submitted in connection
with such costs); (D) written certification from the Architect or Tenant’s PM as
to the approximate percent completion of the Tenant Improvements, and (E) all
other information reasonably requested in good faith by Landlord. Tenant’s
request for payment shall be deemed Tenant’s acceptance and approval of the work
furnished and/or the materials supplied as set forth in Tenant’s payment request
vis-à- vis Landlord. Within thirty (30) days following the Submittal Request,
and assuming Landlord receives all of the information described in items (A)
through (E) above, Landlord shall deliver a check to Tenant made payable to the
Contractor, subcontractor, architect, engineer, consultant or supplier
designated by Tenant and/or a separate check to Tenant where Tenant has provided
evidence reasonably satisfactory to Landlord that Tenant has paid such
Contractor, subcontractor, architect, engineer, consultant or supplier in
payment of the amounts paid to date by Tenant for the Tenant Improvement
Allowance Items and as requested by Tenant, as set forth above in this Section
2.2(b)(i). In the event that Landlord or Tenant identifies any material non-
compliance with the Approved Construction Drawings, or substandard work,
Landlord or Tenant as appropriate shall be provided a detailed statement
identifying such material non-compliance or substandard work by the party
claiming the same, and Tenant shall cause such work to be corrected so that such
work is no longer substandard. Landlord’s payment of such amounts shall not be
deemed Landlord’s approval or acceptance of the work furnished or materials
supplied as set forth in Tenant’s payment request. If Tenant receives a check
payable to anyone other than solely to Tenant, Tenant may return such check to
Landlord and receive a replacement check made payable only to Tenant within ten
(10) business days, if Tenant provides the releases and evidence to the extent
required above to receive a check payable solely to Tenant. (ii) Other Terms.
Landlord shall only be obligated to make disbursements from the Tenant
Improvement Allowance to the extent costs are incurred by Tenant for Tenant
Improvement Allowance Items or are otherwise expressly permitted hereunder. For
avoidance of doubt, the amount of the Tenant Improvement Allowance requested by
Tenant for any Phase of the Tenant Improvements may exceed the portion of the
Tenant Improvement Allowance proportionate to any Suite. (c) Standard Tenant
Improvement Package. Landlord has established specifications (the
“Specifications”) for the Building standard components to be used in the
construction of the Tenant Improvements in the Premises, which Specifications
have been or shall be supplied to Tenant. The quality of Tenant Improvements
shall be equal to or of greater quality than the quality of the Specifications,
provided that the Tenant Improvements shall comply with certain Specifications
as designated by Landlord. Additionally, as part of the Tenant Improvements for
each Phase, Tenant shall cause to be installed separate meters or submeters
(e.g. E-Mon D-Mon or similar submeters) for any Suite(s) delivered to Tenant. 3.
CONSTRUCTION DRAWINGS 3.1 Selection of Architect/Construction Drawings. Tenant
shall retain a licensed architect (the “Architect”) to prepare the “Construction
Drawings,” as that term is defined in this Section 3. Tenant shall retain
engineering consultants (the “Engineers”) to prepare (i) all plans and
engineering working drawings relating to the mechanical, electrical, and
plumbing as B–3



--------------------------------------------------------------------------------



 
[ex104083.jpg]
approved by Landlord (which approval shall not be unreasonably withheld or
delayed), and (ii) all plans and engineering working drawings relating to the
fire life safety and sprinkler work as designated by Landlord; provided, that
such designated contractors are available at a reasonably competitive cost and
can perform its services in the time frame required by Tenant’s construction
schedule. The plans and drawings to be prepared by Architect and the Engineers
hereunder shall be known collectively as the “Construction Drawings.” All
Construction Drawings shall comply at a minimum with Landlord’s Specifications
and shall be in a drawing format reasonably acceptable to Landlord. Landlord’s
review of the Construction Drawings as set forth in this Section 3, shall be for
its sole purpose and shall not imply Landlord’s review of the same, or obligate
Landlord to review the same, for quality, design, code compliance or other like
matters. Accordingly, notwithstanding that any Construction Drawings are
reviewed by Landlord or its space planner, architect, engineers and consultants,
and notwithstanding any advice or assistance which may be rendered to Tenant by
Landlord or Landlord’s space planner, architect, engineers, and consultants,
Landlord shall have no liability whatsoever in connection therewith, except to
the extent that Landlord has specifically requested a modification to the
Construction Drawings as a condition to Landlord’s approval of the Construction
Drawings, and shall not be responsible for any omissions or errors contained in
the Construction Drawings, and Tenant’s waiver and indemnity set forth in this
Lease shall specifically apply to the Construction Drawings. Furthermore, Tenant
and Architect shall verify, in the field, the dimensions and conditions as shown
on the relevant portions of the base building drawings, and Tenant and Architect
shall be solely responsible for the same, and Landlord shall have no
responsibility in connection therewith. Each time Landlord is granted the right
to review, consent or approve the Construction Drawings or any component thereof
(collectively, “Consent”), such Consent shall not be unreasonably withheld,
conditioned or delayed. 3.2 Final Space Plan. In addition to the Tenant
Improvement Allowance, Tenant shall be entitled to a one-time allowance in the
amount of fifteen cents ($0.12) for each rentable square foot of the entire
Premises (i.e., $ 17,414.16) for costs relating to space planning. Tenant and
the Architect shall prepare the final space plan for the Tenant Improvements
(the “Final Space Plan”), and shall deliver the Final Space Plan to Landlord for
Landlord’s approval. The Final Space Plan shall show all corridors, internal and
external offices and partitions, and exiting. Landlord shall, within five (5)
business days after Landlord’s receipt of the Final Space Plan (i) approve the
Final Space Plan, (ii) approve the Final Space Plan subject to specified
conditions to be complied with when the Final Working Drawings are submitted by
Tenant to Landlord, or (iii) reasonably disapprove the Final Space Plan. If
Landlord disapproves the Final Space Plan, Tenant may resubmit the Final Space
Plan to Landlord at any time, and Landlord shall approve or disapprove of the
resubmitted Final Space Plan, based upon the criteria set forth in this Section
3.2, within five (5) business days after Landlord receives such resubmitted
Final Space Plan. Such procedures shall be repeated until the Final Space Plan
is approved. The Final Space Plan may be provided by Tenant to Landlord in one
or more stages and at one or more times and the time periods set forth herein
shall apply to each portion submitted. At the time Landlord approves the Final
Space Plan, Landlord shall inform Tenant whether any portion of the Tenant
Improvements constitute Specialty Alterations and must be removed from the
Premises prior to the expiration or sooner termination of this Lease in
accordance with Paragraph 11 of the Lease. Landlord acknowledges that the Tenant
Improvements may include an area for receiving Palletized devices, including a
new or expanded opening in the exterior wall of the Building to accommodate such
deliveries. Landlord shall not unreasonably withhold its approval of such B–4



--------------------------------------------------------------------------------



 
[ex104084.jpg]
improvements so long as Tenant obtains all approvals from any applicable
governmental authorities. 3.3 Completion of Construction Drawings. Once Landlord
has approved the Final Space Plan, Tenant, the Architect and the Engineers shall
complete the Construction Drawings for the Premises in a form which is
sufficient to obtain applicable permits and shall submit such Construction
Drawings to Landlord for Landlord’s approval. Such Construction Drawings may be
submitted in one or more stages at one or more times. Landlord shall, within ten
(10) business days after Landlord’s receipt of the Construction Drawings, either
(i) approve the Construction Drawings, which approval shall not be unreasonably
withheld if the same are logical evolutions of the Final Space Plan and do not
deviate in any material respect therefrom, (ii) approve the Construction
Drawings subject to specified conditions which must be stated in a reasonably
clear and complete manner to be satisfied by Tenant prior to submitting the
Approved Construction Drawings for permits as set forth in Section 3.4 below of
this Tenant Work Letter, or (iii) disapprove and return the Construction
Drawings to Tenant with requested revisions. If Landlord disapproves the
Construction Drawings, Tenant may resubmit the Construction Drawings to Landlord
at any time, and Landlord shall approve or disapprove the resubmitted
Construction Drawings, based upon the criteria set forth in this Section 3.3,
within five (5) business days after Landlord receives such resubmitted
Construction Drawings. Such procedure shall be repeated until the Construction
Drawings are approved. Notwithstanding the foregoing, Tenant shall have the
right to submit the Construction Drawings or elements thereof to the City of
Pleasanton for preliminary review and comment concurrently with Landlord’s
review and prior to Landlord’s approval of such drawings. 3.4 Approved
Construction Drawings. The Construction Drawings for the Tenant Improvements
shall be approved by Landlord (the “Approved Construction Drawings”) prior to
the commencement of construction, not including early demolition plans and
permits to release the start of demolition of the Tenant Improvements. Tenant
shall, at its sole cost and expense, cause to be obtained all applicable
building permits required in connection with the construction of the Tenant
Improvements (“Permits”). Tenant hereby agrees that neither Landlord nor
Landlord’s consultants shall be responsible for obtaining any Permits or
certificate of occupancy for the Premises and that obtaining the same shall be
Tenant’s responsibility; provided, however, that Landlord shall cooperate at no
cost to Landlord with Tenant in performing ministerial acts reasonably necessary
to enable Tenant to obtain any such Permits or certificate of occupancy. No
changes, modifications or alterations in the Approved Construction Drawings may
be made without the prior written consent of Landlord pursuant to the terms of
Section 3.5 below. 3.5 Change Orders. In the event Tenant desires to change the
Approved Construction Drawings, Tenant shall deliver notice (the “Drawing Change
Notice”) of the same to Landlord, setting forth in detail the changes (the
“Tenant Change”) Tenant desires to make to the Approved Construction Drawings.
Landlord shall, within four (4) business days of receipt of a Drawing Change
Notice, either (i) approve the Tenant Change, which approval shall not be
unreasonably withheld if the same is consistent with the Final Space Plan or
(ii) disapprove the Tenant Change and deliver a notice to Tenant specifying in
reasonably sufficient detail the reasons for Landlord’s disapproval. Any
additional costs which arise in connection with such Tenant Change shall be paid
by Tenant. B–5



--------------------------------------------------------------------------------



 
[ex104085.jpg]
4. CONSTRUCTION OF THE TENANT IMPROVEMENTS 4.1 Tenant’s Selection of
Contractors. (a) The Contractor. Tenant shall retain a licensed general
contractor (the “Contractor”) approved by Landlord, which approval shall not be
unreasonably withheld or delayed, prior to Tenant causing the Contractor to
construct the Tenant Improvements. (b) Tenant’s Agents. All major trade
subcontractors and suppliers used by Tenant (such major trade subcontractors and
material suppliers along with all other laborers, materialmen, and suppliers,
and the Contractor to be known collectively as “Tenant’s Agents”) shall be
selected by Tenant, provided that, the mechanical, electrical and plumbing
contractors must be approved in writing by Landlord (which approval shall not be
unreasonably withheld, conditioned or delayed) and Landlord may designate the
fire/life safety subcontractor to be retained in connection with the Tenant
Improvements; provided, that such designated contractors are available at a
reasonably competitive cost and can perform its services in the time frame
required by Tenant’s construction schedule. The Contractor and the Contractor’s
subcontractors (collectively, “Tenant’s Contractors”) and their respective
workers shall conduct their activities in and around the Premises, the Building
and the Project in a harmonious relationship with all other subcontractors,
laborers, materialmen and supplies at the Premises, the Building and the
Project. 4.2 Construction of Tenant Improvements by Tenant’s Agents. (a)
Construction Contract. Prior to Tenant’s execution of the construction contract
and general conditions with Contractor (the “Contract”), Tenant shall submit the
Contract to Landlord for its information. Prior to the commencement of the
construction of the Tenant Improvements, and after Tenant has accepted all bids
for the Tenant Improvements, Tenant shall provide Landlord with a detailed
breakdown, by trade, of the final costs to be incurred or which have been
incurred in connection with the design and construction of the Tenant
Improvements to be performed by or at the direction of Tenant or the Contractor.
(b) Tenant’s Agents. (i) Landlord’s General Conditions for Tenant’s Agents and
Tenant Improvement Work. Tenant’s and Tenant’s Agent’s construction of the
Tenant Improvements shall Contractors shall comply with the following: (A) the
Tenant Improvements shall be constructed in conformance with the Approved
Construction Drawings; and (B) Tenant’s Contractors shall submit any critical
path schedules (and changes therein) of all work relating to the Tenant
Improvements to Landlord; and (C) Tenant shall abide by all construction
guidelines and reasonable rules made by Landlord’s Project manager with respect
to any matter, within reason, in connection with this Tenant Work Letter,
including, without limitation, the construction of the Tenant Improvements. (ii)
Indemnity. Tenant’s indemnity of Landlord as set forth, qualified and
conditioned in this Lease shall also apply with respect to any and all costs,
losses, damages, injuries and liabilities related in any way to any act or
omission of Tenant, Tenant’s Contractors or Tenant’s Agents, or anyone directly
or indirectly employed by any of them, or in connection with Tenant’s
non-payment of any amount arising out of the Tenant Improvements and/or B–6



--------------------------------------------------------------------------------



 
[ex104086.jpg]
Tenant’s disapproval of all or any portion of any request for payment. The
waivers of subrogation set forth in this Lease pertaining to property damage
shall be fully applicable to damage to property arising as a result of any work
performed pursuant to the terms of this Tenant Work Letter. (iii) Requirements
of Tenant’s Contractor. Tenant’s Contractor shall guarantee to Tenant and for
the benefit of Landlord that the portion of the Tenant Improvements for which it
is responsible shall be free from any defects in workmanship and materials for a
period of not less than one (1) year from the date of completion thereof.
Tenant’s Contractor shall be responsible for the replacement or repair, without
additional charge, of all work done or furnished in accordance with its contract
that shall become defective within one (1) year after final completion. All such
warranties or guarantees as to materials or workmanship of or with respect to
the Tenant Improvements shall be contained in the Contract or subcontract and
shall be written such that such guarantees or warranties shall inure to the
benefit of both Landlord and Tenant, as their respective interests may appear,
and can be directly enforced by either. (iv) Insurance Requirements. (A) General
Coverages. All of Tenant’s Contractors shall carry worker’s compensation
insurance covering all of their respective employees, and shall also carry
public liability insurance, including property damage, all with limits, in form
and with companies as are required to be carried by Tenant as set forth in this
Lease (provided that the limits of liability to be carried by Tenant’s
Contractors, shall be in an amount which is customary for such respective
Tenant’s Contractors employed by tenants constructing improvements in the
Comparable Buildings), and the policies therefor shall insure Landlord and
Tenant, as their interests may appear, as well as the Contractor and
subcontractors. (B) Special Coverages. Contractor or Tenant shall carry
“Builder’s All Risk” insurance, in an amount approved by Landlord but not more
than the amount of the Contract, covering the construction of the Tenant
Improvements, and such other insurance as Landlord may reasonably require, it
being understood and agreed that the Tenant Improvements shall be insured by
Landlord pursuant to this Lease immediately upon completion thereof. Such
insurance shall be in amounts and shall include such extended coverage
endorsements as may be reasonably required by Landlord (to the extent they are
generally required by landlords of Comparable Buildings) and shall be in a form
and with companies as are required to be carried by Tenant pursuant to the terms
of this Lease. (C) General Terms. Certificates for all insurance carried
pursuant to this Section 4.2(b)(iv) shall be delivered to Landlord before the
commencement of construction of the Tenant Improvements and before the
Contractor’s equipment is moved onto the Project. All such policies of insurance
must contain a provision that the company writing said policy will give Landlord
thirty (30) days’ prior notice of any cancellation or lapse of the effective
date or any reduction in the amounts of such insurance. In the event that the
Tenant Improvements are damaged by any cause during the course of the
construction thereof and this Lease is not terminated, Tenant shall immediately
repair the same at Tenant’s sole cost and expense. Tenant’s Contractors shall
maintain all of the foregoing insurance coverage in force until the completion
of the Tenant Improvements. All such B–7



--------------------------------------------------------------------------------



 
[ex104087.jpg]
insurance relating to property, except Workers’ Compensation, maintained by
Tenant’s Agents shall preclude subrogation claims by the insurer against anyone
insured thereunder. Such insurance shall provide that it is primary insurance as
respects the owner and that any other insurance maintained by Landlord is excess
and noncontributing with the insurance required hereunder. The requirements for
the foregoing insurance shall not derogate from the provisions for
indemnification of Landlord by Tenant under Section 4.2(b)(ii) of this Tenant
Work Letter and Tenant’s right with respect to the waiver of subrogation. (c)
Governmental Compliance. The Tenant Improvements shall comply in all respects
with the following: (i) all Laws; (ii) applicable standards of the American
Insurance Association (formerly, the National Board of Fire Underwriters) and
the National Electrical Code; and (iii) building material manufacturer’s
specifications. Notwithstanding anything herein to the contrary, if as a result
of or in connection with the Tenant Improvements any barrier removal work or
other work is required to cause the restrooms, Common Areas within the Building,
or the exterior of the Building (or any areas exterior to the Building) or the
“path of travel” to the Building to comply with Laws, including, but not limited
to Accessibility Laws, then such work shall be performed by Landlord at its sole
cost and expense, and not reimbursed as Expenses. (d) Inspection by Landlord.
Landlord shall have the right to inspect the Tenant Improvements at all
reasonable times; provided, however, that Landlord’s failure to inspect the
Tenant Improvements shall in no event constitute a waiver of any of Landlord’s
rights hereunder nor shall Landlord’s inspection of the Tenant Improvements
constitute Landlord’s approval of the same. In the event that Landlord should
disapprove any portion of the Tenant Improvements during an inspection, Landlord
shall notify Tenant in writing within a reasonable time of such inspection of
such disapproval and shall specify in reasonably sufficient detail the items
disapproved. Any defects or deviations in, and/or disapprovals in accordance
herewith by Landlord of, the Tenant Improvements shall be rectified by Tenant at
Tenant’s expense and at no expense to Landlord; provided, however, that in the
event Landlord determines that a defect or deviation exists or reasonably
disapproves of any matter in connection with any portion of the Tenant
Improvements, Landlord may, following notice to Tenant and a reasonable period
of time for Tenant to cure, take such action as Landlord deems necessary to
correct the same, at Tenant’s expense, and at no additional expense to Landlord,
and without incurring any liability on Landlord’s part. (e) Review Fees. Tenant
shall pay to Landlord the amount of $75,000.00 in consideration for its costs
incurred in connection with Landlord’s review and approval of the Construction
Drawings and monitoring construction. In addition, Tenant shall reimburse
Landlord for any reasonable third party consultant costs incurred by Landlord
with any work that may affect the Building structure or adversely affect the
Building Systems. (f) Meetings. Commencing upon the execution of this Lease,
Tenant shall hold periodic meetings at a reasonable time, with the Architect and
the Contractor regarding the progress of the preparation of Construction
Drawings and the construction of the Tenant Improvements. Landlord and/or its
agents shall receive prior notice of, and shall have the right to attend, all
such meetings. In addition, minutes shall be taken at all such meetings, a copy
of which minutes shall be promptly delivered to Landlord. B–8



--------------------------------------------------------------------------------



 
[ex104088.jpg]
4.3 Notice of Completion; Copy of Record Set of Plans. Promptly following the
date Tenant has obtained from the appropriate governmental authority a
temporary, conditional or final certificate of occupancy or signed building
permit (or equivalent) for a given Phase or Suite, as applicable, Tenant shall
cause the Architect and Contractor to update the Approved Construction Drawings
as necessary to reflect all changes made to the Approved Construction Drawings
during the course of construction of such Phase or Suite and to certify to the
best of their knowledge that the updated drawings are true and correct, which
certification shall survive the expiration or termination of this Lease.
Additionally, within ten (10) days after completion of construction of the
Tenant Improvements or as of such earlier date that Tenant reasonably determines
is feasible in light of the progress of the construction of the Tenant
Improvements (e.g., the date Tenant has obtained from the appropriate
governmental authority a temporary, conditional or final certificate of
occupancy or signed building permit (or equivalent) for a given Phase or Suite,
as applicable) (such, as reasonably determined by Tenant, a “Phase Completion
Date”), Tenant shall prepare a Notice of Completion, which Landlord shall
execute if factually correct, and Tenant shall cause such Notice of Completion
to be recorded in the appropriate office of the county recorder in accordance
with Section 3093 of the Civil Code of the State of California or any successor
statute, and shall furnish a copy thereof to Landlord upon such recordation. If
Tenant fails to do so, Landlord may execute and file the same on behalf of
Tenant as Tenant’s agent for such purpose, at Tenant’s sole cost and expense.
Within ninety (90) days following each Phase Completion Date, Tenant shall cause
the Architect and Contractor to deliver to Landlord two (2) Flash Drives of
updated Approved Construction Drawings, in CAD format, and Tenant shall deliver
to Landlord a copy of all warranties, guaranties, and operating manuals and
information relating to the improvements, equipment, and systems relevant to
such Phase. 5. DELAY OF COMMENCEMENT DATE 5.1 Commencement Date Delays. Subject
to the terms of this Section 5, the Commencement Date as to each Suite shall
occur as provided in Paragraph 3 of the Lease, provided that the one hundred
eighty (180) day period set forth in clause (i) Section 3 of the Lease shall be
extended by the number of days of delay of the Substantial Completion of the
Tenant Improvements in a Suite to the extent caused by a Landlord Responsible
Delay (as defined below). As used herein, the term “Landlord Responsible Delay”
shall mean actual delays to the extent resulting from (i) the presence of
Hazardous Materials in the Suite or surrounding area; (ii) the requirement of
any work to be performed by Landlord in accordance with Section 4.2(c) above,
and (iii) (x) any mandatory federal, state, county, city or other governmental
requirement on account of the COVID-19 pandemic or similar public emergency that
prohibits the performance of construction work in the Building, (y) the
imposition of new or changed governmental requirements the COVID-19 pandemic and
relating to the construction of the Tenant Improvements that did not exist as of
the date of this Lease and (z) the occurrence of any actual COVID infection at
the construction site or affecting the construction site, not to exceed sixty
(60) days in total for the matters described in the foregoing clauses (x), (y)
and (z). 5.2 Determination of Commencement Date Delays. If Tenant contends that
a Landlord Responsible Delay has occurred, then Tenant shall notify Landlord in
writing reasonably promptly after Tenant’s actual knowledge of the Landlord
Responsible Delay (the “Delay B–9



--------------------------------------------------------------------------------



 
[ex104089.jpg]
Notice”). Tenant’s failure to timely deliver a Delay Notice shall not be deemed
a waiver of Tenant’s rights hereunder. 5.3 Definition of Substantial Completion
of the Tenant Improvements. For purposes of this Section 5, “Substantial
Completion of the Tenant Improvements” shall mean completion of construction of
the Tenant Improvements in a Suite pursuant to the Approved Construction
Drawings, with the exception of any punch list items. 6. MISCELLANEOUS 6.1
Tenant’s Representative. Tenant has designated Michele Hodge as its sole
representative with respect to the matters set forth in this Tenant Work Letter,
who shall have full authority and responsibility to act on behalf of the Tenant
as required in this Tenant Work Letter. 6.2 Landlord’s Representative. Landlord
has designated Sonia Sharma as its sole representative with respect to the
matters set forth in this Tenant Work Letter, who, until further notice to
Tenant, shall have full authority and responsibility to act on behalf of the
Landlord as required in this Tenant Work Letter. 6.3 Time of the Essence in This
Tenant Work Letter. Unless otherwise indicated, all references herein to a
“number of days” shall mean and refer to calendar days. If any item requiring
approval is timely disapproved by Landlord, the procedure for preparation of the
document and approval thereof shall be repeated until the document is approved
by Landlord. 6.4 Tenant’s Lease Default. Notwithstanding any terms to the
contrary contained in this Lease, if Tenant is in Default of this Lease
(including, without limitation, this Tenant Work Letter) at any time on or
before the completion of the Tenant Improvements, then, during the continuance
of any such Default, (i) in addition to all other rights and remedies granted to
Landlord pursuant to the Lease, Landlord shall have the right to withhold
payment of all or any portion of the Tenant Improvement Allowance and/or
Landlord may cause Contractor to cease the construction of the Tenant
Improvements (in which case, Tenant shall be responsible for any delay in the
completion of the Tenant Improvements caused by such work stoppage), and (ii)
all other obligations of Landlord under the terms of this Tenant Work Letter
shall be suspended until such time as such Default is cured pursuant to the
terms of the Lease (in which case, Tenant shall be responsible for any delay in
the completion of the Tenant Improvements caused by such inaction by Landlord).
Notwithstanding the forgoing, if a Default by Tenant is cured, forgiven or
waived, Landlord’s suspended obligations shall be fully reinstated and resumed,
effective immediately. 6.5 Hazardous Materials. If and to the extent that Tenant
discovers Hazardous Materials in the Suite or surrounding area during the course
of its construction of the Tenant Improvements, then Landlord will be
responsible for the cost of any necessary abatement of such Hazardous Materials,
and such work will, at Landlord’s election, either be performed by Landlord
concurrently with Tenant’s construction of the Tenant Improvements or Landlord
will provide Tenant with an additional allowance for the total cost of the
abatement and permit Tenant to perform such work. B–10



--------------------------------------------------------------------------------



 
[ex104090.jpg]
6.6 Failure to Disburse Tenant Improvement Allowance. If Landlord fails to
fulfill its obligation to fund any portion of the Tenant Improvement Allowance
within thirty (30) days following Landlord’s receipt of written notice from
Tenant that such portion is past due and payable under the terms hereof, then,
in each instance, Tenant shall be entitled to deliver notice (the "Payment
Notice") thereof to Landlord. If Landlord still fails to fulfill any such
obligation within twenty (20) business days after Landlord's receipt of the
Payment Notice in question from Tenant and if Landlord fails to deliver notice
to Tenant within such twenty (20) business day period explaining Landlord's
reasons that Landlord believes that the amounts described in Tenant's Payment
Notice are not due and payable by Landlord pursuant to the terms and conditions
of this Work Letter ("Refusal Notice"), then Tenant shall be entitled, after
Landlord's failure to pay such amounts within five (5) business days after
Tenant’s delivery of a second notice from Tenant delivered after the expiration
of such twenty (20) business day period, which second notice must contain the
following inscription, in bold faced lettering: “SECOND NOTICE DELIVERED
PURSUANT TO SECTION 5.5 OF THE WORK LETTER ATTACHED TO THE LEASE - - FAILURE TO
TIMELY PAY THE REQUESTED PORTION OF THE ALLOWANCE MAY RESULT IN TENANT'S
DEDUCTION OF SUCH AMOUNT FROM RENTALS UNDER THE LEASE,” to offset the amount so
owed to Tenant by Landlord but not paid by Landlord (or if Landlord delivers a
Refusal Notice but only with respect to a portion of the amount set forth in the
Payment Notice and Landlord fails to pay such undisputed amount as required by
the next succeeding sentence, the undisputed amount so owed to Tenant) from the
last day of such 20- business day period until the date such offset enables
Tenant to recoup any and all amounts so owed to Tenant by Landlord, against
Tenant's next obligations to pay Base Rent (until fully offset). Notwithstanding
the foregoing, Landlord hereby agrees that if Landlord delivers a Refusal Notice
disputing a portion of the amount set forth in Tenant's Payment Notice, Landlord
shall pay to Tenant, concurrently with the delivery of the Refusal Notice, the
undisputed portion of the amount set forth in the Payment Notice. However, if
Tenant is in Default under the Lease at the time that such offset would
otherwise be applicable, Tenant shall not be entitled to such offset until such
default is cured. If Landlord delivers a Refusal Notice, and if Landlord and
Tenant are not able to agree on the disputed amounts to be so paid by Landlord,
if any, within ten (10) days after Tenant's receipt of a Refusal Notice, Tenant
may submit such dispute to arbitration in accordance with the American
Arbitration Association. If Tenant prevails in any such arbitration, Tenant
shall be entitled to apply such award as a credit against Tenant's obligations
to pay Base Rent until such award is fully credited. B–11



--------------------------------------------------------------------------------



 
[ex104091.jpg]
EXHIBIT C RULES AND REGULATIONS This exhibit, entitled “Rules and Regulations,”
is and shall constitute Exhibit C to the Lease Agreement, dated as of the Lease
Date, by and between Landlord and Tenant for the Premises. The terms and
conditions of this Exhibit C are hereby incorporated into and are made a part of
the Lease. Capitalized terms used, but not otherwise defined, in this Exhibit C
have the meanings ascribed to such terms in the Lease. 1. All window coverings
installed by Tenant and visible from the outside of the Building require the
prior written approval of Landlord. 2. Tenant shall not use, keep or permit to
be used or kept any foul or noxious gas or substance or any flammable or
combustible materials on or around the Premises, except to the extent that
Tenant is permitted to use the same under the terms of Paragraph 32 of the
Lease. 3. Tenant shall park motor vehicles in Parking Areas designated by
Landlord for loading and unloading except for such purposes. During those
periods of loading and unloading, Tenant shall not unreasonably interfere with
traffic flow around the Building or the Project and loading and unloading areas
of other tenants. No motor vehicles shall be parked in the Parking Areas for
periods exceeding 48 hours without consent of the Project management, which
consent shall not be unreasonably withheld and may be conditioned upon
Landlord’s (i) receipt of emergency contact information for the individual
vehicle owner, and (ii) designation of the parking stall location(s) for such
longer term parking. 4. Tenant shall not disturb, solicit or canvas any tenant
or other occupant of the Project and shall cooperate to prevent same. 5. Access
to the roof of the Building shall be subject to such reasonable policies and
procedures as may be promulgated by Landlord from time-to-time. 6. Business
machines and mechanical equipment belonging to Tenant which cause noise or
vibration that may be transmitted to the structure of the Building, to such a
degree as to be objectionable to Landlord, shall be placed and maintained by
Tenant, at Tenant’s expense, on vibration eliminators or in noise-dampening
housing or other devices sufficient to eliminate noise or vibration. 7. All
goods, including material used to store goods, delivered to the Premises of
Tenant shall be immediately moved into the Premises and shall not be left in
parking or receiving areas overnight. 8. Tenant shall not store or permit the
storage or placement of goods or merchandise in or around the common areas
surrounding the Premises. No displays or sales of merchandise shall be allowed
in the parking lots or other common areas. C–1



--------------------------------------------------------------------------------



 
[ex104092.jpg]
9. Except as provided in the Lease, Tenant shall not permit any animals,
including, but not limited to, any household pets (but excluding service
animals, which are permitted), to be brought or kept in or about the Premises,
the Building, the Project or any of the common areas. 10. Provided that Tenant
is not required to incur any additional cost (other than de minimus costs),
Tenant shall cooperate with Landlord’s efforts to implement the Project’s
Sustainability Practices and the applicable Green Building Standards, if any,
including, but not limited to, complying with Landlord’s then-current energy
saving efforts and participating in any recycling programs and occupant
satisfaction and transportation surveys. 11. Tenant shall report maintenance
problems involving water and moist conditions to the Property Manager promptly
and conduct its business in a manner to prevent unusual moisture conditions or
mold growth. 12. Tenant shall not block or inhibit the flow of return or make up
air into the HVAC system. 13. Tenant shall maintain water in all drain traps in
the Premises at all times. 14. No smoking (including use of e-cigarettes and
smokeless cigarettes) is permitted in the Building or within 25 feet of any
entrance to the Building, public walkways or the Building’s outdoor air intakes.
C–2



--------------------------------------------------------------------------------



 
[ex104093.jpg]
EXHIBIT D FORM OF ESTOPPEL CERTIFICATE ____________________, a _______________
(“Tenant”) hereby certifies to ____________________ and its successors and
assigns that Tenant leases from ____________________, a _______________
(“Landlord”) approximately _____ square feet of space (the “Premises”) in
__________ pursuant to that certain Lease Agreement dated __________, 20___ by
and between Landlord and Tenant, as amended by _________________________
(collectively, the “Lease”), a true and correct copy of which is attached hereto
as Exhibit A. Tenant hereby certifies to ____________________, that as of the
date hereof: 1. The Lease is in full force and effect and has not been modified,
supplemented or amended, except as set forth in the introductory paragraph
hereof. 2. Tenant is in actual occupancy of the Premises under the Lease and
Tenant has accepted the same. To Tenant’s current, actual knowledge, Landlord
has performed all obligations under the Lease to be performed by Landlord,
including, without limitation, completion of all tenant work required under the
Lease and the making of any required payments or contributions therefor. To
Tenant’s current, actual knowledge, Tenant is not entitled to any further
payment or credit for tenant work. 3. The initial term of the Lease commenced
__________, 20___ and shall expire __________, 20___. Tenant has the following
rights to renew or extend the term of the Lease or to expand the Premises:
___________________________________. 4. Tenant has not paid any rentals or other
payments more than one (1) month in advance except as follows:
___________________________________. 5. Base Rent payable under the Lease is
_______________ Dollars ($__________). Base Rent and Additional Rent have been
paid through __________, 20___. To Tenant’s current, actual knowledge, there
currently exists no claims, defenses, rights of set-off or abatement to or
against the obligations of Tenant to pay Base Rent or Additional Rent or
relating to any other term, covenant or condition under the Lease. 6. There are
no concessions, bonuses, free Rent, rebates or other matters affecting the Rent
except as follows: ___________________________________. 7. No security or other
deposit has been paid with respect to the Lease except as follows:
___________________________________. 8. To Tenant’s current, actual knowledge,
Landlord is not currently in default under the Lease and there are no events or
conditions existing which, with or without notice or the lapse of time, or both,
could constitute a default of Landlord under the Lease or entitle Tenant to
offsets or defenses against the prompt payment of Rent except as follows:
___________________________________. To Tenant’s current, actual knowledge,
Tenant is D–1



--------------------------------------------------------------------------------



 
[ex104094.jpg]
not in default under any of the terms and conditions of the Lease nor is there
now any fact or condition which, with notice or lapse of time or both, will
become such a default. 9. Tenant has not assigned, transferred, mortgaged or
otherwise encumbered its interest under the Lease, nor subleased any of the
Premises nor permitted any person or entity to use the Premises except as
follows: ___________________________________. 10. Tenant has no rights of first
refusal or options to purchase the property of which the Premises is a part. 11.
The Lease represents the entire agreement between the parties with respect to
Tenant’s right to use and occupy the Premises. Tenant acknowledges that the
parties to whom this certificate is addressed will be relying upon the accuracy
of this certificate in connection with their acquisition and/or financing of the
Premises. Terms defined in the Lease have the same meaning here. IN WITNESS
WHEREOF, Tenant has caused this certificate to be executed this _____ day of
__________, 20___. TENANT: _______________________________________________ , a
______________________________________________ By:
____________________________________________ Name:
_________________________________________ Title:
__________________________________________ D–2



--------------------------------------------------------------------------------



 
[ex104095.jpg]
EXHIBIT E DESIGNATED PARKING STALLS [Schematics] E–1



--------------------------------------------------------------------------------



 
[ex104096.jpg]
EXHIBIT F DOG APPLICATION FORM Name of Dog Owner: ___________________________
Name of Dog: ___________________________ Breed of Dog:
___________________________ Cell Phone: ___________________________ Picture of
Dog Here Vet Name/Phone: ___________________________ I HAVE READ THE RULES BELOW
AND AGREE TO ABIDE BY THE RULES AT ALL TIMES. I UNDERSTAND THAT THE ABILITY TO
BRING MY DOG TO WORK IS A PRIVILEGE AND NOT A RIGHT.
Signature:_________________________ Date:________________________ Dogs must be
properly licensed and vaccinated, and attached hereto is a copy of the Dog’s
vaccination record. Dogs are to be leashed when being transported into and out
of the Building. Dogs are not to be off leash at any time in the Common Areas of
the Building or the Project. All dogs must be supervised and dogs must stay with
their owner or designated watcher at all times and should be kept in an
employee's office or cubicle when the employee is working there. Dogs are not
allowed in bathrooms. Any behavior, which interferes with another employee's
ability to work, will be cause for a pet to be taken home (interference is in
the eye of the beholder). Aggressive behavior, such as growling, barking,
chasing, or biting, is unacceptable and the pet will have to be taken home on
the first complaint. Employees with allergic reactions to dogs may ask the owner
to refrain from bringing the dog to the workplace if the presence of the dogs
makes it difficult for the allergic employee to work). Owners are responsible
for cleaning up after pets at all times. If a pet has more than one indoor
"accident" they will be asked to go home. Employees are financially responsible
for any damage or cleaning to facilities, this includes damage from accidents,
excessive pet hair and odor removal. Owners must maintain adequate liability
insurance against dog mishaps. F–1



--------------------------------------------------------------------------------



 
[ex104097.jpg]
EXHIBIT G HAZARDOUS MATERIALS DISCLOSURE CERTIFICATE Your cooperation in this
matter is appreciated. Initially, the information provided by you in this
Hazardous Materials Disclosure Certificate is necessary for the Landlord to
evaluate your proposed uses of the premises (the “Premises”) and to determine
whether to enter into a lease agreement with you as tenant. If a lease agreement
is signed by you and the Landlord (the “Lease Agreement”), on an annual basis in
accordance with the provisions of Paragraph 32 of the Lease Agreement, you are
to provide an update to the information initially provided by you in this
certificate. Any questions regarding this certificate should be directed to, and
when completed, the certificate should be delivered to: Landlord: c/o UBS Realty
Investors LLC 455 Market Street, Suite 1000 San Francisco, California 94105
Attention: Asset Manager, Pleasanton Corporate Commons Name of Tenant: 10X
GENOMICS, INC., a Delaware corporation Mailing Address: 6230 Stoneridge Mall
Road Pleasanton, California 94588 Contact Person, Title and Telephone Number(s):
Justin McAnear, Chief Financial Officer Contact Person for Hazardous Waste
Materials Management and Manifests and Telephone Number(s): Sharon Karagozlu,
Environmental Health & Safety Manager Address of Premises: 6210 Stoneridge Mall
Road Pleasanton, California 94588 Length of initial Term: One Hundred Twenty-Six
(126) months 1. GENERAL INFORMATION: Describe the proposed operations to take
place in, on, or about the Premises, including, without limitation, principal
products processed, manufactured or assembled, and services and activities to be
provided or otherwise conducted. Existing tenants should describe any proposed
changes to on-going operations. R&D Laboratories associated with the product and
process development of 10x products. Laboratory and non-office space includes,
incoming receipt and storage of materials, in- house services of compressed air
and inert gases. Lab types are typically bench scale and include instrument
engineering, microfluidics, process R&D, synthesis, biochemistry, cell biology,
molecular biology, analytical, sequencing, machining, and customer training
labs. 10x Genomics products are systems in that they consist of an instrument,
reagents, devices and data management and analysis tools. G–1



--------------------------------------------------------------------------------



 
[ex104098.jpg]
2. USE, STORAGE AND DISPOSAL OF HAZARDOUS MATERIALS 2.1 Will any Hazardous
Materials (as hereinafter defined) be used, generated, treated, stored or
disposed of in, on or about the Premises? Existing tenants should describe any
Hazardous Materials which continue to be used, generated, treated, stored or
disposed of in, on or about the Premises. Wastes Yes ü No ¨ Chemical Products
Yes ü No ¨ Other Yes ü No ¨ If Yes is marked, please explain: Waste labeled as
biohazardous will be collected and removed for disposal. 2.2 If Yes is marked in
Section 2.1, attached is the list of any Hazardous Materials to be used,
generated, treated, stored or disposed of in, on or about the Premises,
including the applicable hazard class and an estimate of the quantities of such
Hazardous Materials to be present on or about the Premises at any given time;
estimated annual throughput; the proposed location(s) and method of storage
(excluding nominal amounts of ordinary household cleaners and janitorial
supplies which are not regulated by any Environmental Laws, as hereinafter
defined); and the proposed location(s) and method(s) of treatment or disposal
for each Hazardous Material, including, the estimated frequency, and the
proposed contractors or subcontractors. Existing tenants should attach a list
setting forth the information requested above and such list should include
actual data from on-going operations and the identification of any variations in
such information from the prior year’s certificate. 3. STORAGE TANKS AND SUMPS
3.1 Is any above or below ground storage or treatment of gasoline, diesel,
petroleum, or other Hazardous Materials in tanks or sumps proposed in, on or
about the Premises? Existing tenants should describe any such actual or proposed
activities. Yes ¨ No ü If yes, please explain:
__________________________________________ 4. WASTE MANAGEMENT 4.1 Has your
company been issued an EPA Hazardous Waste Generator I.D. Number? Existing
tenants should describe any additional identification numbers issued since the
previous certificate. Yes ü No ¨ G–2



--------------------------------------------------------------------------------



 
[ex104099.jpg]
4.2 Has your company filed a biennial or quarterly reports as a hazardous waste
generator? Existing tenants should describe any new reports filed. Yes ¨ No ¨ If
yes, attach a copy of the most recent report filed. 5. WASTEWATER TREATMENT AND
DISCHARGE 5.1 Will your company discharge wastewater or other wastes to: _____
storm drain? ___X__ sewer? _____ surface water? _____ no wastewater or other
wastes discharged. Existing tenants should indicate any actual discharges. If
so, describe the nature of any proposed or actual discharge(s). The laboratories
will have sinks that go to the sewer system. These sinks will be used for
washing and lab use, there may be some disposal of non-hazardous, neutral pH,
non-corrosive aqueous solutions as permitted by the city and county. There will
be separate waste collection containers for the collection of aqueous, organic
solution, as well as solid biohazardous waste. _________________
____________________________________________________________ 5.2 Will any such
wastewater or waste be treated before discharge? Yes ¨ No ü If yes, describe the
type of treatment proposed to be conducted. Existing tenants should describe the
actual treatment conducted.
____________________________________________________________
____________________________________________________________ 6. AIR DISCHARGES
6.1 Do you plan for any air filtration systems or stacks to be used in your
company’s operations in, on or about the Premises that will discharge into the
air; and will such air emissions be monitored? Existing tenants should indicate
whether or not there are any such air filtration systems or stacks in use in, on
or about the Premises which discharge into the air and whether such air
emissions are being monitored. Yes ü No ¨ If yes, please describe: There will be
fume hoods used that will remove air from certain laboratories and work stations
and discharge through stacks on the roof. There will not be any scrubbers or
filtration of the discharged air. G–3



--------------------------------------------------------------------------------



 
[ex104100.jpg]
6.2 Do you propose to operate any of the following types of equipment, or any
other equipment requiring an air emissions permit? Existing tenants should
specify any such equipment being operated in, on or about the Premises. _____
Spray booth(s) _____ Incinerator(s) _____ Dip tank(s) _____ Other (Please
describe) _____ Drying oven(s) ___ü__ No Equipment Requiring Air Permits If yes,
please describe: _________________________________________
____________________________________________________________
____________________________________________________________ 6.3 Please describe
(and submit copies of with this Hazardous Materials Disclosure Certificate) any
reports you have filed in the past thirty-six months with any governmental or
quasi-governmental agencies or authorities related to air discharges or clean
air requirements and any such reports which have been issued during such period
by any such agencies or authorities with respect to you or your business
operations. 7. HAZARDOUS MATERIALS DISCLOSURES 7.1 Has your company prepared or
will it be required to prepare a Hazardous Materials management plan
(“Management Plan”) or Hazardous Materials Business Plan and Inventory
(“Business Plan”) pursuant to Fire Department or other governmental or
regulatory agencies’ requirements? Existing tenants should indicate whether or
not a Management Plan is required and has been prepared. Yes ü No ¨ If yes,
attach a copy of the Management Plan or Business Plan. Existing tenants should
attach a copy of any required updates to the Management Plan or Business Plan.
7.2 Are any of the Hazardous Materials, and in particular chemicals, proposed to
be used in your operations in, on or about the Premises listed or regulated
under Proposition 65? Existing tenants should indicate whether or not there are
any new Hazardous Materials being so used which are listed or regulated under
Proposition 65. Yes ü No ¨ If yes, please explain: G–4



--------------------------------------------------------------------------------



 
[ex104101.jpg]
8. ENFORCEMENT ACTIONS AND COMPLAINTS 8.1 With respect to Hazardous Materials or
Environmental Laws, has your company ever been subject to any agency enforcement
actions, administrative orders, or consent decrees or has your company received
requests for information, notice or demand letters, or any other inquiries
regarding its operations? Existing tenants should indicate whether or not any
such actions, orders or decrees have been, or are in the process of being,
undertaken or if any such requests have been received. Yes ¨ No ü If yes,
describe the actions, orders or decrees and any continuing compliance
obligations imposed as a result of these actions, orders or decrees and also
describe any requests, notices or demands, and attach a copy of all such
documents. Existing tenants should describe and attach a copy of any new
actions, orders, decrees, requests, notices or demands not already delivered to
Landlord pursuant to the provisions of Paragraph 32 of the Lease Agreement.
____________________________________________________________
____________________________________________________________
____________________________________________________________ 8.2 Have there ever
been, or are there now pending, any lawsuits against your company regarding any
environmental or health and safety concerns? Yes ¨ No ü If yes, describe any
such lawsuits and attach copies of the complaint(s), cross- complaint(s),
pleadings and other documents related thereto as requested by Landlord. Existing
tenants should describe and attach a copy of any new complaint(s),
cross-complaint(s), pleadings and other related documents not already delivered
to Landlord pursuant to the provisions of Paragraph 32 of the Lease Agreement.
____________________________________________________________
____________________________________________________________
____________________________________________________________ 8.3 Have there been
any problems or complaints from adjacent tenants, owners or other neighbors at
your company’s current facility with regard to environmental or health and
safety concerns? Existing tenants should indicate whether or not there have been
any such problems or complaints from adjacent tenants, owners or other neighbors
at, about or near the Premises and the current status of any such problems or
complaints. Yes ¨ No ü G–5



--------------------------------------------------------------------------------



 
[ex104102.jpg]
If yes, please describe. Existing tenants should describe any such problems or
complaints not already disclosed to Landlord under the provisions of the signed
Lease Agreement and the current status of any such problems or complaints.
____________________________________________________________
____________________________________________________________
____________________________________________________________ 9. PERMITS AND
LICENSES 9.1 Attach copies of all permits and licenses issued to your company
with respect to its proposed operations in, on or about the Premises, including,
without limitation, any Hazardous Materials permits, wastewater discharge
permits, air emissions permits, and use permits or approvals. Existing tenants
should attach copies of any new permits and licenses as well as any renewals of
permits or licenses previously issued. As used herein, “Hazardous Materials”
shall mean and include (i) any substance or material that is included within the
definitions of “hazardous substances,” “hazardous materials,” “toxic
substances,” “pollutant,” “contaminant,” “hazardous waste,” or “solid waste” in
any Environmental Law; (ii) petroleum or petroleum derivatives, including crude
oil or any fraction thereof, all forms of natural gas, and petroleum products or
by-products or waste; (iii) polychlorinated biphenyls (“PCBs”); (iv) asbestos
and asbestos containing materials (whether friable or non-friable); (v) lead and
lead-based paint or other lead containing materials (whether friable or
non-friable); (vi) urea formaldehyde; (vii) microbiological pollutants; (viii)
batteries or liquid solvents or similar chemicals; (ix) radon gas; and (x)
mildew, fungus, mold, bacteria and/or other organic spore material; and
“Environmental Laws” shall mean and include all statutes, terms, conditions,
limitations, restrictions, standards, prohibitions, obligations, schedules,
plans and timetables that are contained in or promulgated pursuant to any
federal, state or local laws (including rules, regulations, ordinances, codes,
judgments, orders, decrees, contracts, permits, stipulations, injunctions, the
common law, court opinions, and demand or notice letters issued, entered,
promulgated or approved thereunder), relating to pollution or the protection of
the environment, including laws relating to emissions, discharges, releases or
threatened releases of Hazardous Materials into ambient air, surface water,
ground water or lands or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Materials, including, but not limited to, the: Comprehensive
Environmental Response Compensation and Liability Act of 1980 (CERCLA), as
amended by the Superfund Amendments and Reauthorization Act of 1986 (SARA), 42
U.S.C. 9601 et seq.; Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976 (RCRA), 42 U.S.C. 6901 et seq.; Federal
Water Pollution Control Act, 33 U.S.C. 1251 et seq.; Toxic Substances Control
Act, 15 U.S.C. 2601 et seq.; Clean Air Act, 42 U.S.C. 7401 et seq.; and the Safe
Drinking Water Act, 42 U.S.C. § 300f et seq. “Environmental Laws” shall include
any statutory or common law that has developed or develops in the future
regarding mold, fungus, microbiological pollutants, mildew, bacteria and/or
other organic spore material. The undersigned hereby acknowledges and agrees
that this Hazardous Materials Disclosure Certificate is being delivered to
Landlord in connection with the evaluation of a Lease Agreement and, if such
Lease Agreement is executed, will be attached thereto as an exhibit. The G–6



--------------------------------------------------------------------------------



 
[ex104103.jpg]
undersigned further acknowledges and agrees that if such Lease Agreement is
executed, this Hazardous Materials Disclosure Certificate will be updated from
time to time in accordance with Paragraph 32 of the Lease Agreement. The
undersigned further acknowledges and agrees that the Landlord and its partners,
lenders and representatives may, and will, rely upon the statements,
representations, warranties, and certifications made herein and the truthfulness
thereof in entering into the Lease Agreement and the continuance thereof
throughout the term, and any renewals thereof, of the Lease Agreement. I Justin
McAnear, acting with full authority to bind the Tenant and on behalf of the
Tenant, certify, represent and warrant that the information contained in this
certificate is true and correct. TENANT: 10X GENOMICS, INC., a Delaware
corporation By: ____________________________________________ Name: Justin
McAnear Title: Chief Financial Officer G–7



--------------------------------------------------------------------------------



 
[ex104104.jpg]
G–8



--------------------------------------------------------------------------------



 
[ex104105.jpg]
G–9



--------------------------------------------------------------------------------



 
[ex104106.jpg]
EXHIBIT H BASE RENT TABLES SUITE 500 Base Rent: Rentable Monthly Monthly Period†
Sq. Ft. Base Rate Base Rent 7/1/21 - 6/30/22 31,030 $3.14 $97,434.20* 7/1/22 -
6/30/23 31,030 $3.23 $100,226.90 7/1/23 - 6/30/24 31,030 $3.33 $103,329.90
7/1/24 - 6/30/25 31,030 $3.43 $106,432.90 7/1/25 - 6/30/26 31,030 $3.53
$109,535.90 7/1/26 - 6/30/27 31,030 $3.62 $112,328.60 7/1/27- 6/30/28 31,030
$3.71 $115,121.30 7/1/28- 6/30/29 31,030 $3.81 $118,224.30 7/1/29 - 6/30/30
31,030 $3.90 $121,017.00 7/1/30 - 6/30/31 31,030 $4.00 $124,120.00 7/1/31 -
6/30/32 31,030 $4.10 $127,223.00 7/1/32 - 6/30/33 31,030 $4.20 $130,326.00 † The
foregoing dates are subject to adjustment if the Commencement Date occurs on a
date later than the Estimated Commencement Date in accordance with Paragraph 3.
* Subject to Base Rent abatement in accordance with Paragraph 4(a). H–1



--------------------------------------------------------------------------------



 
[ex104107.jpg]
SUITE 400 Base Rent: Rentable Monthly Monthly Period† Sq. Ft. Base Rate Base
Rent 7/1/22 - 6/30/23 31,030 $3.35 $103,950.50* 7/1/23 - 6/30/24 31,030 $3.45
$107,053.50 7/1/24 - 6/30/25 31,030 $3.55 $110,156.50 7/1/25 - 6/30/26 31,030
$3.66 $113,569.80 7/1/26 - 6/30/27 31,030 $3.77 $116,983.10 7/1/27- 6/30/28
31,030 $3.86 $119,775.80 7/1/28- 6/30/29 31,030 $3.96 $122,878.80 7/1/29 -
6/30/30 31,030 $4.06 $125,981.80 7/1/30 - 6/30/31 31,030 $4.16 $129,084.80
7/1/31 - 6/30/32 31,030 $4.27 $132,498.10 7/1/32 - 6/30/33 31,030 $4.37
$135,601.10 † The foregoing dates are subject to adjustment if the Commencement
Date occurs on a date later than the Estimated Commencement Date in accordance
with Paragraph 3. * Subject to Base Rent abatement in accordance with Paragraph
4(a). H–2



--------------------------------------------------------------------------------



 
[ex104108.jpg]
SUITE 300 Base Rent: Rentable Monthly Monthly Period† Sq. Ft. Base Rate Base
Rent 1/1/22 - 12/31/22 31,030 $3.24 $100,537.20* 1/1/23 - 12/31/23 31,030 $3.34
$103,640.20 1/1/24 - 12/31/24 31,030 $3.44 $106,743.20 1/1/25 - 12/31/25 31,030
$3.54 $109,846.20 1/1/26 - 12/31/26 31,030 $3.65 $113,259.50 1/1/27 - 12/31/27
31,030 $3.74 $116,052.20 1/1/28 - 12/31/28 31,030 $3.83 $118,844.90 1/1/29 -
12/31//29 31,030 $3.93 $121,947.90 1/1/30 - 12/31/30 31,030 $4.03 $125,050.90
1/1/31 - 12/31/31 31,030 $4.13 $128,153.90 1/1/32 - 12/31/32 31,030 $4.23
$131,256.90 1/1/33 - 6/30/33 31,030 $4.33 $134,359.90 † The foregoing dates are
subject to adjustment if the Commencement Date occurs on a date later than the
Estimated Commencement Date in accordance with Paragraph 3. * Subject to Base
Rent abatement in accordance with Paragraph 4(a). H–3



--------------------------------------------------------------------------------



 
[ex104109.jpg]
SUITE 200 Base Rent: Rentable Monthly Monthly Period† Sq. Ft. Base Rate Base
Rent 7/1/23 - 6/30/24 31,030 $3.46 $107,363.80* 7/1/24 - 6/30/25 31,030 $3.56
$110,466.80 7/1/25 - 6/30/26 31,030 $3.67 $113,880.10 7/1/26 - 6/30/27 31,030
$3.78 $117,293.40 7/1/27- 6/30/28 31,030 $3.89 $120,706.70 7/1/28- 6/30/29
31,030 $3.99 $123,809.70 7/1/29 - 6/30/30 31,030 $4.09 $126,912.70 7/1/30 -
6/30/31 31,030 $4.19 $130,015.70 7/1/31 - 6/30/32 31,030 $4.30 $133,429.00
7/1/32 - 6/30/33 31,030 $4.41 $136,842.30 † The foregoing dates are subject to
adjustment if the Commencement Date occurs on a date later than the Estimated
Commencement Date in accordance with Paragraph 3. * Subject to Base Rent
abatement in accordance with Paragraph 4(a). H–4



--------------------------------------------------------------------------------



 
[ex104110.jpg]
SUITE 140 Base Rent: Rentable Monthly Monthly Period† Sq. Ft. Base Rate Base
Rent 7/1/22 - 6/30/23 11,852 $3.35 $39,704.20* 7/1/23 - 6/30/24 11,852 $3.45
$40,889.40 7/1/24 - 6/30/25 11,852 $3.55 $42,074.60 7/1/25 - 6/30/26 11,852
$3.66 $43,378.32 7/1/26 - 6/30/27 11,852 $3.77 $44,682.04 7/1/27- 6/30/28 11,852
$3.86 $45,748.72 7/1/28- 6/30/29 11,852 $3.96 $46,933.92 7/1/29 - 6/30/30 11,852
$4.06 $48,119.12 7/1/30 - 6/30/31 11,852 $4.16 $49,304.32 7/1/31 - 6/30/32
11,852 $4.27 $50,608.04 7/1/32 - 6/30/33 11,852 $4.37 $51,793.24 † The foregoing
dates are subject to adjustment if the Commencement Date occurs on a date later
than the Estimated Commencement Date in accordance with Paragraph 3. * Subject
to Base Rent abatement in accordance with Paragraph 4(a). H–5



--------------------------------------------------------------------------------



 
[ex104111.jpg]
SUITE 100 Base Rent: Rentable Monthly Monthly Period† Sq. Ft. Base Rate Base
Rent 7/1/21 - 6/30/22 9,183 $3.14 $28,834.62* 7/1/22 - 6/30/23 9,183 $3.23
$29,661.09 7/1/23 - 6/30/24 9,183 $3.33 $30,579.39 7/1/24 - 6/30/25 9,183 $3.43
$31,497.69 7/1/25 - 6/30/26 9,183 $3.53 $32,415.99 7/1/26 - 6/30/27 9,183 $3.62
$33,242.46 7/1/27- 6/30/28 9,183 $3.71 $34,068.93 7/1/28- 6/30/29 9,183 $3.81
$34,987.23 7/1/29 - 6/30/30 9,183 $3.90 $35,813.70 7/1/30 - 6/30/31 9,183 $4.00
$36,732.00 7/1/31 - 6/30/32 9,183 $4.10 $37,650.30 7/1/32 - 6/30/33 9,183 $4.20
$38,568.60 † The foregoing dates are subject to adjustment if the Commencement
Date occurs on a date later than the Estimated Commencement Date in accordance
with Paragraph 3. * Subject to Base Rent abatement in accordance with Paragraph
4(a). H–6



--------------------------------------------------------------------------------



 